

Exhibit 10.3


IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA










UNITED STATES OF AMERICA,
et al.,
555 4th Street, NW Washington, D.C. 20530


Plaintiffs, v.
SUNTRUST MORTGAGE, INC.
901 Semmes Ave
Richmond, Virginia 23224 Defendant.
 




 
)
)
)
)
)
)
)    Civil Action No.     
)
)
)
)
)
)
)
)
)
)

     )


CONSENT JUDGMENT


WHEREAS, Plaintiffs, the United States of America, the Consumer Financial
Protection Bureau (the CFPB or Bureau) and the States of Alabama, Alaska,
Arizona, Arkansas, California, Colorado, Connecticut, Delaware, Florida,
Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas, Louisiana, Maine,
Maryland, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada,
New Hampshire, New Jersey, New Mexico, New York, North Carolina, North Dakota,
Ohio, Oregon, Rhode Island, South Carolina, South Dakota, Tennessee, Texas,
Utah, Vermont, Washington, West Virginia, Wisconsin, Wyoming, the Commonwealths
of Kentucky, Massachusetts, Pennsylvania and Virginia, and the District of
Columbia filed their complaint on June 17, 2014, alleging that SunTrust
Mortgage, Inc. (“Defendant”) either itself or



--------------------------------------------------------------------------------



through its affiliates or subsidiaries violated, among other laws, the Unfair
and Deceptive Acts and Practices laws of the Plaintiff States, the Consumer
Financial Protection Act of 2010, the False Claims Act, the Financial
Institutions Reform, Recovery, and Enforcement Act of 1989, and the Bankruptcy
Code and Federal Rules of Bankruptcy Procedure;
WHEREAS, the parties have agreed to resolve their claims without the need for
litigation;
WHEREAS, Defendant, by its attorneys, has consented to entry of this Consent
Judgment without trial or adjudication of any issue of fact or law and to waive
any appeal if the Consent Judgment is entered as submitted by the parties;
WHEREAS, Defendant, by entering into this Consent Judgment, does not admit any
allegations other than those facts of the Complaint deemed necessary to the
jurisdiction of this Court and the facts set forth in Attachment A to Exhibit J;
WHEREAS, the intention of the United States, the Bureau, and the States in
effecting this settlement is to remediate harms allegedly resulting from the
alleged unlawful conduct of the Defendant, either itself or through its
affiliates or subsidiaries;
AND WHEREAS, Defendant has agreed to waive service of the complaint and summons
and hereby acknowledges the same;


NOW THEREFORE, without trial or adjudication of issues of fact or law, without
this Consent Judgment constituting evidence against Defendant except as
otherwise noted, and upon consent of Defendant, the Court finds that there is
good and sufficient cause to enter this Consent Judgment, and that it is
therefore ORDERED, ADJUDGED, AND DECREED:


I.
JURISDICTION



1.This Court has jurisdiction over the subject matter of this action pursuant to
28 U.S.C. §§ 1331, 1345, 1355(a), and 1367, 12 U.S.C. § 5565(a)(1), and under 31
U.S.C. § 3732(a)
and (b), and over Defendant. The Complaint states a claim upon which relief may
be granted



--------------------------------------------------------------------------------



against Defendant. Venue is appropriate in this District pursuant to 28 U.S.C. §
1391(b)(2) and 31 U.S.C. § 3732(a).


II.
SERVICING STANDARDS



2.Defendant shall comply with the Servicing Standards, attached hereto as
Exhibit A, in accordance with their terms and Section A of Exhibit E, attached
hereto.


III.
FINANCIAL TERMS



3.Payment Settlement Amounts. Defendant shall pay or cause to be paid into an
interest bearing escrow account to be established for this purpose the sum of
fifty million dollars ($50,000,000), which shall be known as the “Direct Payment
Settlement Amount” as specified in Exhibit F, and which shall be distributed in
the manner and for the purposes specified in
Exhibit B. Defendant shall further pay to the United States Department of
Justice the sum of four hundred and eighteen million dollars ($418,000,000),
which shall be known as the “Exhibit J Settlement Amount” as specified in
Exhibit J, plus simple interest on the Settlement Amount at a rate of 2.375% per
annum accruing from March 5, 2014 through March 15, 2014, for a total of
$418,271,986, as described in Exhibit J. Defendant’s payment of the Direct
Payment Settlement Amount shall be made by electronic funds transfer within ten
days of receiving notice that the escrow account referenced in this Paragraph 3
is established or within ten days of the Effective Date of this Consent
Judgment, whichever is later. Defendant's payment of the Exhibit J Settlement
Amount shall be made by electronic funds transfer, pursuant to written
instructions to be provided by the United States Department of Justice, within
ten days of receiving the written instructions from the United States Department
of Justice. After Defendant has made the required payments, Defendant shall no
longer have any property right, title, interest or other legal claim in any
funds held in escrow. The interest bearing escrow account established by this



--------------------------------------------------------------------------------



Paragraph 3 is intended to be a Qualified Settlement Fund within the meaning of
Treasury Regulation Section 1.468B-1 of the U.S. Internal Revenue Code of 1986,
as amended. The Monitoring Committee established in Paragraph 8 shall, in its
sole discretion, appoint an escrow agent (“Escrow Agent”) who shall hold and
distribute funds as provided herein. All costs and expenses of the Escrow Agent,
including taxes, if any, shall be paid from the funds under its control,
including any interest earned on the funds.
4. Payments to Foreclosed Borrowers. In accordance with written instructions
from the State members of the Monitoring Committee, for the purposes set forth
in Exhibit C, the Escrow Agent shall transfer from the escrow account to the
Administrator appointed under Exhibit C forty million dollars ($40,000,000) (the
“Borrower Payment Amount”) to enable the Administrator to provide cash payments
to borrowers whose homes were finally sold or taken in foreclosure by Defendant
between and including January 1, 2008 and December 31, 2013; who submit claims
allegedly arising from the Covered Conduct (as that term is defined in Exhibit G
hereto); and who otherwise meet criteria set forth by the State members of the
Monitoring Committee; and to pay the reasonable costs and expenses of a
Settlement Administrator, including taxes and fees for tax counsel, if any.
Defendant shall also pay or cause to be paid any additional amounts necessary to
pay claims, if any, of borrowers whose data is provided to the Settlement
Administrator by Defendant after Defendant warrants that the data is complete
and accurate pursuant to Paragraph 3 of Exhibit C. The Borrower Payment Amount
and any other funds provided to the Administrator for these purposes shall be
administered in accordance with the terms set forth in Exhibit C.
5.Consumer Relief. Defendant itself and through its affiliates and subsidiaries,
shall provide five hundred million dollars ($500,000,000) of relief to consumers
who meet the eligibility criteria in the forms and amounts described in
Paragraphs 1-9 of Exhibit D, as amended by Exhibit I, to remediate harms
allegedly caused by the alleged unlawful conduct of



--------------------------------------------------------------------------------



Defendant. Defendant shall receive credit towards such obligation as described
in Exhibit D as amended by Exhibit I.


IV.
ENFORCEMENT



6.The Servicing Standards and Consumer Relief Requirements, attached as Exhibits
A and D, are incorporated herein as the judgment of this Court and shall be
enforced in accordance with the authorities provided in the Enforcement Terms,
attached hereto as Exhibit E.
7.The Parties agree that Joseph A. Smith, Jr. shall be the Monitor and shall
have the authorities and perform the duties described in the Enforcement Terms,
attached hereto as Exhibit E.
V.The Parties agree that the Monitoring Committee established pursuant to
certain Consent Judgments entered in United States, et al. v. Bank of America
Corp., et al., No. 12-civ- 00361-RMC (April 4, 2012) (Docket Nos. 10-14) and
referenced specifically in paragraph 8 of those Consent Judgments, shall be
designated as the committee responsible for performing the role of the
Administration and Monitoring Committee, as described in the Enforcement Terms.
References to the “Monitoring Committee” in this Consent Judgment and related
documents shall be understood to refer to the same Monitoring Committee as that
established in the Bank of America Corp. case referenced in the preceding
sentence, with the addition of a CFPB Member, and the Monitoring Committee shall
serve as the representative of the participating state and federal agencies in
the administration of all aspects of this Consent Judgment and the monitoring of
compliance with it by the Defendant.


VI.
RELEASES



9.The United States, the Bureau, and Defendant have agreed, in consideration for



--------------------------------------------------------------------------------



the terms provided herein, for the release of certain claims, and remedies, as
provided in the Federal Release, attached hereto as Exhibit F and in the
Origination Release, attached hereto as Exhibit J. The United States, the
Bureau, and Defendant have also agreed that certain claims and remedies are not
released, as provided in Paragraph 11 of Exhibit F and as provided in paragraph
3 of Exhibit J. The releases contained in Exhibit F and Exhibit J shall become
effective on the dates and pursuant to the terms provided in those documents.
10.The Department of Housing and Urban Development and Defendant have agreed, in
consideration for the terms provided herein, for the release of certain claims,
and remedies, as provided in the Administrative Release, attached hereto as
Exhibit K. The release contained in Exhibit K shall become effective on the date
and pursuant to the terms provided in that document.
11.The State Parties and Defendant have agreed, in consideration for the terms
provided herein, for the release of certain claims and remedies, as provided in
the State Release, attached hereto as Exhibit G. The State Parties and Defendant
have also agreed that certain claims and remedies are not released, as provided
in Part IV of Exhibit G. The releases contained in Exhibit G shall become
effective upon payment of the Direct Payment Settlement Amount by Defendant.
VII.    OTHER TERMS


12.In the event that the Defendant (a) does not complete certain consumer relief
activities as set forth in Exhibit D, as amended by Exhibit I (“Consumer Relief
Requirements”), and (b) does not make the Consumer Relief Payments (as that term
is defined in Exhibit F (Federal Release)) and fails to cure such non-payment
within thirty days of written notice by the party, the United States, the
Bureau, and any State Party may withdraw from the Consent Judgment and declare
it null and void with respect to the withdrawing party. Nothing in this



--------------------------------------------------------------------------------



paragraph shall be interpreted to affect the releases in Exhibit J, or the
release of civil and administrative claims, remedies, and penalties based on
Covered Origination Conduct in Exhibit K.
13.This Court retains jurisdiction for the duration of this Consent Judgment to
enforce its terms. The parties may jointly seek to modify the terms of this
Consent Judgment, subject to the approval of this Court. This Consent Judgment
may be modified only by order of this Court.
14.The Effective Date of this Consent Judgment shall be the date on which the
Consent Judgment has been entered by the Court and has become final and
non-appealable. An order entering the Consent Judgment shall be deemed final and
non-appealable for this purpose if there is no party with a right to appeal the
order on the day it is entered.
15.This Consent Judgment shall remain in full force and effect for three and
one-half years from the date it is entered (“the Term”), at which time the
Defendant’s obligations under the Consent Judgment shall expire, except that,
pursuant to Exhibit E, Defendant shall submit a final Quarterly Report for the
last quarter or portion thereof falling within the Term and cooperate with the
Monitor's review of said report, which shall be concluded no later than six
months after the end of the Term. The duration of the Servicer’s obligations
under the Servicing Standards set forth in Exhibit A shall be reduced to a
period of three years from the date of the entry of the Consent Judgment, if at
the end of the third year, the Monitor’s two servicing standard compliance
reports immediately prior to that date reflect that the Servicer had no
Potential Violations during those reporting periods, or any Corrective Action
Plans that the Monitor had not yet certified as completed. Defendant shall have
no further obligations under this Consent Judgment six months after the
expiration of the Term, but the Court shall retain jurisdiction for purposes of
enforcing or remedying any outstanding violations that are identified



--------------------------------------------------------------------------------



in the final Monitor Report and that have occurred but not been cured during the
Term.
16.Except as otherwise agreed in Exhibit B, each party to this litigation will
bear its own costs and attorneys’ fees associated with this litigation.
17.Nothing in this Consent Judgment shall relieve Defendant of their obligation
to comply with applicable state and federal law.
18.The sum and substance of the parties’ agreement and of this Consent Judgment
are reflected herein and in the Exhibits attached hereto. In the event of a
conflict between the terms of the Exhibits and paragraphs 1-18 of this summary
document, the terms of the Exhibits shall govern.


SO ORDERED this    day of    , 2014








                                        


UNITED STATES DISTRICT JUDGE

























--------------------------------------------------------------------------------







For the United States:


/s/ Tony West            
TONY WEST
Associate Attorney General
U.S. Department of Justice 950 Pennsylvania Ave., N.W. Washington, DC 20530
Tel.:    202-514-9500
Fax:    202-514-0238





--------------------------------------------------------------------------------



For the Department of Housing and Urban Development:




/s/ Damon Y. Smith        
DAMON Y. SMITH
Acting General Counsel
U.S. Department of Housing and Urban Development 451 7th Street, S.W.
Washington, DC 20410
Tel.:    202-402-5099
Fax:    202-708-3389



--------------------------------------------------------------------------------



For the Consumer Financial Protection Bureau:












/s/ Rachel Rodman        
LUCY E. MORRIS
Deputy Enforcement Director CARA PETERSEN
Assistant Litigation Deputy
RACHEL RODMAN
Enforcement Attorney
Consumer Financial Protection Bureau 1700 G Street, NW
Washington, DC 20552
Tel.:    202-435-7964



--------------------------------------------------------------------------------



For the Executive Office for U.S. Trustees


/s/ Ramona D. Elliot        
General Counsel
441 G St., N. W., Suite 6150
Washington, D.C. 20530
Tel.: 202-307-1399
Fax: 202-307-2397





--------------------------------------------------------------------------------





For the Federal Trade Commission
(as to Exhibit F only):


/s/ Yaa Apori        
Yaa Apori
Attorney    
Federal Trade Commission 600 Pennsylvania Ave., NW CC-10232
Washington, DC 20058
Tel:    202-326-3796
Fax:    202-326-3768



--------------------------------------------------------------------------------





For the Department of Treasury:


/s/ John Sturc by Erik Rosenfeld    
JOHN H. STURC
Chief Counsel
Office of Financial Stability
U.S Department of the Treasury
1500 Pennsylvania Avenue, N.W.
Washington, D.C. 20020
Tel: 202-622-5451



--------------------------------------------------------------------------------



For the State of Alaska:






/s/ Cynthia C. Drinkwater    
Cynthia C. Drinkwater
Assistant Attorney General Alaska Attorney General's Office
1031 W. 4th Avenue, Ste. 200
Anchorage, AK 99501
Tel.:    907-269-5200
Fax:    907-264-8554





--------------------------------------------------------------------------------



For the State of Alabama:






/s/ Noel Barnes    
NOEL S. BARNES
Assistant Attorney General
Office of the Alabama Attorney General 501 Washington Avenue
Montgomery, AL 36130
Tel.: 334-242-7335
Fax:    334-242-2433





--------------------------------------------------------------------------------



For the State of Arkansas:




/s/ James Depriest        
JAMES B. DEPRIEST
Deputy Attorney General
Office of the Attorney General
323 Center Street, Suite 200
Little Rock, Arkansas 72201
Tel.: 501-682-5028
Fax: 501-682-8118



--------------------------------------------------------------------------------





For the State of Arizona:


/s/ Jeremy Shorbe    
THOMAS C. HORNE
By Jeremy T. Shorbe
Assistant Attorney General
400 W. Congress Street, Suite S315
Tucson, AZ 85701
Tel.: 520-628-6504
Fax: 520-628-6532





--------------------------------------------------------------------------------





For the State of California:


KAMALA D. HARRIS
Attorney General






/s/ Tina Charoenpong        
Tina Charoenpong
Deputy Attorney General
300 South Spring Street, Suite 1702
Los Angeles, CA 90013
Tel.: 213-897-2000
Fax:    213-897-4951





--------------------------------------------------------------------------------



For the State of Colorado, ex. rel.




JOHN W. SUTHERS, Attorney General:






/s/ Jennifer Miner Dethmers    
JENNIFER MINER DETHMERS
Assistant Attorney General
Consumer Protection Section
Colorado Attorney General's Office
1300 Broadway, 7th Floor
Denver, Colorado 80203
Tel.:    720-508-6228
Fax:    720-508-6040





--------------------------------------------------------------------------------





For the State of Connecticut:






/s/ Joseph J. Chambers        
MATTHEW J. BUDZIK
JOSEPH J. CHAMBERS
Assistant Attorneys General
Office of the Connecticut Attorney General
55 Elm Street, P.O. Box 120
Hartford, CT 06141-0120
Tel: 860-808-5270
Fax: 860-808-5385





--------------------------------------------------------------------------------



For the District of Columbia:




IRVIN B. NATHAN
Attorney General for the District of Columbia




ELLEN A. EFROS
Deputy Attorney General Public Interest Division






/s/ Bennett Rushkoff    
BENNETT RUSHKOFF (D.C. Bar #386925)
Chief, Public Advocacy Section
GARY TAN (D.C. Bar #987796)
Assistant Attorney General
Office of the Attorney General
441 Fourth Street, N.W., Suite 600 South
Washington, DC 20001
Tel: 202-727-5173
Email: bennett.rushkoff@dc.gov; gary.tan@dc.gov







--------------------------------------------------------------------------------



For the State of Delaware:






/s/ Matthew Lintner        
MATTHEW LINTNER
Director, Fraud Division
Delaware Department of Justice
820 N. French Street, 5th Floor
Wilmington, DE 19801
Tel.: 302-577-8935
Fax: 302-577-6499



--------------------------------------------------------------------------------









For the State of Florida:




PAMELA JO BONDI
Attorney General


PATRICIA A. CONNERS
Associate Deputy Attorney General


/s/ [illegible]
VICTORIA A. BUTLER
Assistant Attorney General
Bureau Chief, Consumer Protection Division
3507 E. Frontage Road
Suite 325
Tampa, FL 33607
Tel: 813-287-7950
Fax: 813-281-5515





--------------------------------------------------------------------------------



For the State of Georgia:






/s/ Jeffrey W. Stump    
JEFFREY W. STUMP
Assistant Attorney General
Georgia Department of Law
40 Capitol Square, S.W.
Atlanta, Georgia 30334
Tel.: 404-656-3337
Fax: 404-656-0677





--------------------------------------------------------------------------------





For the State of Hawaii:






/s/ James C. Paige    
JAMES C. PAIGE
Deputy Attorney General
Department of the Attorney General
425 Queen Street
Honolulu, Hawaii 96813
Tel: 808-586-1180
Fax: 808-586-1205





--------------------------------------------------------------------------------



For the State of Idaho


LAWRENCE G. WASDEN, Attorney General:






/s/ Stephanie Guyon    
STEPHANIE GUYON
Deputy Attorney General
Office of the Idaho Attorney General
954 W. Jefferson St., 2nd Fl.
P.O. Box 83720
Boise, ID 83720-00 10
Tel.:    208-334-2424
Fax:    208-334-4151





--------------------------------------------------------------------------------



For the State of Illinois:


LISA MADIGAN
Attorney General






/s/ [illegible]        
DEBORAH HAGAN
Chief, Consumer Protection Division SUSAN ELLIS
Chief, Consumer Fraud Bureau ANDREW DOUGHERTY
Assistant Attorney General Illinois Attorney General’s Office
100 W. Randolph, 12th Floor
Chicago, IL, 60601
Tel.: 312-814-4982
Fax: 312-814-2593





--------------------------------------------------------------------------------





For the State of Indiana:






/s/ Abigail Lawlis Kuzma    
ABIGAIL LAWLIS KUZMA
Director and Chief Counsel
Consumer Protection Division


Indiana Office of Attorney General
302 West Washington St., IGCS 5th Fl.
Indianapolis, Indiana 46204
Tel.: 317-234-6843
Fax: 317-233-4393





--------------------------------------------------------------------------------



For the State of Iowa:












/s/ Patrick Madigan    
PATRICK MADIGAN
Assistant Attorney General
Iowa’s Attorney General's Office
1305 East Walnut St.
Des Moines, IA 503 I 9
Patrick.Madigan@Iowa.gov
Tel: 515-281-5926
Fax: 515-281-6771





--------------------------------------------------------------------------------



For the State of Kansas:






/s/ Meghan E. Stoppel    
MEGHAN E. STOPPEL
Assistant Attorney General
Office of the Kansas Attorney General
120 SW 10th Avenue, 2nd Floor,
Topeka, KS 66612
Tel.: 785-296-3751
Fax: 785-291-3699





--------------------------------------------------------------------------------





For the Commonwealth of Kentucky:


/s/ Jack Conway    
JACK CONWAY
Attorney General
Commonwealth of Kentucky
State Capitol, Suite 118 700 Capital Avenue
Frankfort, Kentucky 40601-3449
Tel.: 502-696-5300
Fax: 502-564-2894



--------------------------------------------------------------------------------



For the State of Louisiana:






/s/ James D. “Buddy” Caldwell    
JAMES D. “BUDDY” CALDWELL
Attorney General
1885 N. Third Street
Baton Rouge, Louisiana 70804
Tel.: 225-326-6705





--------------------------------------------------------------------------------



For The Commonwealth Of Massachusetts:




MARTHA COAKLEY
Attorney General






/s/ Lisa R. Dyen    
LISA R. DYEN
Mass. BBO #676264
Assistant Attorney General
Public Protection and Advocacy Bureau
Consumer Protection Division
One Ashburton Place
Boston , MA 02108
Tel: 617-727-2200



--------------------------------------------------------------------------------





For the State of Maine:






/s/ Janet T. Mills    
JANET T. MILLS
Attorney General
Burton Cross Office Building, 6th Floor
111 Seawall Street
6 State House Station
Augusta, Maine 04330
Tel.: 207-626-8800
Fax: 207-624-7730









--------------------------------------------------------------------------------



For the State of Maryland:




DOUGLAS F. GANSLER
Attorney General






/s/ Lucy A. Cardwell    
LUCY A. CARDWELL
Assistant Attorney General
Office of the Attorney General of Maryland
200 Saint Paul Place
Baltimore, MD 21202
Tel: 410-576-633 7
Fax: 410-576-6566





--------------------------------------------------------------------------------



For the State of Minnesota:


LORI SWANSON
Attorney General, State of Minnesota






/s/ Nathan Brennaman    
NATHAN BRENNAMAN
Deputy Attorney General
Minnesota Attorney General's Office
445 Minnesota Street, Suite 1200
St. Paul, MN 55101-2130
Tel.:    651-757-1415
Fax:    651-296-7438





--------------------------------------------------------------------------------



For the State of Missouri:




CHRIS KOSTER
Attorney General






/s/ Ryan S. Asbridge    
RYAN S. ASBRIDGE
Missouri Bar No. 61440
\Assistant Attorney General
Consumer Protection Division
PO Box 899
Jefferson City, MO 65102
Tel.:    573-751-7677
Fax:    573-751-2041





--------------------------------------------------------------------------------



For the State of Mississippi:


JIM HOOD, ATTORNEY GENERAL


BY:     /s/ Bridgette W. Wiggins    
Bridgette W. Wiggins, MSB No. 9676
Special Assistant Attorneys General
Post Office Box 22947
Jackson, MS 39225
Telephone: 601-359-4279
Facsimile: 601-359-4231


    



--------------------------------------------------------------------------------



For the State of Montana:






/s/ Chuck Munson    
TIMOTHY C. FOX
Attorney General
CHUCK MUNSON
Assistant Attorney General
Montana Department of Justice
215 N. Sanders
Helena MT 59624
Tel.:    406-444-2026
Fax:    406-444-3549





--------------------------------------------------------------------------------



For the Attorney General of North Carolina:


ROY COOPER
Attorney General






/s/ Phillip K. Wood        
PHILLIP K. WOOD
Special Deputy Attorney General
N.C. Department of Justice
P.O. Box 629
Raleigh, NC 27602
Tel.:    919-716-6000
Fax:    919-716-6050
Email: pwoods@ncdoj.gov





--------------------------------------------------------------------------------



For the State of North Dakota




WAYNE STENEHJEM
Attorney General






/s/ Parrell D. Grossman        
PARRELL D. GROSSMAN
(ID No. 04684)
Assistant Attorney General
Director, Consumer Protection and Antitrust Division
Office of Attorney General
Gateway Professional Center
1050 E Interstate Ave, Ste. 200
Bismarck, ND 58503-5574
Tel: 701-328-5570
Fax: 701-328-5568





--------------------------------------------------------------------------------



For the State of Nebraska:




JON BRUNING
Attorney General






/s/ Abigail M. Stempson    
ABIGAIL M. STEMPSON
Assistant Attorney General
Office of the Attorney General
2115 State Capitol
Lincoln, NE 68509-8920
Tel.:    402-471-2811
Fax:    402-471-4725





--------------------------------------------------------------------------------



For the State of New Hampshire:






/s/ Joseph A. Foster        
JOSEPH A. FOSTER
Attorney General
N.H. Department of Justice 33 Capitol Street
Concord, New Hampshire 03301
Tel.:    603-271-3658
Fax:    603-271-2110





--------------------------------------------------------------------------------



For the State of New Jersey:




JOHN J. HOFFMAN
ACTING ATTORNEY GENERAL OF NEW JERSEY






/s/ Lorraine K. Rak        
LORRAINE K. RAK
Deputy Attorney General
Consumer Fraud Prosecution Section
Division of Law
124 Halsey Street- 5th Floor
P.O. Box 45029
Newark, New Jersey 07101
Tel.:    973-877-1280
Fax:    973-648-4887





--------------------------------------------------------------------------------



For the State of New Mexico:






/s/ Gary K. King        
GARY K. KING, Attorney General
KAREN J. MEYERS, Assistant Attorney General
Office of New Mexico Attorney General
PO Drawer 1508
Santa Fe, NM 87504-1508
Tel: 505-222-9100
Fax: 505-222-9033





--------------------------------------------------------------------------------



For the State of New York:






/s/ Jane M. Azia        
JANE M. AZIA
Bureau Chief
Bureau of Consumer Frauds & Protection
Office of the New York State Attorney General
120 Broadway
New York, NY 10271
Tel.:    212-416-8727
Fax:    212-416-8787





--------------------------------------------------------------------------------





For the Ohio Attorney General
MIKE DEWINE






/s/ Matthew J. Lampke        
MATTHEWE J. LAMPKE (0067973)
Mortgage Foreclosure Counsel
Ohio Attorney General
30 E. Broad St., 15th Floor
Columbus, OH 43215
Tel.: 614-466-8569
Fax: 866-403-39879







--------------------------------------------------------------------------------













For the State of Oregon,
Attorney General
ELLEN F. ROSENBLUM:






/s/ Simon Whang        
SIMON WHANG
Assistant Attorney General
Oregon Department of Justice
Financial Fraud/Consumer Protection
1515 SW 5th Avenue, Ste. 410
Portland , OR 97201
Tel.:    971-673-1880
Fax:    971-673-1902





--------------------------------------------------------------------------------



For the State of South Carolina:






/s/ John W. McIntosh        
ALAN WILSON
Attorney General
JOHN W. MCINTOSH
Chief Deputy Attorney General
C.HAVIRD JONES, JR.
Senior Assistant Deputy Attorney General
JARED Q. LIBET
Assistant Deputy Attorney General
South Carolina Attorney General's Office
1000 Assembly Street, Room 519
Columbia, SC 29201
Tel.:    803-734-3970
Fax:    803-734-3677





--------------------------------------------------------------------------------



For the State of South Dakota:






/s/ Philip D. Carlson        
PHILIP D. CARLSON
Assistant Attorney General
South Dakota Attorney General's Office
Consumer Protection Division
1302 E. Highway 14, Suite 1
Pierre, SD 57501
Tel.: 605-773-3215
Fax: 605-773-4106





--------------------------------------------------------------------------------



For the State of Tennessee:






/s/ Robert E. Cooper, Jr.        
ROBERT E. COOPER , JR.
Attorney General and Reporter
Office of the Tennessee Attorney General
425 Fifth Avenue North
Nashville, TN 37243-3400
Tel.:    615-741-3491
Fax:    615-741-2009





--------------------------------------------------------------------------------



For the State of Texas:






/s/ James A. Daross    
JAMES A. DAROSS
State Bar No. 05391500
Assistant Attorney General
Consumer Protection Division
401 E. Franklin Avenue, Suite 530
El Paso, Texas 79901
Tel.: 915- 834-5800
Fax: 915-542-1546





--------------------------------------------------------------------------------



For the State of Utah:






/s/ Susan D. Reyes        
SUSAN D. REYES
Utah Attorney General
350 North State Street, #230
Salt Lake City, UT 84114-2320
Tel.: 801-538-1191
Fax: 801-538-1121





--------------------------------------------------------------------------------





For The Commonwealth of Virginia,
ex rel. MARK R. HERRING,
Attorney General:






/s/ David B. Irvin        
DAVID B. IRVIN (VSB #23927)
Senior Assistant Attorney General
MARK S. KUBIAK (VSB #73119)
Assistant Attorney General
Office of Virginia Attorney General 900 East Main Street
Richmond, Virginia 23219
Tel.:    804-786-4047
Fax:    804-786-0122





--------------------------------------------------------------------------------



For the State of Vermont:






/s/ William H. Sorrell    
WILLIAM H. SORRELL
Attorney General
109 State Street
Montpelier VT 05609-1001
(802) 828-3171





--------------------------------------------------------------------------------



For the State of Washington:


ROBERT W. FERGUSON
Attorney General






/s/ David W. Huey        
DAVID W. HUEY, WSBAN No. 31380
Senior Counsel
Consumer Protection Division
Office of the Attorney General
1250 Pacific Avenue, Suite 105
PO Box 2317
Tacoma, WA 98402-4411
Tel: (253) 593-5243





--------------------------------------------------------------------------------



For the State of Wisconsin:


J.B. VAN HOLLEN
Attorney General








/s/ Holly C. Pomraning    
HOLLY C. POMRANING
Assistant Attorney General
Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
Tel:    608-266-5410
Fax: 608-267-8906





--------------------------------------------------------------------------------



For the State of West Virginia:






/s/ Patrick Morrissey        
PATRICK MORRISSEY
Attorney General
State Capitol, Room 26E
Charleston, WV 25305-0220
Tel.:    304-558-2021
Fax:    304-558-0140



--------------------------------------------------------------------------------





For the State of Wyoming:






/s/ Peter K. Michael    
PETER K. MICHAEL
Wyoming Attorney General
123 State Capitol Bldg
200 W. 24th Street
Cheyenne, WY 82002
Tel.: 307-777-7847
Fax: 307-777-3435





--------------------------------------------------------------------------------



For SunTrust Mortgage, Inc.:






/s/ Jerome T. Lienhard, II    
Jerome T. Lienhard, II
President and CEO
SunTrust Mortgage, Inc.


June 17, 2014



--------------------------------------------------------------------------------















































EXHIBIT A





--------------------------------------------------------------------------------



Settlement Term Sheet


The provisions outlined below are intended to apply to loans secured by
owner-occupied properties that serve as the primary residence of the borrower
unless otherwise noted herein.


I.
FORECLOSURE AND BANKRUPTCY INFORMATION AND DOCUMENTATION.

Unless otherwise specified, these provisions shall apply to bankruptcy and
foreclosures in all jurisdictions regardless of whether the jurisdiction has a
judicial, non-judicial or quasi- judicial process for foreclosures and
regardless of whether a statement is submitted during the foreclosure or
bankruptcy process in the form of an affidavit, sworn statement or declarations
under penalty of perjury (to the extent stated to be based on personal
knowledge) (“Declaration”).
A.
Standards for Documents Used in Foreclosure and Bankruptcy Proceedings.

1.
Servicer shall ensure that factual assertions made in pleadings (complaint,
counterclaim, cross-claim, answer or similar pleadings), bankruptcy proofs of
claim (including any facts provided by Servicer or based on information provided
by the Servicer that are included in any attachment and submitted to establish
the truth of such facts) (“POC”), Declarations, affidavits, and sworn statements
filed by or on behalf of Servicer in judicial foreclosures or bankruptcy
proceedings and notices of default, notices of sale and similar notices
submitted by or on behalf of Servicer in non-judicial foreclosures are accurate
and complete and are supported by competent and reliable evidence. Before a loan
is referred to non-judicial foreclosure, Servicer shall ensure that it has
reviewed competent and reliable evidence to substantiate the borrower’s default
and the right to foreclose, including the borrower’s loan status and loan
information.

2.
Servicer shall ensure that affidavits, sworn statements, and Declarations are
based on personal knowledge, which may be based on the affiant’s review of
Servicer’s books and records, in accordance with the evidentiary requirements of
applicable state or federal law.

3.
Servicer shall ensure that affidavits, sworn statements and Declarations
executed by Servicer’s affiants are based on the affiant’s review and personal
knowledge of the accuracy and completeness of the assertions in the affidavit,
sworn statement or Declaration, set out facts that Servicer reasonably believes
would be admissible in evidence, and show that the affiant is competent to
testify on the matters stated. Affiants shall confirm that they have reviewed
competent and reliable evidence to substantiate the borrower’s default and the
right to foreclose, including the borrower’s loan status and required loan
ownership information. If an affiant relies on a review of business records for
the basis of its affidavit, the referenced business


    

--------------------------------------------------------------------------------



record shall be attached if required by applicable state or federal law or court
rule. This provision does not apply to affidavits, sworn statements and
Declarations signed by counsel based solely on counsel’s personal knowledge
(such as affidavits of counsel relating to service of process, extensions of
time, or fee petitions) that are not based on a review of Servicer’s books and
records. Separate affidavits, sworn statements or Declarations shall be used
when one affiant does not have requisite personal knowledge of all required
information.
4.
Servicer shall have standards for qualifications, training and supervision of
employees. Servicer shall train and supervise employees who regularly prepare or
execute affidavits, sworn statements or Declarations. Each such employee shall
sign a certification that he or she has received the training. Servicer shall
oversee the training completion to ensure each required employee properly and
timely completes such training. Servicer shall maintain written records
confirming that each such employee has completed the training and the subjects
covered by the training.

5.
Servicer shall review and approve standardized forms of affidavits, standardized
forms of sworn statements, and standardized forms of Declarations prepared by or
signed by an employee or officer of Servicer, or executed by a third party using
a power of attorney on behalf of Servicer, to ensure compliance with applicable
law, rules, court procedure, and the terms of this Agreement (“the Agreement”).

6.
Affidavits, sworn statements and Declarations shall accurately identify the name
of the affiant, the entity of which the affiant is an employee, and the
affiant’s title.

7.
Affidavits, sworn statements and Declarations, including their notarization,
shall fully comply with all applicable state law requirements.

8.
Affidavits, sworn statements and Declarations shall not contain information that
is false or unsubstantiated. This requirement shall not preclude Declarations
based on information and belief where so stated.

9.
Servicer shall assess and ensure that it has an adequate number of employees and
that employees have reasonable time to prepare, verify, and execute pleadings,
POCs, motions for relief from stay (“MRS”), affidavits, sworn statements and
Declarations.

10.
Servicer shall not pay volume-based or other incentives to employees or
third-party providers or trustees that encourage undue haste or lack of due
diligence over quality.

11.
Affiants shall be individuals, not entities, and affidavits, sworn statements
and Declarations shall be signed by hand signature of the affiant (except


    

--------------------------------------------------------------------------------



for permitted electronic filings). For such documents, except for permitted
electronic filings, signature stamps and any other means of electronic or
mechanical signature are prohibited.
12.
At the time of execution, all information required by a form affidavit, sworn
statement or Declaration shall be complete.

13.
Affiants shall date their signatures on affidavits, sworn statements or
Declarations.

14.
Servicer shall maintain records that identify all notarizations of Servicer
documents executed by each notary employed by Servicer.

15.
Servicer shall not file a POC in a bankruptcy proceeding which, when filed,
contained materially inaccurate information. In cases in which such a POC may
have been filed, Servicer shall not rely on such POC and shall (a) in active
cases, at Servicer’s expense, take appropriate action, consistent with state and
federal law and court procedure, to substitute such POC with an amended POC as
promptly as reasonably practicable (and, in any event, not more than 30 days)
after acquiring actual knowledge of such material inaccuracy and provide
appropriate written notice to the borrower or borrower’s counsel; and (b) in
other cases, at Servicer’s expense, take appropriate action after acquiring
actual knowledge of such material inaccuracy.

16.
Servicer shall not rely on an affidavit of indebtedness or similar affidavit,
sworn statement or Declaration filed in a pending pre-judgment judicial
foreclosure or bankruptcy proceeding which (a) was required to be based on the
affiant’s review and personal knowledge of its accuracy but was not, (b) was
not, when so required, properly notarized, or (c) contained materially
inaccurate information in order to obtain a judgment of foreclosure, order of
sale, relief from the automatic stay or other relief in bankruptcy. In pending
cases in which such affidavits, sworn statements or Declarations may have been
filed, Servicer shall, at Servicer’s expense, take appropriate action,
consistent with state and federal law and court procedure, to substitute such
affidavits with new affidavits and provide appropriate written notice to the
borrower or borrower’s counsel.

17.
In pending post-judgment, pre-sale cases in judicial foreclosure proceedings in
which an affidavit or sworn statement was filed which was required to be based
on the affiant’s review and personal knowledge of its accuracy but may not have
been, or that may not have, when so required, been properly notarized, and such
affidavit or sworn statement has not been re-filed, Servicer, unless prohibited
by state or local law or court rule, will provide written notice to borrower at
borrower’s address of record or borrower’s counsel prior to proceeding with a
foreclosure sale or eviction proceeding.


    

--------------------------------------------------------------------------------



18.
In all states, Servicer shall send borrowers a statement setting forth facts
supporting Servicer’s or holder’s right to foreclose and containing the
information required in paragraphs I.B.6 (items available upon borrower
request), I.B.10 (account statement), I.C.2 and I.C.3 (ownership statement), and
IV.B.13 (loss mitigation statement) herein. Servicer shall send this statement
to the borrower in one or more communications no later than 14 days prior to
referral to foreclosure attorney or foreclosure trustee. Servicer shall provide
the Monitoring Committee with copies of proposed form statements for review
before implementation.

B.
Requirements for Accuracy and Verification of Borrower’s Account Information.

1.
Servicer shall maintain procedures to ensure accuracy and timely updating of
borrower’s account information, including posting of payments and imposition of
fees. Servicer shall also maintain adequate documentation of borrower account
information, which may be in either electronic or paper format.

2.
For any loan on which interest is calculated based on a daily accrual or daily
interest method and as to which any obligor is not a debtor in a bankruptcy
proceeding without reaffirmation, Servicer shall promptly accept and apply all
borrower payments, including cure payments (where authorized by law or
contract), trial modification payments, as well as non- conforming payments,
unless such application conflicts with contract provisions or prevailing law.
Servicer shall ensure that properly identified payments shall be posted no more
than two business days after receipt at the address specified by Servicer and
credited as of the date received to borrower’s account. Each monthly payment
shall be applied in the order specified in the loan documents.

3.
For any loan on which interest is not calculated based on a daily accrual or
daily interest method and as to which any obligor is not a debtor in a
bankruptcy proceeding without reaffirmation, Servicer shall promptly accept and
apply all borrower conforming payments, including cure payments (where
authorized by law or contract), unless such application conflicts with contract
provisions or prevailing law. Servicer shall continue to accept trial
modification payments consistent with existing payment application practices.
Servicer shall ensure that properly identified payments shall be posted no more
than two business days after receipt at the address specified by Servicer. Each
monthly payment shall be applied in the order specified in the loan documents.

a.
Servicer shall accept and apply at least two non-conforming payments from the
borrower, in accordance with this subparagraph, when the payment, whether on its
own or when combined with a payment made by another source, comes within

$50.00 of the scheduled payment, including principal and interest and, where
applicable, taxes and insurance.
b.
Except for payments described in paragraph I.B.3.a, Servicer may post partial
payments to a suspense or unapplied funds account,


    

--------------------------------------------------------------------------------



provided that Servicer (1) discloses to the borrower the existence of and any
activity in the suspense or unapplied funds account; (2) credits the borrower’s
account with a full payment as of the date that the funds in the suspense or
unapplied funds account are sufficient to cover such full payment; and (3)
applies payments as required by the terms of the loan documents. Servicer shall
not take funds from suspense or unapplied funds accounts to pay fees until all
unpaid contractual interest, principal, and escrow amounts are paid and brought
current or other final disposition of the loan.
4.
Notwithstanding the provisions above, Servicer shall not be required to accept
payments which are insufficient to pay the full balance due after the borrower
has been provided written notice that the contract has been declared in default
and the remaining payments due under the contract have been accelerated.

5.
Servicer shall provide to borrowers (other than borrowers in bankruptcy or
borrowers who have been referred to or are going through foreclosure) adequate
information on monthly billing or other account statements to show in clear and
conspicuous language:

a.
total amount due;

b.
allocation of payments, including a notation if any payment has been posted to a
“suspense or unapplied funds account”;

c.
unpaid principal;

d.
fees and charges for the relevant time period;



e.
current escrow balance; and

f.
reasons for any payment changes, including an interest rate or escrow account
adjustment, no later than 21 days before the new amount is due (except in the
case of loans as to which interest accrues daily or the rate changes more
frequently than once every 30 days);

Statements as described above are not required to be delivered with respect to
any fixed rate residential mortgage loan as to which the borrower is provided a
coupon book.
6.
In the statements described in paragraphs I.A.18 and III.B.1.a, Servicer shall
notify borrowers that they may receive, upon written request:

a.
A copy of the borrower’s payment history since the borrower was last less than
60 days past due;

b.
A copy of the borrower’s note;

c.
If Servicer has commenced foreclosure or filed a POC, copies of any assignments
of mortgage or deed of trust required to demonstrate the right to foreclose on
the borrower’s note under applicable state law; and


    

--------------------------------------------------------------------------------



d.
The name of the investor that holds the borrower’s loan.

7.
Servicer shall adopt enhanced billing dispute procedures, including for disputes
regarding fees. These procedures will include:

a.
Establishing readily available methods for customers to lodge complaints and
pose questions, such as by providing toll-free numbers and accepting disputes by
email;

b.
Assessing and ensuring adequate and competent staff to answer and respond to
consumer disputes promptly;

c.
Establishing a process for dispute escalation;

d.
Tracking the resolution of complaints; and



e.
Providing a toll-free number on monthly billing statements.

8.
Servicer shall take appropriate action to promptly remediate any inaccuracies in
borrowers’ account information, including:

a.
Correcting the account information;



b.
Providing cash refunds or account credits; and

c.
Correcting inaccurate reports to consumer credit reporting agencies.

9.
Servicer’s systems to record account information shall be periodically
independently reviewed for accuracy and completeness by an independent reviewer.

10.
As indicated in paragraph I.A.18, Servicer shall send the borrower an itemized
plain language account summary setting forth each of the following items, to the
extent applicable:

a.
The total amount needed to reinstate or bring the account current, and the
amount of the principal obligation under the mortgage;

b.
The date through which the borrower’s obligation is paid;

c.
The date of the last full payment;

d.
The current interest rate in effect for the loan (if the rate is effective for
at least 30 days);

e.
The date on which the interest rate may next reset or adjust (unless the rate
changes more frequently than once every 30 days);

f.
The amount of any prepayment fee to be charged, if any;

g.
A description of any late payment fees;

h.
A telephone number or electronic mail address that may be used by the obligor to
obtain information regarding the mortgage; and


    

--------------------------------------------------------------------------------



i.
The names, addresses, telephone numbers, and Internet addresses of one or more
counseling agencies or programs approved by HUD
(http://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm).

11.
In active chapter 13 cases, Servicer shall ensure that:

a.
prompt and proper application of payments is made on account of

(a)re-petition arrearage amounts and (b) post-petition payment amounts and
posting thereof as of the successful consummation of the effective confirmed
plan;
b.
the debtor is treated as being current so long as the debtor is making payments
in accordance with the terms of the then-effective confirmed plan and any later
effective payment change notices; and

c.
as of the date of dismissal of a debtor’s bankruptcy case, entry of an order
granting Servicer relief from the stay, or entry of an order granting the debtor
a discharge, there is a reconciliation of payments received with respect to the
debtor’s obligations during the case and appropriately update the Servicer’s
systems of record. In connection with such reconciliation, Servicer shall
reflect the waiver of any fee, expense or charge pursuant to paragraphs
III.B.1.c.i or III.B.1.d.

C.
Documentation of Note, Holder Status and Chain of Assignment.

1.
Servicer shall implement processes to ensure that Servicer or the foreclosing
entity has a documented enforceable interest in the promissory note and mortgage
(or deed of trust) under applicable state law, or is otherwise a proper party to
the foreclosure action.

2.
Servicer shall include a statement in a pleading, affidavit of indebtedness or
similar affidavits in court foreclosure proceedings setting forth the basis for
asserting that the foreclosing party has the right to foreclose.

3.
Servicer shall set forth the information establishing the party’s right to
foreclose as set forth in I.C.2 in a communication to be sent to the borrower as
indicated in I.A.18.

4.
If the original note is lost or otherwise unavailable, Servicer shall comply
with applicable law in an attempt to establish ownership of the note and the
right to enforcement. Servicer shall ensure good faith efforts to obtain or
locate a note lost while in the possession of Servicer or Servicer’s agent and
shall ensure that Servicer and Servicer’s agents who are expected to have
possession of notes or assignments of mortgage on behalf of Servicer adopt
procedures that are designed to provide assurance that the Servicer or
Servicer’s agent would locate a note or assignment of mortgage if it is in the
possession or control of the Servicer or Servicer’s agent, as the case may be.
In the event that Servicer prepares or causes to be prepared a lost note or lost
assignment affidavit with respect to an original note or assignment lost while
in Servicer’s control, Servicer shall use good faith


    

--------------------------------------------------------------------------------



efforts to obtain or locate the note or assignment in accordance with its
procedures. In the affidavit, sworn statement or other filing documenting the
lost note or assignment, Servicer shall recite that Servicer has made a good
faith effort in accordance with its procedures for locating the lost note or
assignment.
5.
Servicer shall not intentionally destroy or dispose of original notes that are
still in force.

6.
Servicer shall ensure that mortgage assignments executed by or on behalf of
Servicer are executed with appropriate legal authority, accurately reflective of
the completed transaction and properly acknowledged.

D.
Bankruptcy Documents.

1.
Proofs of Claim (“POC”). Servicer shall ensure that POCs filed on behalf of
Servicer are documented in accordance with the United States Bankruptcy Code,
the Federal Rules of Bankruptcy Procedure, and any applicable local rule or
order (“bankruptcy law”). Unless not permitted by statute or rule, Servicer
shall ensure that each POC is documented by attaching:

a.
The original or a duplicate of the note, including all indorsements; a copy of
any mortgage or deed of trust securing the notes (including, if applicable,
evidence of recordation in the applicable land records); and copies of any
assignments of mortgage or deed

of trust required to demonstrate the right to foreclose on the borrower’s note
under applicable state law (collectively, “Loan Documents”). If the note has
been lost or destroyed, a lost note affidavit shall be submitted.
b.
If, in addition to its principal amount, a claim includes interest, fees,
expenses, or other charges incurred before the petition was filed, an itemized
statement of the interest, fees, expenses, or charges shall be filed with the
POC (including any expenses or charges based on an escrow analysis as of the
date of filing) at least in the detail specified in the current draft of
Official Form B 10 (effective December 2011) (“Official Form B 10”)

Attachment A.
c.
A statement of the amount necessary to cure any default as of the date of the
petition shall be filed with the POC.

d.
If a security interest is claimed in property that is the debtor’s principal
residence, the attachment prescribed by the appropriate Official Form shall be
filed with the POC.

e.
Servicer shall include a statement in a POC setting forth the basis for
asserting that the applicable party has the right to


    

--------------------------------------------------------------------------------



foreclose.
f.
The POC shall be signed (either by hand or by appropriate electronic signature)
by the responsible person under penalty of perjury after reasonable
investigation, stating that the information set forth in the POC is true and
correct to the best of such responsible person’s knowledge, information, and
reasonable belief, and clearly identify the responsible person’s employer and
position or title with the employer.

2.
Motions for Relief from Stay (“MRS”). Unless not permitted by bankruptcy law,
Servicer shall ensure that each MRS in a chapter 13 proceeding is documented by
attaching:

a.
To the extent not previously submitted with a POC, a copy of the Loan Documents;
if such documents were previously submitted with a POC, a statement to that
effect. If the promissory note has been lost or destroyed, a lost note affidavit
shall be submitted;

b.
To the extent not previously submitted with a POC, Servicer shall include a
statement in an MRS setting forth the basis for asserting that the applicable
party has the right to foreclose.

c.
An affidavit, sworn statement or Declaration made by Servicer or based on
information provided by Servicer (“MRS affidavit” (which term includes, without
limitation, any facts provided by Servicer that are included in any attachment
and submitted to establish the truth of such facts) setting forth:

i.
whether there has been a default in paying pre-petition arrearage or
post-petition amounts (an “MRS delinquency”);

ii.
if there has been such a default, (a) the unpaid principal balance, (b) a
description of any default with respect to the pre-petition arrearage, (c) a
description of any default with respect to the post-petition amount (including,
if applicable, any escrow shortage), (d) the amount of the pre-petition
arrearage (if applicable), (e) the post-petition payment amount, (f) for the
period since the date of the first post- petition or pre-petition default that
is continuing and has not been cured, the date and amount of each payment made
(including escrow payments) and the application of each such payment, and (g)
the amount, date and description of each fee or charge applied to such
pre-petition amount or post-petition amount since the later of the date of the
petition or the preceding statement pursuant to paragraph III.B.1.a; and

iii.
all amounts claimed, including a statement of the amount necessary to cure any
default on or about the date of the


    

--------------------------------------------------------------------------------



MRS.
d.
All other attachments prescribed by statute, rule, or law.

e.
Servicer shall ensure that any MRS discloses the terms of any trial period or
permanent loan modification plan pending at the time of filing of a MRS or
whether the debtor is being evaluated for a loss mitigation option.

E.
Quality Assurance Systems Review.

1.
Servicer shall conduct regular reviews, not less than quarterly, of a
statistically valid sample of affidavits, sworn statements, Declarations filed
by or on behalf of Servicer in judicial foreclosures or bankruptcy proceedings
and notices of default, notices of sale and similar notices submitted in
non-judicial foreclosures to ensure that the documents are accurate and comply
with prevailing law and this Agreement.

a.
The reviews shall also verify the accuracy of the statements in affidavits,
sworn statements, Declarations and documents used to foreclose in non-judicial
foreclosures, the account summary described in paragraph I.B.10, the ownership
statement described in paragraph I.C.2, and the loss mitigation statement
described in paragraph IV.B.13 by reviewing the underlying information. Servicer
shall take appropriate remedial steps if deficiencies are identified, including
appropriate remediation in individual cases.

b.
The reviews shall also verify the accuracy of the statements in affidavits,
sworn statements and Declarations submitted in bankruptcy proceedings. Servicer
shall take appropriate remedial steps if deficiencies are identified, including
appropriate remediation in individual cases.

2.
The quality assurance steps set forth above shall be conducted by Servicer

employees who are separate and independent of employees who prepare foreclosure
or bankruptcy affidavits, sworn statements, or other foreclosure or bankruptcy
documents.
3.
Servicer shall conduct regular pre-filing reviews of a statistically valid
sample of POCs to ensure that the POCs are accurate and comply with prevailing
law and this Agreement. The reviews shall also verify the accuracy of the
statements in POCs. Servicer shall take appropriate remedial steps if
deficiencies are identified, including appropriate remediation in individual
cases. The pre-filing review shall be conducted by Servicer employees who are
separate and independent of the persons who prepared the applicable POCs.

4.
Servicer shall regularly review and assess the adequacy of its internal controls
and procedures with respect to its obligations under this Agreement, and
implement appropriate procedures to address deficiencies.

II.
THIRD-PARTY PROVIDER OVERSIGHT.


    

--------------------------------------------------------------------------------



A.
Oversight Duties Applicable to All Third-Party Providers.

Servicer shall adopt policies and processes to oversee and manage foreclosure
firms, law firms, foreclosure trustees, subservicers and other agents,
independent contractors, entities and third parties (including subsidiaries and
affiliates) retained by or on behalf of Servicer that provide foreclosure,
bankruptcy or mortgage servicing activities (including loss mitigation)
(collectively, such activities are “Servicing Activities” and such providers are
“Third-Party Providers”), including:
1.
Servicer shall perform appropriate due diligence of Third-Party Providers’
qualifications, expertise, capacity, reputation, complaints, information
security, document custody practices, business continuity, and financial
viability.

2.
Servicer shall amend agreements, engagement letters, or oversight policies, or
enter into new agreements or engagement letters, with Third-Party Providers to
require them to comply with Servicer’s applicable policies and procedures (which
will incorporate any applicable aspects of this Agreement) and applicable state
and federal laws and rules.

3.
Servicer shall ensure that agreements, contracts or oversight policies provide
for adequate oversight, including measures to enforce Third-Party Provider
contractual obligations, and to ensure timely action with respect to Third-Party
Provider performance failures.

4.
Servicer shall ensure that foreclosure and bankruptcy counsel and foreclosure
trustees have appropriate access to information from Servicer’s books and
records necessary to perform their duties in preparing pleadings and other
documents submitted in foreclosure and bankruptcy proceedings.

5.
Servicer shall ensure that all information provided by or on behalf of Servicer
to Third-Party Providers in connection with providing Servicing Activities is
accurate and complete.

6.
Servicer shall conduct periodic reviews of Third-Party Providers. These reviews
shall include:

a.
A review of a sample of the foreclosure and bankruptcy documents prepared by the
Third-Party Provider, to provide for compliance with applicable state and
federal law and this Agreement in connection with the preparation of the
documents, and the accuracy of the facts contained therein;

b.
A review of the fees and costs assessed by the Third-Party Provider to provide
that only fees and costs that are lawful, reasonable and actually incurred are
charged to borrowers and that no portion of any fees or charges incurred by any
Third-Party Provider for technology usage, connectivity, or electronic invoice
submission is charged as a cost to the borrower;


    

--------------------------------------------------------------------------------



c.
A review of the Third-Party Provider’s processes to provide for compliance with
the Servicer’s policies and procedures concerning Servicing Activities;

d.
A review of the security of original loan documents maintained by the
Third-Party Provider;

e.
A requirement that the Third-Party Provider disclose to the Servicer any
imposition of sanctions or professional disciplinary action taken against them
for misconduct related to performance of Servicing Activities; and

f.
An assessment of whether bankruptcy attorneys comply with the best practice of
determining whether a borrower has made a payment curing any MRS delinquency
within two business days of the scheduled hearing date of the related MRS.

The quality assurance steps set forth above shall be conducted by Servicer
employees who are separate and independent of employees who prepare foreclosure
or bankruptcy affidavits, sworn documents, Declarations or other foreclosure or
bankruptcy documents.
7.
Servicer shall take appropriate remedial steps if problems are identified
through this review or otherwise, including, when appropriate, terminating its
relationship with the Third-Party Provider.

8.
Servicer shall adopt processes for reviewing and appropriately addressing
customer complaints it receives about Third-Party Provider services.

9.
Servicer shall regularly review and assess the adequacy of its internal controls
and procedures with respect to its obligations under this Section, and take
appropriate remedial steps if deficiencies are identified, including appropriate
remediation in individual cases

B.
Additional Oversight of Activities by Third-Party Providers.

1.
Servicer shall require a certification process for law firms (and
recertification of existing law firm providers) that provide residential
mortgage foreclosure and bankruptcy services for Servicer, on a periodic basis,
as qualified to serve as a Third-Party Provider to Servicer, including that
attorneys have the experience and competence necessary to perform the services
requested.

2.
Servicer shall ensure that attorneys are licensed to practice in the relevant
jurisdiction, have the experience and competence necessary to perform the
services requested, and that their services comply with applicable rules,
regulations and applicable law (including state law prohibitions on fee
splitting).

3.
Servicer shall ensure that foreclosure and bankruptcy counsel and foreclosure
trustees have an appropriate Servicer contact to assist in legal proceedings and
to facilitate loss mitigation questions on behalf of the borrower.


    

--------------------------------------------------------------------------------



4.
Servicer shall adopt policies requiring Third-Party Providers to maintain
records that identify all notarizations of Servicer documents executed by each
notary employed by the Third-Party Provider.

III.
BANKRUPTCY.

A.
General.

1.
The provisions, conditions and obligations imposed herein are intended to be
interpreted in accordance with applicable federal, state and local laws, rules
and regulations. Nothing herein shall require a Servicer to do anything
inconsistent with applicable state or federal law, including the applicable
bankruptcy law or a court order in a bankruptcy case.

2.
Servicer shall ensure that employees who are regularly engaged in servicing
mortgage loans as to which the borrower or mortgagor is in bankruptcy receive
training specifically addressing bankruptcy issues.

B.
Chapter 13 Cases.

1.
In any chapter 13 case, Servicer shall ensure that:

a.
So long as the debtor is in a chapter 13 case, within 180 days after the date on
which the fees, expenses, or charges are incurred, file and serve on the debtor,
debtor’s counsel, and the trustee a notice in a form consistent with Official
Form B10 (Supplement 2) itemizing fees, expenses, or charges (1) that were
incurred in connection with the claim after the bankruptcy case was filed, (2)
that the holder asserts are recoverable against the debtor or against the
debtor’s principal residence, and (3) that the holder intends to collect from
the debtor.

b.
Servicer replies within time periods established under bankruptcy law to any
notice that the debtor has completed all payments under the plan or otherwise
paid in full the amount required to cure any pre-petition default.

c.
If the Servicer fails to provide information as required by paragraph III.B.1.a
with respect to a fee, expense or charge within 180 days of the incurrence of
such fee, expense, or charge, then,

i.
Except for independent charges (“Independent charge”) paid by the Servicer that
is either (A) specifically authorized by the borrower or (B) consists of amounts
advanced by Servicer in respect of taxes, homeowners association fees, liens or
insurance, such fee, expense or charge shall be deemed waived and may not be
collected from the borrower.


    

--------------------------------------------------------------------------------



ii.
In the case of an Independent charge, the court may, after notice and hearing,
take either or both of the following actions:

(a)
preclude the holder from presenting the omitted information, in any form, as
evidence in any contested matter or adversary proceeding in the case, unless the
court determines that the failure was substantially justified or is harmless; or

(b)
award other appropriate relief, including reasonable expenses and attorney’s
fees caused by the failure.

d.
If the Servicer fails to provide information as required by paragraphs III.B.1.a
or III.B.1.b and bankruptcy law with respect to a fee, expense or charge (other
than an Independent Charge) incurred more than 45 days before the date of the
reply referred to in paragraph III.B.1.b, then such fee, expense or charge shall
be deemed waived and may not be collected from the borrower.

e.
Servicer shall file and serve on the debtor, debtor’s counsel, and the trustee a
notice in a form consistent with the current draft of Official Form B10
(Supplement 1) (effective December 2011) of any change in the payment amount,
including any change that results from an interest rate or escrow account
adjustment, no later than 21 days before a payment in the new amount is due.
Servicer shall waive and not collect any late charge or other fees imposed
solely as a result of the failure of the borrower timely to make a payment
attributable to the failure of Servicer to give such notice timely.

IV.
LOSS MITIGATION.

These requirements are intended to apply to both government-sponsored and
proprietary loss mitigation programs and shall apply to subservicers performing
loss mitigation services on Servicer’s behalf.
A.
Loss Mitigation Requirements.

1.
Servicer shall be required to notify potentially eligible borrowers of currently
available loss mitigation options prior to foreclosure referral. Upon the timely
receipt of a complete loan modification application, Servicer shall evaluate
borrowers for all available loan modification options for which they are
eligible prior to referring a borrower to foreclosure and shall facilitate the
submission and review of loss mitigation applications. The foregoing
notwithstanding, Servicer shall have no obligation to solicit borrowers who are
in bankruptcy.

2.
Servicer shall offer and facilitate loan modifications for borrowers


    

--------------------------------------------------------------------------------



rather than initiate foreclosure when such loan modifications for which they are
eligible are net present value (NPV) positive and meet other investor,
guarantor, insurer and program requirements.
3.
Servicer shall allow borrowers enrolled in a trial period plan under prior HAMP
guidelines (where borrowers were not pre-qualified) and who made all required
trial period payments, but were later denied a permanent modification, the
opportunity to reapply for a HAMP or proprietary loan modification using current
financial information.

4.
Servicer shall promptly send a final modification agreement to borrowers who
have enrolled in a trial period plan under current HAMP guidelines (or fully
underwritten proprietary modification programs with a trial payment period) and
who have made the required number of timely trial period payments, where the
modification is underwritten prior to the trial period and has received any
necessary investor, guarantor or insurer approvals. The borrower shall then be
converted by Servicer to a permanent modification upon execution of the final
modification documents, consistent with applicable program guidelines, absent
evidence of fraud.

B.
Dual Track Restricted.

1.
If a borrower has not already been referred to foreclosure, Servicer shall not
refer an eligible borrower’s account to foreclosure while the borrower’s
complete application for any loan modification program is pending if Servicer
received (a) a complete loan modification application no later than day 120 of
delinquency, or (b) a substantially complete loan modification application
(missing only any required documentation of hardship) no later than day 120 of
delinquency and Servicer receives any required hardship documentation no later
than day 130 of delinquency. Servicer shall not make a referral to foreclosure
of an eligible borrower who so provided an application until:

a.
Servicer determines (after the automatic review in paragraph IV.G.1) that the
borrower is not eligible for a loan modification, or

b.
If borrower does not accept an offered foreclosure prevention alternative within
14 days of the evaluation notice, the earlier of (i) such 14 days, and (ii)
borrower’s decline of the foreclosure prevention offer.

2.
If borrower accepts the loan modification resulting from Servicer’s evaluation
of the complete loan modification application referred to in paragraph IV.B.1
(verbally, in writing (including e-mail responses) or by submitting the first
trial modification payment) within 14 days of Servicer’s offer of a loan
modification, then the Servicer shall delay referral to foreclosure until (a) if
the Servicer fails timely to receive the


    

--------------------------------------------------------------------------------



first trial period payment, the last day for timely receiving the first trial
period payment, and (b) if the Servicer timely receives the first trial period
payment, after the borrower breaches the trial plan.
3.
If the loan modification requested by a borrower as described in paragraph
IV.B.1 is denied, except when otherwise required by federal or state law or
investor directives, if borrower is entitled to an appeal under paragraph
IV.G.3, Servicer will not proceed to a foreclosure sale until the later of (if
applicable):

a.
expiration of the 30-day appeal period; and

b.
if the borrower appeals the denial, until the later of (if applicable)

(i)if Servicer denies borrower’s appeal, 15 days after the letter denying the
appeal, (ii) if the Servicer sends borrower a letter granting his or her appeal
and offering a loan modification, 14 days after the date of such offer, (iii) if
the borrower timely accepts the loan modification offer (verbally, in writing
(including e-mail responses), or by making the first trial period payment),
after the Servicer fails timely to receive the first trial period payment, and
(iv) if the Servicer timely receives the first trial period payment, after the
borrower breaches the trial plan.


4.
If, after an eligible borrower has been referred to foreclosure, the Servicer
receives a complete application from the borrower within 30 days after the Post
Referral to Foreclosure Solicitation Letter, then while such loan modification
application is pending, Servicer shall not move for foreclosure judgment or
order of sale (or, if a motion has already been filed, shall take reasonable
steps to avoid a ruling on such motion), or seek a foreclosure sale. If Servicer
offers the borrower a loan modification, Servicer shall not move for judgment or
order of sale, (or, if a motion has already been filed, shall take reasonable
steps to avoid a ruling on such motion), or seek a foreclosure sale until the
earlier of (a) 14 days after the date of the related offer of a loan
modification, and (b) the date the borrower declines the loan modification
offer. If the borrower accepts the loan modification offer (verbally, in writing
(including e-mail responses) or by submitting the first trial modification
payment) within 14 days after the date of the related offer of loan
modification, Servicer shall continue this delay until the later of (if
applicable) (A) the failure by the Servicer timely to receive the first trial
period payment, and (B) if the Servicer timely receives the first trial period
payment, after the borrower breaches the trial plan.

5.
If the loan modification requested by a borrower described in paragraph IV.B.4
is denied, then, except when otherwise required by federal or state law or
investor directives, if borrower is entitled to an appeal under


    

--------------------------------------------------------------------------------



paragraph IV.G.3, Servicer will not proceed to a foreclosure sale until the
later of (if applicable):
a.
expiration of the 30-day appeal period; and

b.
if the borrower appeals the denial, until the later of (if applicable)

(i)if Servicer denies borrower’s appeal, 15 days after the letter denying the
appeal, (ii) if the Servicer sends borrower a letter granting his or her appeal
and offering a loan modification, 14 days after the date of such offer, (iii) if
the borrower timely accepts the loan modification offer (verbally, in writing
(including e-mail responses), or by making the first trial period payment),
after the failure of the Servicer timely to receive the first trial period
payment, and (iv) if the Servicer timely receives the first trial period
payment, after the borrower breaches the trial plan.
6.
If, after an eligible borrower has been referred to foreclosure, Servicer
receives a complete loan modification application more than 30 days after the
Post Referral to Foreclosure Solicitation Letter, but more than 37 days before a
foreclosure sale is scheduled, then while such loan modification application is
pending, Servicer shall not proceed with the foreclosure sale. If Servicer
offers a loan modification, then Servicer shall delay the foreclosure sale until
the earlier of (i) 14 days after the date of the related offer of loan
modification, and (ii) the date the borrower declines the loan modification
offer. If the borrower accepts the loan modification offer (verbally, in writing
(including e-mail responses) or by submitting the first trial modification
payment) within 14 days, Servicer shall delay the foreclosure sale until the
later of (if applicable) (A) the failure by the Servicer timely to receive the
first trial period payment, and (B) if the Servicer timely receives the first
trial period payment, after the borrower breaches the trial plan.

7.
If the loan modification requested by a borrower described in paragraph IV.B.6
is denied and it is reasonable to believe that more than 90 days remains until a
scheduled foreclosure date or the first date on which a sale could reasonably be
expected to be scheduled and occur, then, except when otherwise required by
federal or state law or investor directives, if borrower is entitled to an
appeal under paragraph IV.G.3.a, Servicer will not proceed to a foreclosure sale
until the later of (if applicable):

a.
expiration of the 30-day appeal period; and

b.
if the borrower appeals the denial, until the later of (if applicable)

(i)if Servicer denies borrower’s appeal, 15 days after the letter denying the
appeal, (ii) if the Servicer sends borrower a letter granting his or her appeal
and offering a loan modification, 14 days after the date of such offer, (iii) if
the borrower timely accepts the loan modification offer (verbally, in writing
(including

    

--------------------------------------------------------------------------------



e-mail responses), or by making the first trial period payment), after the
Servicer fails timely to receive the first trial period payment, and (iv) if the
Servicer timely receives the first trial period payment, after the borrower
breaches the trial plan.
8.
If, after an eligible borrower has been referred to foreclosure, Servicer
receives a complete loan modification application more than 30 days after the
Post Referral to Foreclosure Solicitation Letter, but within 37 to 15 days
before a foreclosure sale is scheduled, then Servicer shall conduct an expedited
review of the borrower and, if the borrower is extended a loan modification
offer, Servicer shall postpone any foreclosure sale until the earlier of (a) 14
days after the date of the related evaluation notice, and (b) the date the
borrower declines the loan modification offer. If the borrower timely accepts
the loan modification offer (either in writing or by submitting the first trial
modification payment), Servicer shall delay the foreclosure sale until the later
of (if applicable) (A) the failure by the Servicer timely to receive the first
trial period payment, and (B) if the Servicer timely receives the first trial
period payment, after the borrower breaches the trial plan.

9.
If, after an eligible borrower has been referred to foreclosure, the Servicer
receives a complete loan modification application more than 30 days after the
Post Referral to Foreclosure Solicitation Letter and less than 15 days before a
scheduled foreclosure sale, Servicer must notify the borrower before the
foreclosure sale date as to Servicer’s determination (if its review was
completed) or inability to complete its review of the loan modification
application. If Servicer makes a loan modification offer to the borrower, then
Servicer shall postpone any sale until the earlier of (a) 14 days after the date
of the related evaluation notice, and (b) the date the borrower declines the
loan modification offer. If the borrower timely accepts a loan modification
offer (either in writing or by submitting the first trial modification payment),
Servicer shall delay the foreclosure sale until the later of (if applicable) (A)
the failure by the Servicer timely to receive the first trial period payment,
and (B) if the Servicer timely receives the first trial period payment, after
the borrower breaches the trial plan.

10.
For purposes of this section IV.B, Servicer shall not be responsible for failing
to obtain a delay in a ruling on a judgment or failing to delay a foreclosure
sale if Servicer made a request for such delay, pursuant to any state or local
law, court rule or customary practice, and such request was not approved.

11.
Servicer shall not move to judgment or order of sale or proceed with a
foreclosure sale under any of the following circumstances:

a.
The borrower is in compliance with the terms of a trial


    

--------------------------------------------------------------------------------



loan modification, forbearance, or repayment plan; or
b.
A short sale or deed-in-lieu of foreclosure has been approved by all parties
(including, for example, first lien investor, junior lien holder and mortgage
insurer, as applicable), and proof of funds or financing has been provided to
Servicer.

12.
If a foreclosure or trustee’s sale is continued (rather than cancelled) to
provide time to evaluate loss mitigation options, Servicer shall promptly notify
borrower in writing of the new date of sale (without delaying any related
foreclosure sale).

13.
As indicated in paragraph I.A.18, Servicer shall send a statement to the
borrower outlining loss mitigation efforts undertaken with respect to the
borrower prior to foreclosure referral. If no loss mitigation efforts were
offered or undertaken, Servicer shall state whether it contacted or attempted to
contact the borrower and, if applicable, why the borrower was ineligible for a
loan modification or other loss mitigation options.

14.
Servicer shall ensure timely and accurate communication of or access to relevant
loss mitigation status and changes in status to its foreclosure attorneys,
bankruptcy attorneys and foreclosure trustees and, where applicable, to
court-mandated mediators.

C.
Single Point of Contact.

1.
Servicer shall establish an easily accessible and reliable single point of
contact (“SPOC”) for each potentially-eligible first lien mortgage borrower so
that the borrower has access to an employee of Servicer to obtain information
throughout the loss mitigation, loan modification and foreclosure processes.

2.
Servicer shall initially identify the SPOC to the borrower promptly after a
potentially-eligible borrower requests loss mitigation assistance. Servicer
shall provide one or more direct means of communication with the SPOC on loss
mitigation-related correspondence with the borrower. Servicer shall promptly
provide updated contact information to the borrower if the designated SPOC is
reassigned, no longer employed by Servicer, or otherwise not able to act as the
primary point of contact.

a.
Servicer shall ensure that debtors in bankruptcy are assigned to a SPOC
specially trained in bankruptcy issues.

3.
The SPOC shall have primary responsibility for:

a.
Communicating the options available to the borrower, the actions the borrower
must take to be considered for these options and the status of Servicer’s
evaluation of the borrower for these options;

b.
Coordinating receipt of all documents associated with loan modification or loss
mitigation activities;

c.
Being knowledgeable about the borrower’s situation and current


    

--------------------------------------------------------------------------------



status in the delinquency/imminent default resolution process; and
d.
Ensuring that a borrower who is not eligible for MHA programs is considered for
proprietary or other investor loss mitigation options.

4.
The SPOC shall, at a minimum, provide the following services to borrowers:

a.
Contact borrower and introduce himself/herself as the borrower’s SPOC;

b.
Explain programs for which the borrower is eligible;

c.
Explain the requirements of the programs for which the borrower is eligible;

d.
Explain program documentation requirements;

e.
Provide basic information about the status of borrower’s account, including
pending loan modification applications, other loss mitigation alternatives, and
foreclosure activity;

f.
Notify borrower of missing documents and provide an address or electronic means
for submission of documents by borrower in order to complete the loan
modification application;

g.
Communicate Servicer’s decision regarding loan modification applications and
other loss mitigation alternatives to borrower in writing;

h.
Assist the borrower in pursuing alternative non-foreclosure options upon denial
of a loan modification;

i.
If a loan modification is approved, call borrower to explain the program;

j.
Provide information regarding credit counseling where necessary;

k.
Help to clear for borrower any internal processing requirements; and

l.
Have access to individuals with the ability to stop foreclosure proceedings when
necessary to comply with the MHA Program or this Agreement.

5.
The SPOC shall remain assigned to borrower’s account and available to borrower
until such time as Servicer determines in good faith that all loss mitigation
options have been exhausted, borrower’s account becomes current or, in the case
of a borrower in bankruptcy, the borrower has exhausted all loss mitigation
options for which the borrower is potentially eligible and has applied

6.
Servicer shall ensure that a SPOC can refer and transfer a borrower to an
appropriate supervisor upon request of the borrower.


    

--------------------------------------------------------------------------------



7.
Servicer shall ensure that relevant records relating to borrower’s account are
promptly available to the borrower’s SPOC, so that the SPOC can timely,
adequately and accurately inform the borrower of the current status of loss
mitigation, loan modification, and foreclosure activities.

8.
Servicer shall designate one or more management level employees to be the
primary contact for the Attorneys General, state financial regulators, the
Executive Office of U.S. Trustee, each regional office of the U.S. Trustee, and
federal regulators for communication regarding complaints and inquiries from
individual borrowers who are in default and/or have applied for loan
modifications. Servicer shall provide a written acknowledgment to all such
inquiries within 10 business days. Servicer shall provide a substantive written
response to all such inquiries within 30 days. Servicer shall provide relevant
loan information to borrower and to Attorneys General, state financial
regulators, federal regulators, the Executive Office of the U.S. Trustee, and
each U.S. Trustee upon written request and if properly authorized. A written
complaint filed by a borrower and forwarded by a state Attorney General or
financial regulatory agency to Servicer shall be deemed to have proper
authorization.

9.
Servicer shall establish and make available to Chapter 13 trustees a toll- free
number staffed by persons trained in bankruptcy to respond to inquiries from
Chapter 13 trustees.

D.
Loss Mitigation Communications with Borrowers.

1.
Servicer shall commence outreach efforts to communicate loss mitigation options
for first lien mortgage loans to all potentially eligible delinquent borrowers
(other than those in bankruptcy) beginning on timelines that are in accordance
with HAMP borrower solicitation guidelines set forth in the MHA Handbook version
3.2, Chapter II, Section 2.2, regardless of whether the borrower is eligible for
a HAMP modification. Servicer shall provide borrowers with notices that include
contact information for national or state foreclosure assistance hotlines and
state housing counseling resources, as appropriate. The use by Servicer of
nothing more than prerecorded automatic messages in loss mitigation
communications with borrowers shall not be sufficient in those instances in
which it fails to result in contact between the borrower and one of Servicer’s
loss mitigation specialists. Servicer shall conduct affirmative outreach efforts
to inform delinquent second lien borrowers (other than those in bankruptcy about
the availability of payment reduction options. The foregoing notwithstanding,
Servicer shall have no obligation to solicit borrowers who are in bankruptcy.

2.
Servicer shall disclose and provide accurate information to borrowers relating
to the qualification process and eligibility factors for loss mitigation
programs.

3.
Servicer shall communicate, at the written request of the borrower, with


    

--------------------------------------------------------------------------------



the borrower’s authorized representatives, including housing counselors.
Servicer shall communicate with representatives from state Attorneys General and
financial regulatory agencies acting upon a written complaint filed by the
borrower and forwarded by the state Attorney General or financial regulatory
agency to Servicer. When responding to the borrower regarding such complaint,
Servicer shall include the applicable state Attorney General on all
correspondence with the borrower regarding such complaint.
4.
Servicer shall cease all collection efforts while the borrower (i) is making
timely payments under a trial loan modification or (ii) has submitted a complete
loan modification application, and a modification decision is pending.
Notwithstanding the above, Servicer reserves the right to contact a borrower to
gather required loss mitigation documentation or to assist a borrower with
performance under a trial loan modification plan.

5.
Servicer shall consider partnering with third parties, including national chain
retailers, and shall consider the use of select bank branches affiliated with
Servicer, to set up programs to allow borrowers to copy, fax, scan, transmit by
overnight delivery, or mail or email documents to Servicer free of charge.

6.
Within five business days after referral to foreclosure, the Servicer (including
any attorney (or trustee) conducting foreclosure proceedings at the direction of
the Servicer) shall send a written communication (“Post Referral to Foreclosure
Solicitation Letter”) to the borrower that includes clear language that:

a.
The Servicer may have sent to the borrower one or more borrower solicitation
communications;

b.
The borrower can still be evaluated for alternatives to foreclosure even if he
or she had previously shown no interest;

c.
The borrower should contact the Servicer to obtain a loss mitigation application
package;

d.
The borrower must submit a loan modification application to the Servicer to
request consideration for available foreclosure prevention alternatives;

e.
Provides the Servicer’s contact information for submitting a complete loan
modification application, including the Servicer’s toll-free number; and

f.
Unless the form of letter is otherwise specified by investor directive or state
law or the borrower is not eligible for an appeal under paragraph IV.G.3.a,
states that if the borrower is contemplating or has pending an appeal of an
earlier denial of a loan modification application, that he or she may submit a
loan modification application in lieu of his or her appeal within 30 days after
the Post Referral to Foreclosure Solicitation Letter.


    

--------------------------------------------------------------------------------



E.
Development of Loan Portals.

1.
Servicer shall develop or contract with a third-party vendor to develop an
online portal linked to Servicer’s primary servicing system where borrowers can
check, at no cost, the status of their first lien loan modifications.

2.
Servicer shall design portals that may, among other things:



a.
Enable borrowers to submit documents electronically;



b.
Provide an electronic receipt for any documents submitted;

c.
Provide information and eligibility factors for proprietary loan modification
and other loss mitigation programs; and

d.
Permit Servicer to communicate with borrowers to satisfy any written
communications required to be provided by Servicer, if borrowers submit
documents electronically.

3.
Servicer shall participate in the development and implementation of a neutral,
nationwide loan portal system linked to Servicer’s primary servicing system,
such as Hope LoanPort to enhance communications with housing counselors,
including using the technology used for the Borrower Portal, and containing
similar features to the Borrower Portal.

4.
Servicer shall update the status of each pending loan modification on these
portals at least every 10 business days and ensure that each portal is updated
on such a schedule as to maintain consistency.

F.
Loan Modification Timelines.

1.
Servicer shall provide written acknowledgement of the receipt of documentation
submitted by the borrower in connection with a first lien loan modification
application within 3 business days. In its initial acknowledgment, Servicer
shall briefly describe the loan modification process and identify deadlines and
expiration dates for submitted documents.

2.
Servicer shall notify borrower of any known deficiency in borrower’s initial
submission of information, no later than 5 business days after receipt,
including any missing information or documentation required for the loan
modification to be considered complete.

3.
Subject to section IV.B, Servicer shall afford borrower 30 days from the date of
Servicer’s notification of any missing information or documentation to
supplement borrower’s submission of information prior to making a determination
on whether or not to grant an initial loan modification.

4.
Servicer shall review the complete first lien loan modification application
submitted by borrower and shall determine the disposition of borrower’s


    

--------------------------------------------------------------------------------



trial or preliminary loan modification request no later than 30 days after
receipt of the complete loan modification application, absent compelling
circumstances beyond Servicer’s control.
5.
Servicer shall implement processes to ensure that second lien loan modification
requests are evaluated on a timely basis. When a borrower qualifies for a second
lien loan modification after a first lien loan modification in accordance with
Section 2.c.i of the General Framework for Consumer Relief Provisions, the
Servicer of the second lien loan shall (absent compelling circumstances beyond
Servicer’s control) send loan modification documents to borrower no later than
45 days after the Servicer receives official notification of the successful
completion of the related first lien loan modification and the essential terms.

6.
For all proprietary first lien loan modification programs, Servicer shall allow
properly submitted borrower financials to be used for 90 days from the date the
documents are received, unless Servicer learns that there has been a material
change in circumstances or unless investor requirements mandate a shorter time
frame.

7.
Servicer shall notify borrowers of the final denial of any first lien loan
modification request within 10 business days of the denial decision. The
notification shall be in the form of the non-approval notice required in
paragraph IV.G.1 below.

G.
Independent Evaluation of First Lien Loan Modification Denials.

1.
Except when evaluated as provided in paragraphs IV.B.8 or IV.B.9, Servicer’s
initial denial of an eligible borrower’s request for first lien loan
modification following the submission of complete loan modification application
shall be subject to an independent evaluation. Such evaluation shall be
performed by an independent entity or a different employee who has not been
involved with the particular loan modification.

2.
Denial Notice.

a.
When a first lien loan modification is denied after independent review, Servicer
shall send a written non-approval notice to the borrower identifying the reasons
for denial and the factual information considered. The notice shall inform the
borrower that he or she has 30 days from the date of the denial letter
declination to provide evidence that the eligibility determination was in error.

b.
If the first lien modification is denied because disallowed by investor,
Servicer shall disclose in the written non-approval notice the name of the
investor and summarize the reasons for investor denial.

c.
For those cases where a first lien loan modification denial is the result of an
NPV calculation, Servicer shall provide in the written


    

--------------------------------------------------------------------------------



non-approval notice the monthly gross income and property value used in the
calculation.
3.
Appeal Process.

a.
After the automatic review in paragraph IV.G.1 has been completed and Servicer
has issued the written non-approval notice, in the circumstances described in
the first sentences

of paragraphs IV.B.3, IV.B.5 or IV.B.7, except when otherwise
required by federal or state law or investor directives, borrowers shall have 30
days to request an appeal and obtain an independent review of the first lien
loan modification denial in accordance with the terms of this Agreement.
Servicer shall ensure that the borrower has 30 days from the date of the written
non-approval notice to provide information as to why Servicer’s determination of
eligibility for a loan modification was in error, unless the reason for
non-approval is (1) ineligible mortgage, (2) ineligible property,
(3) offer not accepted by borrower or request withdrawn, or (4) the loan was
previously modified.
b.
For those cases in which the first lien loan modification denial is the result
of an NPV calculation, if a borrower disagrees with the property value used by
Servicer in the NPV test, the borrower can request that a full appraisal be
conducted of the property by an independent licensed appraiser (at borrower
expense) consistent with HAMP directive 10-15. Servicer shall comply with the
process set forth in HAMP directive 10-15, including using such value in the NPV
calculation.

c.
Servicer shall review the information submitted by borrower and use its best
efforts to communicate the disposition of borrower’s appeal to borrower no later
than 30 days after receipt of the information.

d.
If Servicer denies borrower’s appeal, Servicer’s appeal denial letter shall
include a description of other available loss mitigation, including short sales
and deeds in lieu of foreclosure.

H.
General Loss Mitigation Requirements.

1.
Servicer shall maintain adequate staffing and systems for tracking borrower
documents and information that are relevant to foreclosure, loss mitigation, and
other Servicer operations. Servicer shall make periodic assessments to ensure
that its staffing and systems are adequate.

2.
Servicer shall maintain adequate staffing and caseload limits for SPOCs and
employees responsible for handling foreclosure, loss mitigation and related
communications with borrowers and housing counselors. Servicer shall make
periodic assessments to ensure that its staffing and systems are adequate.


    

--------------------------------------------------------------------------------



3.
Servicer shall establish reasonable minimum experience, educational and training
requirements for loss mitigation staff.

4.
Servicer shall document electronically key actions taken on a foreclosure, loan
modification, bankruptcy, or other servicing file, including communications with
the borrower.

5.
Servicer shall not adopt compensation arrangements for its employees that
encourage foreclosure over loss mitigation alternatives.

6.
Servicer shall not make inaccurate payment delinquency reports to credit
reporting agencies when the borrower is making timely reduced payments pursuant
to a trial or other loan modification agreement. Servicer shall provide the
borrower, prior to entering into a trial loan modification, with clear and
conspicuous written information that adverse credit reporting consequences may
result from the borrower making reduced payments during the trial period.

7.
Where Servicer grants a loan modification, Servicer shall provide borrower with
a copy of the fully executed loan modification agreement within 45 days of
receipt of the executed copy from the borrower. If the modification is not in
writing, Servicer shall provide the borrower with a written summary of its
terms, as promptly as possible, within 45 days of the approval of the
modification.

8.
Servicer shall not instruct, advise or recommend that borrowers go into default
in order to qualify for loss mitigation relief.

9.
Servicer shall not discourage borrowers from working or communicating with
legitimate non-profit housing counseling services.

10.
Servicer shall not, in the ordinary course, require a borrower to waive or
release claims and defenses as a condition of approval for a loan modification
program or other loss mitigation relief. However, nothing herein shall preclude
Servicer from requiring a waiver or release of claims and defenses with respect
to a loan modification offered in connection with the resolution of a contested
claim, when the borrower would not otherwise be qualified for the loan
modification under existing Servicer programs.

11.
Servicer shall not charge borrower an application fee in connection with a
request for a loan modification. Servicer shall provide borrower with a pre-paid
overnight envelope or pre-paid address label for return of a loan modification
application.

12.
Notwithstanding any other provision of this Agreement, and to minimize the risk
of borrowers submitting multiple loss mitigation requests for the purpose of
delay, Servicer shall not be obligated to evaluate requests for loss mitigation
options from (a) borrowers who have already been evaluated or afforded a fair
opportunity to be evaluated consistent with the requirements of HAMP or
proprietary modification programs, or (b) borrowers who were evaluated after the
date of implementation of this


    

--------------------------------------------------------------------------------



Agreement, consistent with this Agreement, unless there has been a material
change in the borrower’s financial circumstances that is documented by borrower
and submitted to Servicer.
I.
Proprietary First Lien Loan Modifications.

1.
Servicer shall make publicly available information on its qualification
processes, all required documentation and information necessary for a complete
first lien loan modification application, and key eligibility factors for all
proprietary loan modifications.

2.
Servicer shall design proprietary first lien loan modification programs that are
intended to produce sustainable modifications according to investor guidelines
and previous results. Servicer shall design these programs with the intent of
providing affordable payments for borrowers needing longer term or permanent
assistance.

3.
Servicer shall track outcomes and maintain records regarding characteristics and
performance of proprietary first lien loan modifications. Servicer shall provide
a description of modification waterfalls, eligibility criteria, and modification
terms, on a publicly- available website.

4.
Servicer shall not charge any application or processing fees for proprietary
first lien loan modifications.

J.
Proprietary Second Lien Loan Modifications.

1.
Servicer shall make publicly available information on its qualification
processes, all required documentation and information necessary for a complete
second lien modification application.

2.
Servicer shall design second lien modification programs with the intent of
providing affordable payments for borrowers needing longer term or permanent
assistance.

3.
Servicer shall not charge any application or processing fees for second lien
modifications.

4.
When an eligible borrower with a second lien submits all required information
for a second lien loan modification and the modification request is denied,
Servicer shall promptly send a written non-approval notice to the borrower.

K.
Short Sales.

1.
Servicer shall make publicly available information on general requirements for
the short sale process.

2.
Servicer shall consider appropriate monetary incentives to underwater borrowers
to facilitate short sale options.

3.
Servicer shall develop a cooperative short sale process which allows the
borrower the opportunity to engage with Servicer to pursue a short sale
evaluation prior to putting home on the market.

4.
Servicer shall send written confirmation of the borrower’s first request for


    

--------------------------------------------------------------------------------



a short sale to the borrower or his or her agent within 10 business days of
receipt of the request and proper written authorization from the borrower
allowing Servicer to communicate with the borrower’s agent. The confirmation
shall include basic information about the short sale process and Servicer’s
requirements, and will state clearly and conspicuously that the Servicer may
demand a deficiency payment if such deficiency claim is permitted by applicable
law.
5.
Servicer shall send borrower at borrower’s address of record or to borrower’s
agent timely written notice of any missing required documents for consideration
of short sale within 30 days of receiving borrower’s request for a short sale.

6.
Servicer shall review the short sale request submitted by borrower and
communicate the disposition of borrower’s request no later than 30 days after
receipt of all required information and third-party consents.

7.
If the short sale request is accepted, Servicer shall contemporaneously notify
the borrower whether Servicer or investor will demand a deficiency payment or
related cash contribution and the approximate amount of that deficiency, if such
deficiency obligation is permitted by applicable law. If the short sale request
is denied, Servicer shall provide reasons for the denial in the written notice.
If Servicer waives a deficiency claim, it shall not sell or transfer such claim
to a third-party debt collector or debt buyer for collection.

L.
Loss Mitigation During Bankruptcy.

1.
Servicer may not deny any loss mitigation option to eligible borrowers on the
basis that the borrower is a debtor in bankruptcy so long as borrower and any
trustee cooperates in obtaining any appropriate approvals or consents.

2.
Servicer shall, to the extent reasonable, extend trial period loan modification
plans as necessary to accommodate delays in obtaining bankruptcy court approvals
or receiving full remittance of debtor’s trial period payments that have been
made to a chapter 13 trustee. In the event of a trial period extension, the
debtor must make a trial period payment for each month of the trial period,
including any extension month.

3.
When the debtor is in compliance with a trial period or permanent loan
modification plan, Servicer will not object to confirmation of the debtor’s
chapter 13 plan, move to dismiss the pending bankruptcy case, or file a MRS
solely on the basis that the debtor paid only the amounts due under the trial
period or permanent loan modification plan, as opposed to the non-modified
mortgage payments.

M.
Transfer of Servicing of Loans Pending for Permanent Loan Modification.

1.
Ordinary Transfer of Servicing from Servicer to Successor


    

--------------------------------------------------------------------------------



Servicer or Subservicer.
a.
At time of transfer or sale, Servicer shall inform successor servicer (including
a subservicer) whether a loan modification is pending.

b.
Any contract for the transfer or sale of servicing rights shall obligate the
successor servicer to accept and continue processing pending loan modification
requests.

c.
Any contract for the transfer or sale of servicing rights shall obligate the
successor servicer to honor trial and permanent loan modification agreements
entered into by prior servicer.

d.
Any contract for transfer or sale of servicing rights shall designate that
borrowers are third party beneficiaries under paragraphs IV.M.1.b and IV.M.1.c,
above.

2.
Transfer of Servicing to Servicer. When Servicer acquires servicing rights from
another servicer, Servicer shall ensure that it will accept and continue to
process pending loan modification requests from the prior servicer, and that it
will honor trial and permanent loan modification agreements entered into by the
prior servicer.

V.
PROTECTIONS FOR MILITARY PERSONNEL.

A.
Servicer shall comply with all applicable provisions of the Servicemembers Civil
Relief Act (SCRA), 50 U.S.C. Appx. § 501 et seq., and any applicable state law
offering protections to servicemembers.

B.
When a borrower states that he or she is or was within the preceding 9 months
(or the then applicable statutory period under the SCRA) in active military
service or has received and is subject to military orders requiring him or her
to commence active military service, Lender shall determine whether the borrower
may be eligible for the protections of the SCRA or for the protections of the
provisions of paragraph V.F. If Servicer determines the borrower is so eligible,
Servicer shall, until Servicer determines that such customer is no longer
protected by the SCRA,

1.
if such borrower is not entitled to a SPOC, route such customers to employees
who have been specially trained about the protections of the SCRA to respond to
such borrower’s questions, or

2.
if such borrower is entitled to a SPOC, designate as a SPOC for such

borrower a person who has been specially trained about the protections of the
SCRA (Servicemember SPOC).
C.
Servicer shall, in addition to any other reviews it may perform to assess
eligibility under the SCRA, (i) before referring a loan for foreclosure, (ii)
within seven days before a foreclosure sale, and (iii) the later of (A) promptly
after a foreclosure sale and (B) within three days before the regularly
scheduled end of any


    

--------------------------------------------------------------------------------



redemption period, determine whether the secured property is owned by a
servicemember covered under SCRA by searching the Defense Manpower Data Center
(DMDC) for evidence of SCRA eligibility by either (a) last name and social
security number, or (b) last name and date of birth.
D.
When a servicemember provides written notice requesting protection under the
SCRA relating to interest rate relief, but does not provide the documentation
required by Section 207(b)(1) of the SCRA (50 USC Appx. § 527(b)(1)), Servicer
shall accept, in lieu of the documentation required by Section 207(b)(1) of the
SCRA, a letter on official letterhead from the servicemember’s commanding
officer including a contact telephone number for confirmation:

1.
Addressed in such a way as to signify that the commanding officer recognizes
that the letter will be relied on by creditors of the servicemember (a statement
that the letter is intended to be relied upon by the Servicemember’s creditors
would satisfy this requirement);

2.
Setting forth the full name (including middle initial, if any), Social Security
number and date of birth of the servicemember;

3.
Setting forth the home address of the servicemember; and

4.
Setting forth the date of the military orders marking the beginning of the
period of military service of the servicemember and, as may be applicable, that
the military service of the servicemember is continuing or the date on which the
military service of the servicemember ended.

E.
Servicer shall notify customers who are 45 days delinquent that, if they are a
servicemember, (a) they may be entitled to certain protections under the SCRA
regarding the servicemember’s interest rate and the risk of foreclosure, and (b)
counseling for covered servicemembers is available at agencies such as Military
OneSource, Armed Forces Legal Assistance, and a HUD-certified housing counselor.
Such notice shall include a toll-free number that servicemembers may call to be
connected to a person who has been specially trained about the protections of
the SCRA to respond to such borrower’s questions. Such telephone number shall
either connect directly to such a person or afford a caller the ability to
identify him- or herself as an eligible servicemember and be routed to such
persons. Servicers hereby confirm that they intend to take reasonable steps to
ensure the dissemination of such toll-free number to customers who may be

eligible servicemembers.
F.
Irrespective of whether a mortgage obligation was originated before or during
the period of a servicemember’s military service, if, based on the determination
described in the last sentence and subject to Applicable Requirements, a
servicemember’s military orders (or any letter complying with paragraph V.D),
together with any other documentation satisfactory to the Servicer, reflects
that the servicemember is (a) eligible for Hostile Fire/Imminent Danger Pay and
(b) serving at a location (i) more than 750 miles from the location of the
secured property or (ii) outside of the United States, then to the extent
consistent with Applicable Requirements, the Servicer shall not sell, foreclose,
or seize a property for a breach of an obligation on real property owned by a
servicemember that is


    

--------------------------------------------------------------------------------



secured by mortgage, deed of trust, or other security in the nature of a
mortgage, during, or within 9 months after, the period in which the
servicemember is eligible for Hostile Fire/Imminent Danger Pay, unless either
(i) Servicer has obtained a court order granted before such sale, foreclosure,
or seizure with a return made and approved by the court, or (ii) if made
pursuant to an agreement as provided in section 107 of the SCRA (50 U.S.C. Appx.
§ 517). Unless a servicemember's eligibility for the protection under this
paragraph can be fully determined by a proper search of the DMDC website,
Servicer shall only be obligated under this provision if it is able to
determine, based on a servicemember’s military orders (or any letter complying
with paragraph V.D), together with any other documentation provided by or on
behalf of the servicemember that is satisfactory to the Servicer, that the
servicemember is (a) eligible for Hostile Fire/Imminent Danger Pay and
(b)serving at a location (i) more than 750 miles from the location of the
secured property or (ii) outside of the United States.
G.
Servicer shall not require a servicemember to be delinquent to qualify for a
short sale, loan modification, or other loss mitigation relief if the
servicemember is suffering financial hardship and is otherwise eligible for such
loss mitigation. Subject to Applicable Requirements, for purposes of assessing
financial hardship in relation to (i) a short sale or deed in lieu transaction,
Servicer will take into account whether the servicemember is, as a result of a
permanent change of station order, required to relocate even if such
servicemember’s income has not been decreased, so long as the servicemember does
not have sufficient liquid assets to make his or her monthly mortgage payments,
or (ii) a loan modification, Servicer will take into account whether the
servicemember is, as a result of his or her under military orders required to
relocate to a new duty station at least seventy five mile from his or her
residence/secured property or to reside at a location other than the
residence/secured property, and accordingly is unable personally to occupy the
residence and (a) the residence will continue to be occupied by his or her
dependents, or (b) the residence is the only residential property owned by the
servicemember.

H.
Servicer shall not make inaccurate reports to credit reporting agencies when a
servicemember, who has not defaulted before relocating under military orders to
a new duty station, obtains a short sale, loan modification, or other loss
mitigation relief.

VI.
RESTRICTIONS ON SERVICING FEES.

A.
General Requirements.

1.
All default, foreclosure and bankruptcy-related service fees, including
third-party fees, collected from the borrower by Servicer shall be bona fide,
reasonable in amount, and disclosed in detail to the borrower as provided in
paragraphs I.B.10 and VI.B.1.

B.
Specific Fee Provisions.

1.
Schedule of Fees. Servicer shall maintain and keep current a schedule of common
non-state specific fees or ranges of fees that may be charged to borrowers by or
on behalf of Servicer. Servicer


    

--------------------------------------------------------------------------------



shall make this schedule available on its website and to the borrower or
borrower’s authorized representative upon request. The schedule shall identify
each fee, provide a plain language explanation of the fee, and state the maximum
amount of the fee or how the fee is calculated or determined.
2.
Servicer may collect a default-related fee only if the fee is for reasonable and
appropriate services actually rendered and one of the following conditions is
met:

a.
the fee is expressly or generally authorized by the loan instruments and not
prohibited by law or this Agreement;

b.
the fee is permitted by law and not prohibited by the loan instruments or this
Agreement; or

c.
the fee is not prohibited by law, this Agreement or the loan instruments and is
a reasonable fee for a specific service requested by the borrower that is
collected only after clear and conspicuous disclosure of the fee is made
available to the borrower.

3.
Attorneys’ Fees. In addition to the limitations in paragraph VI.B.2 above,
attorneys’ fees charged in connection with a foreclosure action or bankruptcy
proceeding shall only be for work actually performed and shall not exceed
reasonable and customary fees for such work. In the event a foreclosure action
is terminated prior to the final judgment and/or sale for a loss mitigation
option, a reinstatement, or payment in full, the borrower shall be liable only
for reasonable and customary fees for work actually performed.

4.
Late Fees.

a.
Servicer shall not collect any late fee or delinquency charge when the only
delinquency is attributable to late fees or delinquency charges assessed on an
earlier payment, and the payment is otherwise a full payment for the applicable
period and is paid on or before its due date or within any applicable grace
period.

b.
Servicer shall not collect late fees (i) based on an amount greater than the
past due amount; (ii) collected from the escrow account or from escrow surplus
without the approval of the borrower; or (iii) deducted from any regular
payment.

c.
Servicer shall not collect any late fees for periods during which

(i) a complete loan modification application is under consideration;
(ii) the borrower is making timely trial modification payments; or
(iii) a short sale offer is being evaluated by Servicer.

    

--------------------------------------------------------------------------------



C.
Third-Party Fees.

1.
Servicer shall not impose unnecessary or duplicative property inspection,
property preservation or valuation fees on the borrower, including, but not
limited to, the following:

a.
No property preservation fees shall be imposed on eligible borrowers who have a
pending application with Servicer for loss mitigation relief or are performing
under a loss mitigation program, unless Servicer has a reasonable basis to
believe that property preservation is necessary for the maintenance of the
property, such as when the property is vacant or listed on a violation notice
from a local jurisdiction;

b.
No property inspection fee shall be imposed on a borrower any more frequently
than the timeframes allowed under GSE or HUD guidelines unless Servicer has
identified specific circumstances supporting the need for further property
inspections; and

c.
Servicer shall be limited to imposing property valuation fees (e.g., BPO) to
once every 12 months, unless other valuations are requested by the borrower to
facilitate a short sale or to support a loan modification as outlined in
paragraph IV.G.3.a, or required as part of the default or foreclosure valuation
process.

2.
Default, foreclosure and bankruptcy-related services performed by third parties
shall be at reasonable market value.

3.
Servicer shall not collect any fee for default, foreclosure or bankruptcy-
related services by an affiliate unless the amount of the fee does not exceed
the lesser of (a) any fee limitation or allowable amount for the service under
applicable state law, and (b) the market rate for the service. To determine the
market rate, Servicer shall obtain annual market reviews of its affiliates’
pricing for such default and foreclosure-related services; such market reviews
shall be performed by a qualified, objective, independent third-party
professional using procedures and standards generally accepted in the industry
to yield accurate and reliable results. The independent third-party professional
shall determine in its market survey the price actually charged by third-party
affiliates and by independent third party vendors.

4.
Servicer shall be prohibited from collecting any unearned fee, or giving or
accepting referral fees in relation to third-party default or foreclosure-
related services.

5.
Servicer shall not impose its own mark-ups on Servicer initiated third-party
default or foreclosure-related services.


    

--------------------------------------------------------------------------------



D.
Certain Bankruptcy Related Fees.

1.
Servicer must not collect any attorney’s fees or other charges with respect to
the preparation or submission of a POC or MRS document that is withdrawn or
denied, or any amendment thereto that is required, as a result of a substantial
misstatement by Servicer of the amount due.

2.
Servicer shall not collect late fees due to delays in receiving full remittance
of debtor’s payments, including trial period or permanent modification payments
as well as post-petition conduit payments in accordance with 11 U.S.C. §
1322(b)(5), that debtor has timely (as defined by the underlying Chapter 13
plan) made to a chapter 13 trustee.

VII.
FORCE-PLACED INSURANCE.

A.
General Requirements for Force-Placed Insurance.

1.
Servicer shall not obtain force-placed insurance unless there is a reasonable
basis to believe the borrower has failed to comply with the loan contract’s
requirements to maintain property insurance. For escrowed accounts, Servicer
shall continue to advance payments for the homeowner’s existing policy, unless
the borrower or insurance company cancels the existing policy. For purposes of
this section VII, the term “force-placed insurance” means hazard insurance
coverage obtained by Servicer when the borrower has failed to maintain or renew
hazard or wind insurance on such property as required of the borrower under the
terms of the mortgage.

2.
Servicer shall not be construed as having a reasonable basis for obtaining
force-placed insurance unless the requirements of this section VII have been
met.

3.
Servicer shall not impose any charge on any borrower for force-placed insurance
with respect to any property securing a federally related mortgage unless:

a.
Servicer has sent, by first-class mail, a written notice to the borrower
containing:

i.
A reminder of the borrower’s obligation to maintain hazard insurance on the
property securing the federally related mortgage;

ii.
A statement that Servicer does not have evidence of insurance coverage of such
property;

iii.
A clear and conspicuous statement of the procedures by which the borrower may
demonstrate that the borrower already has insurance coverage;

iv.
A statement that Servicer may obtain such coverage at


    

--------------------------------------------------------------------------------



the borrower’s expense if the borrower does not provide such demonstration of
the borrower’s existing coverage in a timely manner;
v.
A statement that the cost of such coverage may be

significantly higher than the cost of the homeowner’s current coverage;
vi.
For first lien loans on Servicer’s primary servicing system, a statement that,
if the borrower desires to maintain his or her voluntary policy, Servicer will
offer an escrow account and advance the premium due on the voluntary policy if
the borrower: (a) accepts the offer of the escrow account; (b) provides a copy
of the invoice from the voluntary carrier; agrees in writing to reimburse the
escrow advances through regular escrow payments; (d) agrees to escrow to both
repay the advanced premium and to pay for the future premiums necessary to
maintain any required insurance policy; and (e) agrees Servicer shall manage the
escrow account in accordance with the loan documents and with state and federal
law; and

vii.
A statement, in the case of single interest coverage, that the coverage may only
protect the mortgage holder’s interest and not the homeowner’s interest.

b.
Servicer has sent, by first-class mail, a second written notice, at least 30
days after the mailing of the notice under paragraph

VII.A.3.a that contains all the information described in each clause of such
paragraph.
c.
Servicer has not received from the borrower written confirmation of hazard
insurance coverage for the property securing the mortgage by the end of the
15-day period beginning on the date the notice under paragraph VII.A.3.b was
sent by Servicer.

4.
Servicer shall accept any reasonable form of written confirmation from a
borrower or the borrower’s insurance agent of existing insurance coverage, which
shall include the existing insurance policy number along with the identity of,
and contact information for, the insurance company or agent.

5.
Servicer shall not place hazard or wind insurance on a mortgaged property, or
require a borrower to obtain or maintain such insurance, in excess of the
greater of replacement value, last-known amount of coverage or the outstanding
loan balance, unless required by Applicable Requirements, or requested by
borrower in writing.


    

--------------------------------------------------------------------------------



6.
Within 15 days of the receipt by Servicer of evidence of a borrower’s existing
insurance coverage, Servicer shall:

a.
Terminate the force-placed insurance; and

b.
Refund to the consumer all force-placed insurance premiums paid by the borrower
during any period during which the borrower’s insurance coverage and the force
placed insurance coverage were each in effect, and any related fees charged to
the consumer’s account with respect to the force-placed insurance during such
period.

7.
Servicer shall make reasonable efforts to work with the borrower to

continue or reestablish the existing homeowner’s policy if there is a lapse in
payment and the borrower’s payments are escrowed.
8.
Any force-placed insurance policy must be purchased for a commercially
reasonable price.

9.
No provision of this section VII shall be construed as prohibiting Servicer from
providing simultaneous or concurrent notice of a lack of flood insurance
pursuant to section 102(e) of the Flood Disaster Protection Act of 1973.

VIII.
GENERAL SERVICER DUTIES AND PROHIBITIONS.

A.
Measures to Deter Community Blight.

1.
Servicer shall develop and implement policies and procedures to ensure that REO
properties do not become blighted.

2.
Servicer shall develop and implement policies and procedures to enhance
participation and coordination with state and local land bank programs,
neighborhood stabilization programs, nonprofit redevelopment programs, and other
anti-blight programs, including those that facilitate discount sale or donation
of low-value REO properties so that they can be demolished or salvaged for
productive use.

3.
As indicated in I.A.18, Servicer shall (a) inform borrower that if the borrower
continues to occupy the property, he or she has responsibility to maintain the
property, and an obligation to continue to pay taxes owed, until a sale or other
title transfer action occurs; and (b) request that if the borrower wishes to
abandon the property, he or she contact Servicer to discuss alternatives to
foreclosure under which borrower can surrender the property to Servicer in
exchange for compensation.

4.
When the Servicer makes a determination not to pursue foreclosure action on a
property with respect to a first lien mortgage loan, Servicer shall:

a.
Notify the borrower of Servicer’s decision to release the lien


    

--------------------------------------------------------------------------------



and not pursue foreclosure, and inform borrower about his or her right to occupy
the property until a sale or other title transfer action occurs; and
b.
Notify local authorities, such as tax authorities, courts, or code enforcement
departments, when Servicer decides to release the lien and not pursue
foreclosure.

B.
Tenants’ Rights.

1.
Servicer shall comply with all applicable state and federal laws governing the
rights of tenants living in foreclosed residential properties.

2.
Servicer shall develop and implement written policies and procedures to ensure
compliance with such laws.

IX.
GENERAL PROVISIONS, DEFINITIONS, AND IMPLEMENTATION.

A.
Applicable Requirements.

1.
The servicing standards and any modifications or other actions taken in
accordance with the servicing standards are expressly subject to, and shall be
interpreted in accordance with, (a) applicable federal, state and local laws,
rules and regulations, including, but not limited to, any requirements of the
federal banking regulators, (b) the terms of the applicable mortgage loan
documents, (c) Section 201 of the Helping Families Save Their Homes Act of 2009,
and (d) the terms and provisions of the Servicer Participation Agreement with
the Department of Treasury, any servicing agreement, subservicing agreement
under which Servicer services for others, special servicing agreement, mortgage
or bond insurance policy or related agreement or requirements to which Servicer
is a party and by which it or its servicing is bound pertaining to the servicing
or ownership of the mortgage loans, including without limitation the
requirements, binding directions, or investor guidelines of the applicable
investor (such as Fannie Mae or Freddie Mac), mortgage or bond insurer, or
credit enhancer (collectively, the “Applicable Requirements”).

2.
In the event of a conflict between the requirements of the Agreement and the
Applicable Requirements with respect to any provision of this Agreement such
that the Servicer cannot comply without violating Applicable Requirements or
being subject to adverse action, including fines and penalties, Servicer shall
document such conflicts and notify the Monitor and the Monitoring Committee that
it intends to comply with the Applicable Requirements to the extent necessary to
eliminate the conflict. Any associated Metric provided for in the Enforcement
Terms will be adjusted accordingly.

B.
Definitions.

1.
In each instance in this Agreement in which Servicer is required to ensure
adherence to, or undertake to perform certain obligations, it is intended to
mean that Servicer shall: (a) authorize and adopt such


    

--------------------------------------------------------------------------------



actions on behalf of Servicer as may be necessary for Servicer to perform such
obligations and undertakings; (b) follow up on any material non-compliance with
such actions in a timely and appropriate manner; and (c) require corrective
action be taken in a timely manner of any material non-compliance with such
obligations.
2.
References to Servicer shall mean SunTrust Mortgage, Inc. and shall include
Servicer’s successors and assignees in the event of a sale of all or
substantially all of the assets of Servicer or of Servicer’s division(s) or
major business unit(s) that are engaged as a primary business in customer-
facing servicing of residential mortgages on owner-occupied properties. The
provisions of this Agreement shall not apply to those divisions or major
business units of Servicer that are not engaged as a primary business in
customer-facing servicing of residential mortgages on owner-occupied one-to-four
family properties on its own behalf or on behalf of investors.


    

--------------------------------------------------------------------------------



































EXHIBIT B



    

--------------------------------------------------------------------------------



DISTRIBUTION OF FUNDS




1.The Exhibit J Federal Settlement Amount. Consistent with the agreement and
instructions in Exhibit J, SunTrust Mortgage, Inc. will pay, or cause to be
paid,
$418,000,000.00, plus simple interest on the Settlement Amount at a rate of
2.375% per annum accruing from March 5, 2014 through March 15, 2014, for a total
of $418,271,986, to the United States for the release of FHA origination claims.


2.Federal Payment Settlement Amount. The Escrow Agent shall distribute ten
million dollars ($10,000,000.00) (the “Federal Payment Settlement Amount”) of
the Direct Payment Settlement Amount to the United States in accordance with
instructions to be provided by the United States. That amount will be deposited
for losses incurred into Federal Housing Administration’s Capital Reserve
Account, the Veterans Housing Benefit Program Fund Financing Account (pursuant
to 38 U.S.C. § 3722(c)(3), as being incident to housing loan operations) or as
otherwise directed by the Department of Veterans Affairs, and as directed by
Rural Housing Service, Department of Agriculture, in accordance with
instructions from the United States. The United States intends that such
deposits conform with the Miscellaneous Receipts Act and other law.
3.State Payment Settlement Amount: In accordance with written instructions from
the State members of the Monitoring Committee, the Escrow Agent shall make forty
million dollars ($40,000,000.00) of the Direct Payment Settlement available to
the Administrator to provide cash payments to borrowers whose homes were finally
sold or taken in foreclosure by Defendant between and including January 1, 2008
and December 31, 2013; who submit claims arising from the Covered Conduct; and
who otherwise meet criteria set forth by the State members of the Monitoring
Committee. Any amounts made

    

--------------------------------------------------------------------------------



available hereunder remain a part of the Qualified Settlement Fund until
distributed to borrowers and shall be administered in accordance with the terms
set forth in Exhibit C.
4.Any interest earned on funds held by the Escrow Agent may be used, at the
discretion of the State members of the Monitoring Committee, to pay the costs
and expenses of the escrow or the costs and expenses of administration,
including taxes, or for any other housing related purpose.























































































    

--------------------------------------------------------------------------------















































EXHIBIT C



    

--------------------------------------------------------------------------------



BORROWER PAYMENT AMOUNT


1.The Borrower Payment Amount shall be administered under the direction and
control of the State members of the Monitoring Committee in the following
manner.
2.Within ninety (90) days of the Effective Date of this Consent Judgment, the
State members of the Monitoring Committee shall choose and retain a Settlement
Administrator (“the Administrator”) to administer the distribution of cash
payments to individual borrowers under this Consent Judgment. All costs and
expenses of the Administrator, including taxes, shall be paid from the Borrower
Payment Amount.
3.Defendant shall provide to the Administrator all information already in its
possession and readily available that is reasonably necessary for the
administration of this Consent Judgment, within a reasonable time after receipt
of the request for information. Defendant is ordered herein to provide such
information under 15 U.S.C. § 6802(e)(1)(A), (5) and (8) of the
Gramm-Leach-Bliley Act. Such information pertaining to individual eligible
Borrowers, including names and other identifying information, may be provided to
individual states, but only if the information is used solely for the purpose of
contacting eligible Borrowers, responding to inquiries from Borrowers regarding
their eligibility or concerning the award of borrower payments under this
Consent Judgment, and/or complying with tax reporting and withholding
obligations, if any. The Administrator shall utilize appropriate information
security protocols to ensure the privacy of Borrower information and otherwise
comply with all applicable privacy laws. After the completion of the Borrower
Payment process, the Administrator shall provide a report to Defendant
identifying which borrowers have received payment. In addition, Defendant may
request from the Administrator such interim reports as may be deemed reasonable
by the State Members of the Monitoring Committee and such agreement, consent, or
approval shall not be unreasonably withheld. Interim reports necessary to insure
that Borrowers will not receive duplicate payments by virtue of litigation,

    

--------------------------------------------------------------------------------



the foreclosure payments required by federal banking agencies or otherwise
hereby are deemed reasonable. Defendant shall warrant to the State Members of
the Monitoring Committee at the time of supplying information to the
Administrator that the information is complete and accurate to the best of its
knowledge and capability. Defendant’s duty to supply complete and accurate
information, to the best of its knowledge and capability, regarding eligible
borrowers shall continue throughout the administration process.
4.The Administrator shall permit reasonable onsite inspection by the State
members of the Monitoring Committee on the premises of the Administrator to
monitor administration of this Consent Judgment.
5.As a condition to receipt of any payments pursuant to this process, borrowers
must agree that such payment shall offset and operate to reduce any other
obligation Defendant or Defendant's affiliates or subsidiaries has to the
borrowers to provide compensation or other payments. However, borrowers shall
not be required to release or waive any other right or legal claim as a
condition of receiving such payments.
6.Any cash payment to individual borrowers awarded under the terms of this
Consent Judgment is not and shall not be considered as forgiven debt.
7.The purposes of the payments described in this Exhibit C are remedial and
relate to the reduction in the proceeds deemed realized by borrowers for tax
purposes from the foreclosure sale of residential properties owned by the
borrowers allegedly resulting from the allegedly unlawful conduct of the
Defendant.

    

--------------------------------------------------------------------------------

















EXHIBIT D



    

--------------------------------------------------------------------------------



Consumer Relief Requirements


Any Servicer as defined in the Servicing Standards set forth in Exhibit A to
this Consent Judgment (hereinafter “Servicer” or “Participating Servicer”)
agrees that it will not implement any of the Consumer Relief Requirements
described herein through policies that are intended to (i) disfavor a specific
geography within or among states that are a party to the Consent Judgment or
(ii) discriminate against any protected class of borrowers. This provision shall
not preclude the implementation of pilot programs in particular geographic
areas.


Any discussion of property in these Consumer Relief Requirements, including any
discussion in Table 1 or other documents attached hereto, refers to a 1-4 unit
single- family property (hereinafter, “Property” or collectively, “Properties”).


Any consumer relief guidelines or requirements that are found in Table 1 or
other documents attached hereto, are hereby incorporated into these Consumer
Relief Requirements and shall be afforded the same deference as if they were
written in the text below.


For the avoidance of doubt, subject to the Consumer Relief Requirements
described below, Servicer shall receive credit for consumer relief activities
with respect to loans insured or guaranteed by the U.S. Department of Housing
and Urban Development, U.S. Department of Veterans Affairs, or the U.S.
Department of Agriculture in accordance with the terms and conditions herein,
provided that nothing herein shall be deemed to in any way relieve Servicer of
the obligation to comply with the requirements of the U.S. Department of Housing
and Urban Development, U.S. Department of Veterans Affairs, and the U.S.
Department of Agriculture with respect to the servicing of such loans.


Servicer shall not, in the ordinary course, require a borrower to waive or
release legal claims and defenses as a condition of approval for loss mitigation
activities under these Consumer Relief Requirements. However, nothing herein
shall preclude Servicer from requiring a waiver or release of legal claims and
defenses with respect to a Consumer Relief activity offered in connection with
the resolution of a contested claim, when the borrower would not otherwise have
received as favorable terms or when the borrower receives additional
consideration.


Programmatic exceptions to the crediting available for the Consumer Relief
Requirements listed below may be granted by the Monitoring Committee on a
case-by- case basis.


To the extent a Servicer is responsible for the servicing of a mortgage loan to
which these Consumer Relief Requirements may apply, the Servicer shall receive
credit for all consumer relief and refinancing activities undertaken in
connection with such mortgage loan by any of its subservicers to the same extent
as if Servicer had undertaken such activities itself.*


1.
First Lien Mortgage Modifications



a.
Servicer will receive credit under Table 1, Section 1, for first-lien


    

--------------------------------------------------------------------------------



mortgage loan modifications made in accordance with the guidelines set forth in
this Section 1.
b.
First liens on occupied1 Properties with an unpaid principal balance (“UPB”)
prior to capitalization at or below the highest GSE conforming loan limit cap as
of January 1, 2010 shall constitute at least 85% of the eligible credits for
first liens (the “Applicable Limits”).



c.
Eligible borrowers must be at least 30 days delinquent or otherwise qualify as
being at imminent risk of default due to borrower’s financial situation.



d.
Eligible borrowers’ pre-modification loan-to-value ratio (“LTV”) is greater than
100%.

e.
Post-modification payment should target a debt-to-income ratio (“DTI”)2 of 31%
(or an affordability measurement consistent with HAMP guidelines) and a modified
LTV3 of no greater than 120%, provided that eligible borrowers receive a
modification that meets the following terms:



i.
Payment of principal and interest must be reduced by at least 10%.



ii.
Where LTV exceeds 120% at a DTI of 31%, principal shall be reduced to a LTV of
120%, subject to a minimum DTI of 25% (which minimum may be waived by Servicer
at Servicer’s sole



____________________________
*If a Servicer holds a mortgage loan but does not service or control the
servicing rights for such loan (either through its own servicing operations or a
subservicer), then no credit shall be granted to that Servicer for consumer
relief and refinancing activities related to that loan.


1
Servicer may rely on a borrower’s statement, at the time of the modification
evaluation, that a Property is occupied or that the borrower intends to rent or
re- occupy the property.



2
Consistent with HAMP, DTI is based on first-lien mortgage debt only. For non-
owner-occupied properties, Servicer shall consider other appropriate measures of
affordability.



3
For the purposes of these guidelines, LTV may be determined in accordance with
HAMP PRA.




    

--------------------------------------------------------------------------------



discretion), provided that for investor-owned loans, the LTV and DTI need not be
reduced to a level that would convert the modification to net present value
(“NPV”) negative.


f.
DTI requirements may be waived for first lien mortgages that are 180 days or
more delinquent as long as payment of principal and interest is reduced by at
least 20% and LTV is reduced to at least 120%.



g.
Servicer shall also be entitled to credit for any amounts of principal reduction
which lower LTV below 120%.



h.
When Servicer reduces principal on a first lien mortgage via its proprietary
modification process, and a Participating Servicer owns the second lien
mortgage, the second lien shall be modified by the second lien owning
Participating Servicer in accordance with Section 2.c.i below, provided that any
Participating Servicer other than the five largest servicers shall be given a
reasonable amount of time, as determined by the Monitor, after that
Participating Servicer’s Start Date to make system changes necessary to
participate in and implement this requirement.

Credit for such second lien mortgage write-downs shall be credited in accordance
with the second lien percentages and cap described in Table 1, Section 2.


i.
In the event that, in the first 6 months after Servicer’s Start Date (as defined
below), Servicer temporarily provides forbearance or conditional forgiveness to
an eligible borrower as the Servicer ramps up use of principal reduction,
Servicer shall receive credit for principal reduction on such modifications
provided that (i) Servicer may not receive credit for both the forbearance and
the subsequent principal reduction and (ii) Servicer will only receive the
credit for the principal reduction once the principal is actually forgiven in
accordance with these Consumer Relief Requirements and Table 1.



j.
Eligible modifications include any modification that is made on or after
Servicer’s Start Date, including:



i.
Write-offs made to allow for refinancing under the FHA Short Refinance Program;



ii.
Modifications under the Making Home Affordable Program (including the Home
Affordable Modification Program (“HAMP”) Tier 1 or Tier 2) or the Housing
Finance Agency Hardest Hit Fund (“HFA Hardest Hit Fund”) (or any other federal
program) where principal is forgiven, except to the extent that state or federal
funds paid to Servicer in its capacity as an investor are the source of a
Servicer’s credit claim.







--------------------------------------------------------------------------------







iii.
Modifications under other proprietary or other government modification programs,
provided that such modifications meet the guidelines set forth herein.4



2.
Second Lien Portfolio Modifications



a.
Servicer is required to adhere to these guidelines in order to receive credit
under Table 1, Section 2.



b.
A write-down of a second lien mortgage will be creditable where such write-down
facilitates either (a) a first lien modification that involves an occupied
Property for which the borrower is 30 days delinquent or otherwise at imminent
risk of default due to the borrower’s financial situation; or (b) a second lien
modification that involves an occupied Property with a second lien which is at
least 30 days delinquent or otherwise at imminent risk of default due to the
borrower’s financial situation.







--------------------------------------------------------------------------------



__________________
4 
Two examples are hereby provided. Example 1: on a mortgage loan at 175% LTV,
when a Servicer (in its capacity as an investor) extinguishes $75 of principal
through the HAMP Principal Reduction Alternative (“PRA”) modification in order
to bring the LTV down to 100%, if the Servicer receives $28.10 in PRA principal
reduction incentive payments from the U.S. Department of the Treasury for that
extinguishment, then the Servicer may claim $46.90 of principal reduction for
credit under these Consumer Relief Requirements:



LTV Reduction Band:
HAMP-PRA Incentive Amount Received:


Allowable Settlement Credit:
175% LTV to 140% LTV
$10.50 (35% LTV * $0.30)
$24.50 ((35% LTV-$10.50) * $1.00)
140% LTV to 115% LTV
$11.30 (25% LTV * $0.45)
$13.70 ((25% LTV-$11.30) * $1.00)
115% LTV to 105% LTV
$6.30 (10% LTV * $0.63)
$3.70 ((10% LTV-$6.30) * $1.00)
105% LTV to 100% LTV
None (no credit below 105% LTV)
$5.00 (5% LTV * $1.00)
Total:
$28.10
$46.90



Example 2: on a mortgage loan at 200% LTV, when a Servicer (in its capacity as
an investor) extinguishes $100 of principal through a HAMP-PRA modification in
order to bring the LTV down to 100%, if the Servicer receives $35.60 in PRA
principal reduction incentive payments from Treasury for that extinguishment,
then although the Servicer would have funded $64.40 in principal reduction on
that loan, the Servicer may claim $55.70 of principal reduction for credit under
these Consumer Relief Requirements:




LTV Reduction Band:
HAMP-PRA Incentive Amount Received:


Allowable Settlement Credit:
200% LTV to 175% LTV
$7.50 (25% LTV * $0.30)
$8.80 ((25% LTV-$7.50) * $0.50)
175% LTV to 140% LTV
$10.50 (35% LTV * $0.30)
$24.50 ((35% LTV-$10.50) * $1.00)
140% LTV to 115% LTV
$11.30 (25% LTV * $0.45)
$13.70 ((25% LTV-$11.30) * $1.00)
115% LTV to 105% LTV
$6.30 (10% LTV * $0.63)
$3.70 ((10% LTV-$6.30) * $1.00)
105% LTV to 100% LTV
None (no credit below 105% LTV)
$5.00 (5% LTV * $1.00)
Total:
$35.60
$55.70







--------------------------------------------------------------------------------



c.
Required Second Lien Modifications:



i.
Servicer agrees that it must write down second liens consistent with the
following program until its Consumer Relief Requirement credits are fulfilled:



1.
A write-down of a second lien mortgage will be creditable where a successful
first lien modification is completed by a Participating Servicer via a
servicer’s proprietary, non- HAMP modification process, in accordance with
Section 1, with the first lien modification meeting the following criteria:



a.
Minimum 10% payment reduction (principal and interest);



b.
Income verified;



c.
A UPB at or below the Applicable Limits; and

d.
Post-modification DTI5 between 25% and 31%.



2.
If a Participating Servicer has completed a successful proprietary first lien
modification and the second lien loan amount is greater than $5,000 UPB and the
current monthly payment is greater than $100, then:



a.
Servicer shall extinguish and receive credit in accordance with Table 1, Section
2.iii on any second lien that is greater than 180 days delinquent.



b.
Otherwise, Servicer shall solve for a second lien payment utilizing the HAMP
Second Lien Modification Program (“2MP”) logic used as of January 26, 2012.



c.
Servicer shall use the following payment waterfall:



i.
Forgiveness equal to the lesser of (a) achieving 115% combined loan-to-value
ratio (“CLTV”) or (b) 30% UPB (subject to minimum forgiveness level); then



ii.
Reduce rate until the 2MP payment required by 2MP logic as of January 26, 2012;
then



5
Consistent with HAMP, DTI is based on first-lien mortgage debt only. For non-
owner-occupied properties, Servicer shall consider other appropriate measures of
affordability.





--------------------------------------------------------------------------------





iii.
Extend term to “2MP Term” (greater of modified first or remaining second).



d.
Servicer shall maintain an I/O product option consistent with 2MP protocols.



d.
Eligible second lien modifications include any modification that is made on or
after Servicer’s Start Date, including:



i.
Principal reduction or extinguishments through the Making Home Affordable
Program (including 2MP), the FHA Short Refinance Second Lien (“FHA2LP”) Program
or the HFA Hardest Hit Fund (or any other federal program), except (to the
extent) that state or federal funds are the source of a Servicer’s credit claim.



ii.
Second lien write-downs or extinguishments completed under proprietary
modification programs, are eligible, provided that such write-downs or
extinguishments meet the guidelines as set forth herein.



e.
Extinguishing balances of second liens to support the future ability of
individuals to become homeowners will be credited based on applicable credits in
Table 1.



3.
Enhanced Borrower Transitional Funds



Servicer may receive credit, as described in Table 1, Section 3, for providing
additional transitional funds to homeowners in connection with a short sale or
deed-in-lieu of foreclosure to homeowners for the amount above $1,500.


4.
Short Sales



a.
As described in the preceding paragraph, Servicer may receive credit for
providing incentive payments for borrowers on or after Servicer’s Start Date who
are eligible and amenable to accepting such payments in return for a dignified
exit from a Property via short sale or similar program. Credit shall be provided
in accordance with Table 1, Section 3.i.



b.
To facilitate such short sales, Servicer may receive credit for extinguishing
second liens on or after Servicer’s Start Date under Table 1, Section 4.



c.
Short sales through the Home Affordable Foreclosure Alternatives (HAFA) Program
or any HFA Hardest Hit Fund program or proprietary programs closed on or after
Servicer’s Start Date are eligible.







--------------------------------------------------------------------------------



d.
Servicer shall be required to extinguish a second lien owned by Servicer behind
a successful short sale/deed-in-lieu conducted by a Participating Servicer
(provided that any Participating Servicer other than the five largest servicers
shall be given a reasonable amount of time, as determined by the Monitor, after
their Start Date to make system changes necessary to participate in and
implement this requirement) where the first lien is greater than 100% LTV and
has a UPB at or below the Applicable Limits, until Servicer’s Consumer Relief
Requirement credits are fulfilled. The first lien holder would pay to the second
lien holder 8% of UPB, subject to a $2,000 floor and an $8,500 ceiling. The
second lien holder would then release the note or lien and waive the balance.



5.
Deficiency Waivers



a.
Servicer may receive credit for waiving deficiency balances if not eligible for
credit under some other provision, subject to the cap provided in the Table 1,
Section 5.i.



b.
Credit for such waivers of any deficiency is only available where Servicer has a
valid deficiency claim, meaning where Servicer can evidence to the Monitor that
it had the ability to pursue a deficiency against the borrower but waived its
right to do so after completion of the foreclosure sale.



6.
Forbearance for Unemployed Borrowers



a.
Servicer may receive credit for forgiveness of payment of arrearages on behalf
of an unemployed borrower in accordance with Table 1, Section 6.i.



b.
Servicer may receive credit under Table 1, Section 6.ii., for funds expended to
finance principal forbearance solutions for unemployed borrowers as a means of
keeping them in their homes until such time as the borrower can resume payments.
Credit will only be provided beginning in the 7th month of the forbearance under
Table 1, Section 6.ii.



7.
Anti-Blight Provisions



a.
Servicer may receive credit for certain anti-blight activities in accordance
with and subject to caps contained in Table 1, Section 7.



b.
Any Property value used to calculate credits for this provision shall have a
property evaluation meeting the standards acceptable under the Making Home
Affordable programs received within 3 months of the transaction.



8.
Benefits for Servicemembers



a.
Short Sales



i.
Servicer shall, with respect to owned portfolio first liens, provide
servicemembers who qualify for SCRA benefits (“Eligible





--------------------------------------------------------------------------------



Servicemembers”) a short sale agreement containing a predetermined minimum net
proceeds amount (“Minimum Net Proceeds”) that Servicer will accept for short
sale transaction upon receipt of the listing agreement and all required
third-party approvals. The Minimum Net Proceeds may be expressed as a fixed
dollar amount, as a percentage of the current market value of the property, or
as a percentage of the list price as approved by Servicer. After providing the
Minimum Net Proceeds, Servicer may not increase the minimum net requirements
above the Minimum Net Proceeds amount until the initial short sale agreement
termination date is reached (not less than 120 calendar days from the date of
the initial short sale agreement). Servicer must document subsequent changes to
the Minimum Net Proceeds when the short sale agreement is extended.


ii.
Eligible Servicemembers shall be eligible for this short sale program if: (a)
they are an active duty full-time status Eligible Servicemember; (b) the
property securing the mortgage is not vacant or condemned; (c) the property
securing the mortgage is the Eligible Servicemember’s primary residence (or, the
property was his or her principal residence immediately before he or she moved
pursuant to a Permanent Change of Station (“PCS”) order dated on or after
October 1, 2010; (d) the Eligible Servicemember

purchased the subject primary residence on or after July 1, 2006 and before
December 31, 2008; and (e) the Eligible Servicemember relocates or has relocated
from the subject
property not more than 12 months prior to the date of the short sale agreement
to a new duty station or home port outside a 50-mile radius of the Eligible
Servicemember’s former duty station or home port under a PCS. Eligible
Servicemembers who have relocated may be eligible if the Eligible Servicemember
provides documentation that the property was their principal residence prior to
relocation or during the 12-month period prior to the date of the short sale
agreement.


b.
Short Sale Waivers



i.
If an Eligible Servicemember qualifies for a short sale hereunder and sells his
or her principal residence in a short sale conducted in accordance with
Servicer’s then customary short sale process,

Servicer shall, in the case of an owned portfolio first lien, waive
the additional amount owed by the Eligible Servicemember so long as it is less
than $250,000.


ii.
Servicer shall receive credit under Table 1, Section 4, for mandatory waivers of
amounts under this Section 8.b.





--------------------------------------------------------------------------------





c.
With respect to the refinancing program described in Section 9 below, Servicer
shall use reasonable efforts to identify active servicemembers in its owned
portfolio who would qualify and to solicit those individuals for the refinancing
program.



9.
Refinancing Program



a.
Servicer shall create a refinancing program for current borrowers.

Servicer shall provide notification to eligible borrowers indicating that they
may refinance under the program described herein. The minimum occupied Property
eligibility criteria for such a program shall be:


i.
The program shall apply only to Servicer-owned first lien mortgage loans.



ii.
Loan must be current with no delinquencies in past 12 months.



iii.
Fixed rate loans, ARMS, or I/Os are eligible if they have an initial period of 5
years or more.



iv.
Current LTV is greater than 100%.



v.
Loans must have been originated prior to January 1, 2009.



vi.
Loan must not have received any modification in the past 24 months.



vii.
Loan must have a current interest rate of at least 5.25 % or PMMS

+ 100 basis points, whichever is greater.


viii.
The minimum difference between the current interest rate and the offered
interest rate under this program must be at least 25 basis points or there must
be at least a $100 reduction in monthly payment.



ix.
Maximum UPB will be an amount at or below the Applicable Limits.



x.
The following types of loans are excluded from the program eligibility:



1.
FHA/VA



2.
Property outside the 50 States, DC, and Puerto Rico



3.
Loans on Manufactured Homes



4.
Loans for borrowers who have been in bankruptcy anytime





--------------------------------------------------------------------------------



within the prior 24 months


5.
Loans that have been in foreclosure within the prior 24 months



b.
The refinancing program shall be made available to all borrowers fitting the
minimum eligibility criteria described above in 9.a. Servicer will be free to
extend the program to other customers beyond the minimum eligibility criteria
provided above and will receive credit under this Agreement for such
refinancings, provided that such customers have an LTV of over 80%, and would
not have qualified for a refinance under Servicer’s generally-available
refinance programs as of September 30, 2011. Notwithstanding the foregoing,
Servicer shall not be required to solicit or refinance borrowers who do not
satisfy the eligibility criteria under 9.a above. In addition, Servicer shall
not be required to refinance a loan under circumstances that, in the reasonable
judgment of the Servicer, would result in Troubled Debt Restructuring (“TDR”)
treatment. A letter to the United States Securities and Exchange Commission
regarding TDR treatment, dated November 22, 2011, shall be provided to the
Monitor for review.



c.
The structure of the refinanced loans shall be as follows:



i.
Servicer may offer refinanced loans with reduced rates either:



1.
For the life of the loan;



2.
For loans with current interest rates above 5.25% or PMMS

+ 100 basis points, whichever is greater, the interest rate may be reduced for 5
years. After the 5 year fixed interest rate period, the rate will return to the
preexisting rate subject to a maximum rate increase of 0.5% annually; or


3.
For loans with an interest rate below 5.25% or PMMS + 100 basis points,
whichever is greater, the interest rate may be reduced to obtain at least a 25
basis point interest rate reduction or $100 payment reduction in monthly
payment, for a period of 5 years, followed by 0.5% annual interest rate
increases with a maximum ending interest rate of 5.25% or PMMS + 100 basis
points.



ii.
The original term of the loan may be changed.



iii.
Rate reduction could be done through a modification of the existing loan terms
or refinance into a new loan.



iv.
New term of the loan has to be a fully amortizing product.



v.
The new interest rate will be capped at 100 basis points over the





--------------------------------------------------------------------------------



PMMS rate or 5.25%, whichever is greater, during the initial rate reduction
period.


d.
Banks fees and expenses shall not exceed the amount of fees charged by Banks
under the current Home Affordable Refinance Program (“HARP”) guidelines.



e.
The program shall be credited under these Consumer Relief Requirements as
follows:



i.
Credit will be calculated as the difference between the preexisting interest
rate and the offered interest rate times UPB times a multiplier.



ii.
The multiplier shall be as follows:



1.
If the new rate applies for the life of the loan, the multiplier shall be 8 for
loans with a remaining term greater than 15 years, 6 for loans with a remaining
term between 10 and 15 years and 5 for loans with a remaining term less than 10
years.



2.
If the new rate applies for 5 years, the multiplier shall be 5.



f.
Additional dollars spent by each Servicer on the refinancing program beyond that
Servicer’s required commitment shall be credited 25% against that Servicer’s
first lien principal reduction obligation and 75% against that Servicer’s second
lien principal reduction obligation, up to the limits set forth in Table 1.



10.
Timing, Incentives, and Payments



a.
For the consumer relief and refinancing activities imposed by this Agreement,
Servicer shall be entitled to receive credit against Servicer’s outstanding
settlement commitments for activities taken on or after Servicer’s start date,
March 1, 2012 (such date, the “Start Date”).



b.
Servicer shall receive an additional 25% credit against Servicer’s outstanding
settlement commitments for any first or second lien principal reduction and any
amounts credited pursuant to the refinancing program within 12 months of
Servicer’s Start Date (e.g., a $1.00 credit for Servicer activity would count as
$1.25).



c.
Servicer shall complete 75% of its Consumer Relief Requirement credits within
two years of the Servicer’s Start Date.



d.
If Servicer fails to meet the commitment set forth in these Consumer Relief
Requirements within three years of Servicer’s Start Date, Servicer





--------------------------------------------------------------------------------



shall pay an amount equal to 125% of the unmet commitment amount; except that if
Servicer fails to meet the two year commitment noted above,
and then fails to meet the three year commitment, the Servicer shall pay an
amount equal to 140% of the unmet three-year commitment amount; provided,
however, that if Servicer must pay any Participating State for failure to meet
the obligations of a state-specific commitment to provide Consumer Relief
pursuant to the terms of that commitment, then
Servicer’s obligation to pay under this provision shall be reduced by the amount
that such a Participating State would have received under this provision and the
Federal portion of the payment attributable to that Participating State. The
purpose of the 125% and 140% amounts is to encourage Servicer to meet its
commitments set forth in these Consumer Relief Requirements.


11.
Applicable Requirements



The provision of consumer relief by the Servicer in accordance with this
Agreement in connection with any residential mortgage loan is expressly subject
to, and shall be interpreted in accordance with, as applicable, the terms and
provisions of the Servicer Participation Agreement with the U.S. Department of
Treasury, any servicing agreement, subservicing agreement under which Servicer
services for others, special servicing agreement, mortgage or bond insurance
policy or related agreement or requirements to which Servicer is a party and by
which it or its servicing affiliates are bound pertaining to the servicing or
ownership of the mortgage loans, including without limitation the requirements,
binding directions, or investor guidelines of the applicable investor (such as
Fannie Mae or Freddie Mac), mortgage or bond insurer, or credit enhancer,
provided, however, that the inability of a Servicer to offer a type, form or
feature of the consumer relief payments by virtue of an Applicable Requirement
shall not relieve the Servicer of its aggregate consumer relief obligations
imposed by this Agreement, i.e., the Servicer must satisfy such obligations
through the offer of other types, forms or features of consumer relief payments
that are not limited by such Applicable Requirement.






--------------------------------------------------------------------------------









































EXHIBIT D-1








--------------------------------------------------------------------------------



Table 11 


Menu Item
 
Credit Towards Settlement
Credit Cap
Consumer Relief Funds
 
 
 
 
 
 
 
First Lien Mortgage Modification2
 
 
Minimum 30% for First Lien Mods3 (which can be reduced by 2.5% of overall
consumer relief funds for excess refinancing program credits above the minimum
amount required)
PORTFOLIO LOANS
 
 
 
i. First lien principal forgiveness modification
 
LTV </= 175%;
$1.00 Write-down = $1.00 Credit


LTV > 175%;
$1.00 Write-down = $.50 Credit (for only the portion of principal forgiven over
175%)
 
ii. Forgiveness of forbearance amounts on existing modifications
 
$1.00 Write-down = $0.40
Credit modifications
Max 12.5
iii. Earned forgiveness over a period of no greater than 3 years -
provided consistent with PRA
 
LTV </= 175%: $1.00 Write-down = $.85 Credit


LTV > 175%: $1.00 Write-down = $0.45 Credit (for only the portion of principal
forgiven over 175%)
 
 
 
 
 
SERVICEFOROTHERS
 
 
 
iv. First lien principal forgiveness modification on investor loans (forgiveness
by investor)
 
$1.00 Write-own = $0.45 Credit
 
 
 
 
 
v. Earned forgiveness over a period of no greater than 3 years - provided
consistent with PRA
 
LTV </= 175%: $1.00 Write-down = $.40 Credit


LTV > 175%: $1.00 Write-down = $0.20 Credit (for only the portion of principal
forgiven over 175%)
 
 
 
 
 





--------------------------------------------------------------------------------



Menu Item
 
Credit Towards Settlement
Credit Cap
Second Lien Portfolio Modifications
 
 
Minimum of 60% for 1st and 2nd Lien Mods (which can be reduced by 10% of overall
consumer relief funds for excess refinancing program credits above the minimum
amounts required)
i. Performing Second Liens (0-90 days delinquent)


 
$1.00 Write-down = $0.90 Credit
 
ii. Seriously Delinquent Second Liens (>90-179 days delinquent)


 
$1.00 Write-down = $0.50 Credit
 
iii. Non-Performing Second Liens (180 or more days delinquent)
 
$1.00 Write-down = $0.10 Credit
 
Enhanced Borrower Transitional Funds
 
 
Max 5%
i. Servicer Makes Payment
 
$1.00 Payment = $1.00 Credit (for the amount over $1,500)
 
ii. Investor Makes Payment (non-GSE)
 
$1.00 Payment = 0.45 Credit (for the amount over the $1,500 average payment
established by Fannie Mae and Freddie Mac)
 
4. Short Sales/Deeds in Lieu
 
 
 
i. Servicer makes payment to unrelated 2nd lien holder for release of 2nd lien
 
$1.00 Payment = $1.00 Credit
 
ii. Servicer forgives deficiency and releases lien on 1st lien Portfolio Loans
 
$1.00 Write-down = $0.45 Credit
 
iii. Investor forgives deficiency and releases lien on 1st Lien investor loans
 
$1.00 Write-down = 0.20 Credit
 
  iv. Forgiveness of deficiency balance and release of lien on Portfolio Second
Liens Performing Second Liens (0-90 days delinquent)


 
$1.00 Write-down = $0.90 Credit
 
Seriously Delinquent Second Liens (>90-179 days delinquent)
 
$1.00 Write-down = $0.50 Credit
 
Non-Performing Second Liens (180 or more days delinquent)
 
$1.00 Write-down = $0.10 Credit
 
5. Deficiency Waivers
 
 
Max 10%
i. Deficiency waived on 1st and 2nd liens loans
 
$1.00 Write-down = $0.10 Credit
 
 
 
 
 





--------------------------------------------------------------------------------



Menu Item
 
Credit Towards Settlement
Credit Cap
6. Forbearance for unemployment of homeowners
 
 
 
i. Servicer forgives payment arrearages on behalf of borrower
 
$1.00 new forgiveness = $1.00 Credit
 
ii. Servicer facilitates traditional forbearance program
 
$1.00 new forbearance = $0.05 Credit
 
7. Anti-Blight Provisions
 
 
Max 12%
i. Forgiveness of principal associated with a property where Servicer does not
pursue foreclosure
 
$1.00 property value = $0.50 Credit
 
ii. Cash costs paid by Servicer for demolition of property
 
$1.00 payment = $1.00 Credit
 
iii. REO properties donated to accepting municipalities or non- profits or to
disabled servicemembers or relatives of deceased servicemembers
 
$1.00 property value = $1.00 Credit
 



_______________________________
1. Where applicable, the number of days of delinquency will be determined by the
number of days a loan is delinquent at the start of the earlier of the first or
second lien modification process. For example, if a borrower applies for a first
lien principal reduction on February 1, 2012, then any delinquency determination
for a later second lien modification made pursuant to the terms of this
Agreement will be based on the number of days the second lien was delinquent as
of February 1, 2012.


2. Credit for all modifications is determined from the date the modification is
approved or communicated to the borrower. However, no credits shall be credited
unless the payments on the modification are current as of 90 days following the
implementation of the modification, including any trial period, except if the
failure to make payments on the modification within the 90 day period is due to
unemployment or reduced hours, in which case Servicer shall receive credit
provided that Servicer has reduced the principal balance on the loan. Eligible
Modifications will include any modification that is completed on or after the
Start Date, as long as the loan is current 90 days after the modification is
implemented.


3. All minimum and maximum percentages refer to a percentage of total consumer
relief funds.










--------------------------------------------------------------------------------




Exhibit E




--------------------------------------------------------------------------------








Enforcement Terms


A.
Implementation Timeline. Servicer anticipates that it will phase in the
implementation of the Servicing Standards using a grid approach that prioritizes
implementation based upon: (i) the importance of the Servicing Standard to the
borrower; and (ii) the difficulty of implementing the Servicing Standard. In
addition to the Servicing Standards that have been implemented upon entry of
this Consent Judgment, the periods for implementation will be: (a) within 60
days of entry of this Consent Judgment; (b) within 90 days of entry of this
Consent Judgment; and (c) within 180 days of entry of this Consent Judgment.
Servicer will agree with the Monitor chosen pursuant to Section C, below, on the
timetable in which the Servicing Standards will be implemented. In the event
that Servicer, using reasonable efforts, is unable to implement certain of the
standards on the specified timetable, Servicer may apply to the Monitor for a
reasonable extension of time to implement those standards or requirements.



B.
Monitoring Committee. The Monitoring Committee established pursuant to certain
Consent Judgments entered in United States, et al. v. Bank of America Corp., et
al., No. 12-civ-00361-RMC (April 4, 2012) (Docket Nos. 10-14) and referenced
specifically in paragraph 8 of those Consent Judgments, shall monitor Servicer’s
compliance with this Consent Judgment (the “Monitoring Committee”). References
to the “Monitoring Committee” in this Exhibit and related documents shall be
understood to refer to the same Monitoring Committee as that established in the
Bank of America Corp. case referenced in the preceding sentence with the
addition of a CFPB member, and the Monitoring Committee shall serve as the
representative of the participating state and federal agencies in the
administration of all aspects of this and all similar Consent Judgments and the
monitoring of compliance with it by the Defendant. The Monitoring Committee may
substitute representation, as necessary. Subject to Section F, the Monitoring
Committee may share all Monitor Reports, as that term is defined in Section D.3
below, with any releasing party.



C.
Monitor



Retention and Qualifications and Standard of Conduct


1.
Pursuant to an agreement of the parties, Joseph A. Smith Jr. is appointed to the
position of Monitor under this Consent Judgment. If the Monitor is at any time
unable to complete his or her duties under this Consent Judgment, Servicer and
the Monitoring Committee shall mutually agree upon a replacement in accordance
with the processes and standards set forth in Section C of Exhibit E.



2.
Such Monitor shall be highly competent and highly respected, with a reputation
that will garner public confidence in his or her ability to perform





--------------------------------------------------------------------------------




the tasks required under this Consent Judgment. The Monitor shall have the right
to employ an accounting firm or firms or other firm(s) with similar capabilities
to support the Monitor in carrying out his or her duties under this Consent
Judgment. Monitor and Servicer shall agree on the selection of a “Primary
Professional Firm” or “Firm,” which must have adequate capacity and resources to
perform the work required under this agreement. The Monitor shall also have the
right to engage one or more attorneys or other professional persons to represent
or assist the Monitor in carrying out the Monitor’s duties under this Consent
Judgment (each such individual, along with each individual deployed to the
engagement by the Primary Professional Firm, shall be defined as a
“Professional”). The Monitor and Professionals will collectively possess
expertise in the areas of mortgage servicing, loss mitigation, business
operations, compliance, internal controls, accounting, and foreclosure and
bankruptcy law and practice. The Monitor and Professionals shall at all times
act in good faith and with integrity and fairness towards all the Parties.


3.
The Monitor and Professionals shall not have any prior relationships with the
Parties that would undermine public confidence in the objectivity of their work
and, subject to Section C.3(e), below, shall not have any conflicts of interest
with any Party.



(a)
The Monitor and Professionals will disclose, and will make a reasonable inquiry
to discover, any known current or prior relationships to, or conflicts with, any
Party, any Party’s holding company, any subsidiaries of the Party or its holding
company, directors, officers, and law firms.



(b)
The Monitor and Professionals shall make a reasonable inquiry to determine
whether there are any facts that a reasonable individual would consider likely
to create a conflict of interest for the Monitor or Professionals. The Monitor
and Professionals shall disclose any conflict of interest with respect to any
Party.



(c)
The duty to disclose a conflict of interest or relationship pursuant to this
Section C.3 shall remain ongoing throughout the course of the Monitor’s and
Professionals’ work in connection with this Consent Judgment.



(d)
All Professionals shall comply with all applicable standards of professional
conduct, including ethics rules and rules pertaining to conflicts of interest.



(e)
To the extent permitted under prevailing professional standards, a
Professional’s conflict of interest may be waived by written agreement of the
Monitor and Servicer.







--------------------------------------------------------------------------------




(f)
Servicer or the Monitoring Committee may move the Court for an order
disqualifying any Professional on the grounds that such Professional has a
conflict of interest that has inhibited or could inhibit the Professional’s
ability to act in good faith and with integrity and fairness toward all Parties.



4.
The Monitor must agree not to be retained by any Party, or its successors or
assigns, for a period of two years after the conclusion of the terms of the
engagement. Any Professionals who work on the engagement must agree not to work
on behalf of Servicer, or its successor or assigns, for a period of 1 year after
the conclusion of the term of the engagement (the “Professional Exclusion
Period”). Any Firm that performs work with respect to Servicer on the engagement
must agree not to perform work on behalf of Servicer, or its successor or
assigns, that consists of advising Servicer on a response to the Monitor’s
review during the engagement and for a period of six months after the conclusion
of the term of the engagement (the “Firm Exclusion Period”). The Professional
Exclusion Period, Firm Exclusion Period, and terms of exclusion may be altered
on a case-by-case basis upon written agreement of Servicer and the Monitor. The
Monitor shall organize the work of any Firms so as to minimize the potential for
any appearance of, or actual, conflicts.



Monitor’s Responsibilities


5.
It shall be the responsibility of the Monitor to determine whether Servicer is
in compliance with the Servicing Standards and whether Servicer has satisfied
the Consumer Relief Requirements in accordance with the authorities provided
herein and to report his or her findings as provided in Section D.3, below.



6.
The manner in which the Monitor will carry out his or her compliance
responsibilities under this Consent Judgment and, where applicable, the
methodologies to be utilized shall be set forth in a work plan agreed upon by
Servicer and the Monitor, and not objected to by the Monitoring Committee (the
“Work Plan”).



Internal Review Group


7.
Servicer will designate an internal quality control group that is independent
from the line of business whose performance is being measured (the “Internal
Review Group”) to perform compliance reviews each calendar quarter (“Quarter”)
in accordance with the terms and conditions of the Work Plan (the “Compliance
Reviews”) and satisfaction of the Consumer Relief Requirements after the (A) end
of each calendar year (and, in the discretion of the Servicer, any Quarter) and
(B) earlier of the Servicer assertion that it has satisfied its obligations
thereunder and the third anniversary of the Effective Date (the “Satisfaction
Review”). For the purposes of this provision,





--------------------------------------------------------------------------------




a group that is independent from the line of business shall be one that does not
perform operational work on mortgage servicing, and ultimately reports to a
Chief Risk Officer, Chief Audit Executive, Chief Compliance Officer, or another
employee or manager who has no direct operational responsibility for mortgage
servicing.


8.
The Internal Review Group shall have the appropriate authority, privileges, and
knowledge to effectively implement and conduct the reviews and metric
assessments contemplated herein and under the terms and conditions of the Work
Plan.



9.
The Internal Review Group shall have personnel skilled at evaluating and
validating processes, decisions, and documentation utilized through the
implementation of the Servicing Standards. The Internal Review Group may include
non-employee consultants or contractors working at Servicer’s direction.



10.
The qualifications and performance of the Internal Review Group will be subject
to ongoing review by the Monitor. Servicer will appropriately remediate the
reasonable concerns of the Monitor as to the qualifications or performance of
the Internal Review Group.



Work Plan


11.
Servicer’s compliance with the Servicing Standards shall be assessed via metrics
identified and defined in Schedule E-1 hereto (as supplemented from time to time
in accordance with Section C.22, below, the “Metrics”). The threshold error
rates for the Metrics are set forth in Schedule E-1 (as supplemented from time
to time in accordance with Section C.22, below, the “Threshold Error Rates”).
The Internal Review Group shall perform test work to compute the Metrics each
Quarter, and report the results of that analysis via the Compliance Reviews. The
Internal Review Group shall perform test work to assess the satisfaction of the
Consumer Relief Requirements within 45 days after the (A) end of each calendar
year (and, in the discretion of the Servicer, any Quarter) and (B) earlier of
(i) the end of the Quarter in which Servicer asserts that it has satisfied its
obligations under the Consumer Relief Provisions and (ii) the Quarter during
which the third anniversary of the Effective Date occurs, and report that
analysis via the Satisfaction Review.



12.
Servicer and the Monitor shall reach agreement on the terms of the Work Plan
within 90 days of the Monitor’s appointment, which time can be extended for good
cause by agreement of Servicer and the Monitor. If such Work Plan is not
objected to by the Monitoring Committee within 20 days, the Monitor shall
proceed to implement the Work Plan. In the event that Servicer and the Monitor
cannot agree on the terms of the Work Plan within 90 days or the agreed upon
terms are not acceptable to the Monitoring Committee, Servicer and Monitoring
Committee or the Monitor shall jointly





--------------------------------------------------------------------------------




petition the Court to resolve any disputes. If the Court does not resolve such
disputes, then the Parties shall submit all remaining disputes to binding
arbitration before a panel of three arbitrators. Each of Servicer and the
Monitoring Committee shall appoint one arbitrator, and those two arbitrators
shall appoint a third.


13.
The Work Plan may be modified from time to time by agreement of the Monitor and
Servicer. If such amendment to the Work Plan is not objected to by the
Monitoring Committee within 20 days, the Monitor shall proceed to implement the
amendment to the Work Plan. To the extent possible, the Monitor shall endeavor
to apply the Servicing Standards uniformly across all Servicers.



14.
The following general principles shall provide a framework for the formulation
of the Work Plan:



(a)
The Work Plan will set forth the testing methods and agreed procedures that will
be used by the Internal Review Group to perform the test work and compute the
Metrics for each Quarter.



(b)
The Work Plan will set forth the testing methods and agreed procedures that will
be used by Servicer to report on its compliance with the Consumer Relief
Requirements of this Consent Judgment, including, incidental to any other
testing, confirmation of state-identifying information used by Servicer to
compile state-level Consumer Relief information as required by Section D.2.



(c)
The Work Plan will set forth the testing methods and procedures that the Monitor
will use to assess Servicer’s reporting on its compliance with the Consumer
Relief Requirements of this Consent Judgment.



(d)
The Work Plan will set forth the methodology and procedures the Monitor will
utilize to review the testing work performed by the Internal Review Group.



(e)
The Compliance Reviews and the Satisfaction Review may include a variety of
audit techniques that are based on an appropriate sampling process and random
and risk-based selection criteria, as appropriate and as set forth in the Work
Plan.



(f)
In formulating, implementing, and amending the Work Plan, Servicer and the
Monitor may consider any relevant information relating to patterns in complaints
by borrowers, issues or deficiencies reported to the Monitor with respect to the
Servicing Standards, and the results of prior Compliance Reviews.



(g)
The Work Plan should ensure that Compliance Reviews are





--------------------------------------------------------------------------------




commensurate with the size, complexity, and risk associated with the Servicing
Standard being evaluated by the Metric.


(h)
Following implementation of the Work Plan, Servicer shall be required to compile
each Metric beginning in the first full Quarter after the period for
implementing the Servicing Standards associated with the Metric, or any
extension approved by the Monitor in accordance with Section A, has run.



Monitor’s Access to Information


15.
So that the Monitor may determine whether Servicer is in compliance with the
Servicing Standards, Servicer shall provide the Monitor with its regularly
prepared business reports analyzing Executive Office servicing complaints (or
the equivalent); access to all Executive Office servicing complaints (or the
equivalent) (with appropriate redactions of borrower information other than
borrower name and contact information to comply with privacy requirements); and,
if Servicer tracks additional servicing complaints, quarterly information
identifying the three most common servicing complaints received outside of the
Executive Office complaint process (or the equivalent). In the event that
Servicer substantially changes its escalation standards or process for receiving
Executive Office servicing complaints (or the equivalent), Servicer shall ensure
that the Monitor has access to comparable information.



16.
So that the Monitor may determine whether Servicer is in compliance with the
Servicing Standards, Servicer shall notify the Monitor promptly if Servicer
becomes aware of reliable information indicating Servicer is engaged in a
significant pattern or practice of noncompliance with a material aspect of the
Servicing Standards.



17.
Servicer shall provide the Monitor with access to all work papers prepared by
the Internal Review Group in connection with determining compliance with the
Metrics or satisfaction of the Consumer Relief Requirements in accordance with
the Work Plan.



18.
If the Monitor becomes aware of facts or information that lead the Monitor to
reasonably conclude that Servicer may be engaged in a pattern of noncompliance
with a material term of the Servicing Standards that is reasonably likely to
cause harm to borrowers, the Monitor shall engage Servicer in a review to
determine if the facts are accurate or the information is correct.



19.
Where reasonably necessary in fulfilling the Monitor’s responsibilities under
the Work Plan to assess compliance with the Metrics or the satisfaction of the
Consumer Relief Requirements, the Monitor may request information from Servicer
in addition to that provided under Sections C.15-18. Servicer





--------------------------------------------------------------------------------




shall provide the requested information in a format agreed upon between Servicer
and the Monitor.


20.
Where reasonably necessary in fulfilling the Monitor’s responsibilities under
the Work Plan to assess compliance with the Metrics or the satisfaction of the
Consumer Relief Requirements, the Monitor may interview Servicer’s employees and
agents, provided that the interviews shall be limited to matters related to
Servicer’s compliance with the Metrics or the Consumer Relief Requirements, and
that Servicer shall be given reasonable notice of such interviews.



Monitor’s Powers


21.
Where the Monitor reasonably determines that the Internal Review Group’s work
cannot be relied upon or that the Internal Review Group did not correctly
implement the Work Plan in some material respect, the Monitor may direct that
the work on the Metrics (or parts thereof) be reviewed by Professionals or a
third party other than the Internal Review Group, and that supplemental work be
performed as necessary.



22.
If the Monitor becomes aware of facts or information that lead the Monitor to
reasonably conclude that Servicer may be engaged in a pattern of noncompliance
with a material term of the Servicing Standards that is reasonably likely to
cause harm to borrowers or tenants residing in foreclosed properties, the
Monitor shall engage Servicer in a review to determine if the facts are accurate
or the information is correct. If after that review, the Monitor reasonably
concludes that such a pattern exists and is reasonably likely to cause material
harm to borrowers or tenants residing in foreclosed properties, the Monitor may
propose an additional Metric and associated Threshold Error Rate relating to
Servicer’s compliance with the associated term or requirement. Any additional
Metrics and associated Threshold Error Rates (a) must be similar to the Metrics
and associated Threshold Error Rates contained in Schedule E-1, (b) must relate
to material terms of the Servicing Standards, (c) must either (i) be outcome
based or (ii) require the existence of policies and procedures required by the
Servicing Standards, in a manner similar to Metrics 5.B-E, and (d) must be
distinct from, and not overlap with, any other Metric or Metrics.
Notwithstanding the foregoing, the Monitor may add a Metric that satisfies
(a)-(c) but does not satisfy (d) of the preceding sentence if the Monitor first
asks the Servicer to propose, and then implement, a Corrective Action Plan, as
defined below, for the material term of the Servicing Standards with which there
is a pattern of noncompliance and that is reasonably likely to cause material
harm to borrowers or tenants residing in foreclosed properties, and the Servicer
fails to implement the Corrective Action Plan according to the timeline agreed
to with the Monitor.



23.
If Monitor proposes an additional Metric and associated Threshold Error Rate
pursuant to Section C.22, above, Monitor, the Monitoring Committee,





--------------------------------------------------------------------------------




and Servicer shall agree on amendments to Schedule E-1 to include the additional
Metrics and Threshold Error Rates provided for in Section C.22, above, and an
appropriate timeline for implementation of the Metric. If Servicer does not
timely agree to such additions, any associated amendments to the Work Plan, or
the implementation schedule, the Monitor may petition the court for such
additions.


24.
Any additional Metric proposed by the Monitor pursuant to the processes in
Sections C.22 or C.23 and relating to provision VIII.B.1 of the Servicing
Standards shall be limited to Servicer’s performance of its obligations to
comply with (1) the federal Protecting Tenants at Foreclosure Act and state laws
that provide comparable protections to tenants of foreclosed properties; (2)
state laws that govern relocation assistance payments to tenants (“cash for
keys”); and (3) state laws that govern the return of security deposits to
tenants.



D.
Reporting



Quarterly Reports


1.
Following the end of each Quarter, Servicer will report the results of its
Compliance Reviews for that Quarter (the “Quarterly Report”). The Quarterly
Report shall include: (i) the Metrics for that Quarter; (ii) Servicer’s progress
toward meeting its payment obligations under this Consent Judgment; and (iii)
general statistical data on Servicer’s overall servicing performance described
in Schedule Y. Except where an extension is granted by the Monitor, Quarterly
Reports shall be due no later than 45 days following the end of the Quarter and
shall be provided to: (1) the Monitor and (2) the Board of Servicer or a
committee of the Board designated by Servicer. The first Quarterly Report shall
cover the first full Quarter after this Consent Judgment is entered.



2.
Following the end of each Quarter, Servicer will transmit to each state a report
(the “State Report”) including general statistical data on Servicer’s servicing
performance, such as aggregate and state-specific information regarding the
number of borrowers assisted and credited activities conducted pursuant to the
Consumer Relief Requirements, as described in Schedule Y. The State Report will
be delivered simultaneously with the submission of the Quarterly Report to the
Monitor. Servicer shall provide copies of such State Reports to the Monitor and
Monitoring Committee.



Monitor Reports


3.
The Monitor shall report on Servicer’s compliance with this Consent Judgment in
periodic reports setting forth his or her findings (the “Monitor Reports”). The
first three Monitor Reports will each cover at least two Quarterly Reports. The
first Monitor's Report may, at the Monitor's discretion,





--------------------------------------------------------------------------------




include more than two Quarterly Reports but shall not exceed three Quarterly
Reports. If the first three Monitor Reports do not find Potential Violations (as
defined in Section E.1, below), each successive Monitor Report will cover four
Quarterly Reports, unless and until a Quarterly Report reveals a Potential
Violation (as defined in Section E.1, below). In the case of a Potential
Violation, the Monitor may (but retains the discretion not to) submit a Monitor
Report after the filing of each of the next two Quarterly Reports, provided,
however, that such additional Monitor Report(s) shall be limited in scope to the
Metric or Metrics as to which a Potential Violation has occurred.


4.
Prior to issuing any Monitor Report, the Monitor shall confer with Servicer and
the Monitoring Committee regarding its preliminary findings and the reasons for
those findings. Servicer shall have the right to submit written comments to the
Monitor, which shall be appended to the final version of the Monitor Report.
Final versions of each Monitor Report shall be provided simultaneously to the
Monitoring Committee and Servicer within a reasonable time after conferring
regarding the Monitor’s findings. The Monitor Reports shall be filed with the
Court overseeing this Consent Judgment and shall also be provided to the Board
of Servicer or a committee of the Board designated by Servicer.



5.
The Monitor Report shall: (i) describe the work performed by the Monitor and any
findings made by the Monitor during the relevant period, (ii) list the Metrics
and Threshold Error Rates, (iii) list the Metrics, if any, where the Threshold
Error Rates have been exceeded, (iv) state whether a Potential Violation has
occurred and explain the nature of the Potential Violation, and (v) state
whether any Potential Violation has been cured. In addition, following each
Satisfaction Review, the Monitor Report shall report on the Servicer’s
satisfaction of the Consumer Relief Requirements, including regarding the number
of borrowers assisted and credited activities conducted pursuant to the Consumer
Relief Requirements, and identify any material inaccuracies identified in prior
State Reports. Except as otherwise provided herein, the Monitor Report may be
used in any court hearing, trial, or other proceeding brought pursuant to this
Consent Judgment pursuant to Section J, below, and shall be admissible in
evidence in a proceeding brought under this Consent Judgment pursuant to Section
J, below. Such admissibility shall not prejudice Servicer’s right and ability to
challenge the findings and/or the statements in the Monitor Report as flawed,
lacking in probative value or otherwise. The Monitor Report with respect to a
particular Potential Violation shall not be admissible or used for any purpose
if Servicer cures the Potential Violation pursuant to Section E, below.



Satisfaction of Payment Obligations


6.
Upon the satisfaction of any category of payment obligation under this Consent
Judgment, Servicer, at its discretion, may request that the Monitor certify that
Servicer has discharged such obligation. Provided that the





--------------------------------------------------------------------------------




Monitor is satisfied that Servicer has met the obligation, the Monitor may not
withhold and must provide the requested certification. Any subsequent Monitor
Report shall not include a review of Servicer’s compliance with that category of
payment obligation.


Compensation


7.
Within 120 days of entry of this Consent Judgment, the Monitor shall, in
consultation with the Monitoring Committee and Servicer, prepare and present to
Monitoring Committee and Servicer an annual budget providing its reasonable best
estimate of all fees and expenses of the Monitor to be incurred during the first
year of the term of this Consent Judgment, including the fees and expenses of
Professionals and support staff (the “Monitoring Budget”). On a yearly basis
thereafter, the Monitor shall prepare an updated Monitoring Budget providing its
reasonable best estimate of all fees and expenses to be incurred during that
year. The Monitor, at his discretion, may alter the timing of the budgeting
process so that Servicer may be incorporated into the same billing cycle as
signatories to the Consent Judgments filed in the Bank of America Corp case
referenced above. Absent an objection within 20 days, a Monitoring Budget or
updated Monitoring Budget shall be implemented. Consistent with the Monitoring
Budget, Servicer shall pay all fees and expenses of the Monitor, including the
fees and expenses of Professionals and support staff. The fees, expenses, and
costs of the Monitor, Professionals, and support staff shall be reasonable.
Servicer may apply to the Court to reduce or disallow fees, expenses, or costs
that are unreasonable.



E.
Potential Violations and Right to Cure



1.
A “Potential Violation” of this Consent Judgment occurs if the Servicer has
exceeded the Threshold Error Rate set for a Metric in a given Quarter. In the
event of a Potential Violation, Servicer shall meet and confer with the
Monitoring Committee within 15 days of the Quarterly Report or Monitor Report
indicating such Potential Violation.



2.
Servicer shall have a right to cure any Potential Violation.



3.
Subject to Section E.4, a Potential Violation is cured if (a) a corrective
action plan approved by the Monitor (the “Corrective Action Plan”) is determined
by the Monitor to have been satisfactorily completed in accordance with the
terms thereof; and (b) a Quarterly Report covering the Cure Period (as defined
herein) reflects that the Threshold Error Rate has not been exceeded with
respect to the same Metric and the Monitor confirms the accuracy of said report
using his or her ordinary testing procedures. The Cure Period shall be the first
full quarter after completion of the Corrective Action Plan or, if the
completion of the Corrective Action Plan occurs within the first month of a
Quarter and if the Monitor determines that there is sufficient time remaining,
the period between completion of the Corrective Action Plan and the end of





--------------------------------------------------------------------------------




that Quarter (the “Cure Period”).


4.
If after Servicer cures a Potential Violation pursuant to the previous section,
another violation occurs with respect to the same Metric, then the second
Potential Violation shall immediately constitute an uncured violation for
purposes of Section J.3, provided, however, that such second Potential Violation
occurs in either the Cure Period or the quarter immediately following the Cure
Period.



5.
In addition to the Servicer’s obligation to cure a Potential Violation through
the Corrective Action Plan, Servicer must remediate any material harm to
particular borrowers identified through work conducted under the Work Plan. In
the event that a Servicer has a Potential Violation that so far exceeds the
Threshold Error Rate for a metric that the Monitor concludes that the error is
widespread, Servicer shall, under the supervision of the Monitor, identify other
borrowers who may have been harmed by such noncompliance and remediate all such
harms to the extent that the harm has not been otherwise remediated.



6.
In the event a Potential Violation is cured as provided in Sections E.3, above,
then no Party shall have any remedy under this Consent Judgment (other than the
remedies in Section E.5) with respect to such Potential Violation.





F.
Confidentiality



1.
These provisions shall govern the use and disclosure of any and all information
designated as “CONFIDENTIAL,” as set forth below, in documents (including
email), magnetic media, or other tangible things provided by the Servicer to the
Monitor in this case, including the subsequent disclosure by the Monitor to the
Monitoring Committee of such information. In addition, it shall also govern the
use and disclosure of such information when and if provided to the participating
state parties or the participating agency or department of the United States
whose claims are released through this settlement (“participating state or
federal agency whose claims are released through this settlement”).



2.
The Monitor may, at his discretion, provide to the Monitoring Committee or to a
participating state or federal agency whose claims are released through this
settlement any documents or information received from the Servicer related to a
Potential Violation or related to the review described in Section C.18;
provided, however, that any such documents or information so provided shall be
subject to the terms and conditions of these provisions. Nothing herein shall be
construed to prevent the Monitor from providing documents received from the
Servicer and not designated as “CONFIDENTIAL” to a participating state or
federal agency whose claims are released through this settlement.





--------------------------------------------------------------------------------






3.
The Servicer shall designate as “CONFIDENTIAL” that information, document or
portion of a document or other tangible thing provided by the Servicer to the
Monitor, the Monitoring Committee or to any other participating state or federal
agency whose claims are released through this settlement that Servicer believes
contains a trade secret or confidential research, development, or commercial
information subject to protection under applicable state or federal laws
(collectively, “Confidential Information”). These provisions shall apply to the
treatment of Confidential Information so designated.



4.
Except as provided by these provisions, all information designated as
“CONFIDENTIAL” shall not be shown, disclosed or distributed to any person or
entity other than those authorized by these provisions. Participating states and
federal agencies whose claims are released through this settlement agree to
protect Confidential Information to the extent permitted by law.



5.
This agreement shall not prevent or in any way limit the ability of a
participating state or federal agency whose claims are released through this
settlement to comply with any subpoena, Congressional demand for documents or
information, court order, request under the Right of Financial Privacy Act, or a
state or federal public records or state or federal freedom of information act
request; provided, however, that in the event that a participating state or
federal agency whose claims are released through this settlement receives such a
subpoena, Congressional demand, court order or other request for the production
of any Confidential Information covered by this Order, the state or federal
agency shall, unless prohibited under applicable law or unless the state or
federal agency would violate or be in contempt of the subpoena, Congressional
demand, or court order, (1) notify the Servicer of such request as soon as
practicable and in no event more than ten (10) calendar days of its receipt or
three calendar days before the return date of the request, whichever is sooner,
and (2) allow the Servicer ten (10) calendar days from the receipt of the notice
to obtain a protective order or stay of production for the documents or
information sought, or to otherwise resolve the issue, before the state or
federal agency discloses such documents or information. In all cases covered by
this Section, the state or federal agency shall inform the requesting party that
the documents or information sought were produced subject to the terms of these
provisions.



G.
Dispute Resolution Procedures. Servicer, the Monitor, and the Monitoring
Committee will engage in good faith efforts to reach agreement on the proper
resolution of any dispute concerning any issue arising under this Consent
Judgment, including any dispute or disagreement related to the withholding of
consent, the exercise of discretion, or the denial of any application. Subject
to Section J, below, in the event that a dispute cannot be resolved, Servicer,
the Monitor, or the Monitoring Committee may petition the Court for resolution
of the dispute. Where a provision of this agreement requires agreement, consent
of, or approval of any application or





--------------------------------------------------------------------------------




action by a Party or the Monitor, such agreement, consent or approval shall not
be unreasonably withheld.


H.
Consumer Complaints. Nothing in this Consent Judgment shall be deemed to
interfere with existing consumer complaint resolution processes, and the Parties
are free to bring consumer complaints to the attention of Servicer for
resolution outside the monitoring process. In addition, Servicer will continue
to respond in good faith to individual consumer complaints provided to it by
State Attorneys General or State Financial Regulators in accordance with the
routine and practice existing prior to the entry of this Consent Judgment,
whether or not such complaints relate to Covered Conduct released herein.



I.
Relationship to Other Enforcement Actions. Nothing in this Consent Judgment
shall affect requirements imposed on the Servicer pursuant to Consent Orders
issued by the appropriate Federal Banking Agency (FBA), as defined in 12 U.S.C.
§ 1813(q), against the Servicer. In conducting their activities under this
Consent Judgment, the Monitor and Monitoring Committee shall not impede or
otherwise interfere with the Servicer’s compliance with the requirements imposed
pursuant to such Orders or with oversight and enforcement of such compliance by
the FBA.



J.
Enforcement



1.
Consent Judgment. This Consent Judgment shall be filed in the U.S. District
Court for the District of Columbia (the “Court”) and shall be enforceable
therein. Servicer and the Releasing Parties shall waive their rights to seek
judicial review or otherwise challenge or contest in any court the validity or
effectiveness of this Consent Judgment. Servicer and the Releasing Parties agree
not to contest any jurisdictional facts, including the Court’s authority to
enter this Consent Judgment.



2.
Enforcing Authorities. Servicer’s obligations under this Consent Judgment shall
be enforceable solely in the U.S. District Court for the District of Columbia.
An enforcement action under this Consent Judgment may be brought by any Party to
this Consent Judgment or the Monitoring Committee. Monitor Report(s) and
Quarterly Report(s) shall not be admissible into evidence by a Party to this
Consent Judgment except in an action in the Court to enforce this Consent
Judgment. In addition, unless immediate action is necessary in order to prevent
irreparable and immediate harm, prior to commencing any enforcement action, a
Party must provide notice to the Monitoring Committee of its intent to bring an
action to enforce this Consent Judgment. The members of the Monitoring Committee
shall have no more than 21 days to determine whether to bring an enforcement
action. If the members of the Monitoring Committee decline to bring an
enforcement action, the Party must wait 21 additional days after such a
determination by the members of the Monitoring Committee before commencing an
enforcement action.







--------------------------------------------------------------------------------




3.
Enforcement Action. In the event of an action to enforce the obligations of
Servicer and to seek remedies for an uncured Potential Violation for which
Servicer’s time to cure has expired, the sole relief available in such an action
will be:



(a)
Equitable Relief. An order directing non-monetary equitable relief, including
injunctive relief, directing specific performance under the terms of this
Consent Judgment, or other non-monetary corrective action.



(b)
Civil Penalties. The Court may award as civil penalties an amount not more than
$1 million per uncured Potential Violation; or, in the event of a second uncured
Potential Violation of Metrics 1.a, 1.b, or 2.a (i.e., a Servicer fails the
specific Metric in a Quarter, then fails to cure that Potential Violation, and
then in subsequent Quarters, fails the same Metric again in a Quarter and fails
to cure that Potential Violation again in a subsequent Quarter), where the final
uncured Potential Violation involves widespread noncompliance with that Metric,
the Court may award as civil penalties an amount not more than $5 million for
the second uncured Potential Violation.



Nothing    in    this    Section    shall    limit    the    availability
of    remedial compensation to harmed borrowers as provided in Section E.5.


(c)
Any penalty or payment owed by Servicer pursuant to the Consent Judgment shall
be paid to the clerk of the Court or as otherwise agreed by the Monitor and the
Servicer and distributed by the Monitor as follows:



1.
In the event of a penalty based on a violation of a term of the Servicing
Standards that is not specifically related to conduct in bankruptcy, the penalty
shall be allocated, first, to cover the costs incurred by any state or states in
prosecuting the violation, and second, among the participating states according
to the same allocation as the State Payment Settlement Amount.



2.
In the event of a penalty based on a violation of a term of the Servicing
Standards that is specifically related to conduct in bankruptcy, the penalty
shall be allocated to the United States or as otherwise directed by the Director
of the United States Trustee Program.



3.
In the event of a payment due under Paragraph 10.d of the Consumer Relief
requirements, 50% of the payment shall be allocated to the United States, and
50% shall be allocated to the State Parties to the Consent Judgment, divided
among





--------------------------------------------------------------------------------




them in a manner consistent with the allocation in Exhibit B of the Consent
Judgment.


K.
Sunset. This Consent Judgment and all Exhibits shall retain full force and
effect for three and one-half years from the date it is entered (the “Term”),
unless otherwise specified in the Exhibit. The duration of the Servicer’s
obligations under the Servicing Standards set forth in Exhibit A shall be
reduced to a period of three years from the date of the entry of the Consent
Judgment, if at the end of the third year, the Monitor’s two servicing standard
compliance reports immediately prior to that date reflect that the Servicer had
no Potential Violations during those reporting periods, or any Corrective Action
Plans that the Monitor had not yet certified as completed. Servicer shall submit
a final Quarterly Report for the last quarter or portion thereof falling within
the Term, and shall cooperate with the Monitor’s review of said report, which
shall be concluded no later than six months following the end of the Term, after
which time Servicer shall have no further obligations under this Consent
Judgment.



































































--------------------------------------------------------------------------------
















EXHIBIT F






--------------------------------------------------------------------------------




FEDERAL RELEASE


This Federal Release (“Release”) is entered into among the United States of
America, its agencies, and departments (collectively, “the United States”),
acting through the United States Department of Justice, the Consumer Financial
Protection Bureau (“Bureau” or “CFPB”) and SunTrust Mortgage, Inc. on behalf of
itself and its affiliated entities . (“collectively SunTrust”) (the United
States, the CFPB, and SunTrust are collectively referred to as (“the Parties”)).


RECITALS


A.SunTrust Banks, Inc. is a registered bank holding company headquartered in
Atlanta, Georgia. SunTrust Banks, Inc. wholly owns and controls SunTrust Bank, a
Georgia State chartered bank headquartered in Atlanta Georgia, which in turn
wholly owns SunTrust Mortgage, Inc., a mortgage lender and servicer with its
principal place of business in Richmond, Virginia.
B.SunTrust originates and services residential mortgage loans. SunTrust, either
through its own operations or through the operations of its subsidiaries and
affiliates, serves, and during the relevant period served: (1) as a participant
in the Direct Endorsement Lender program of the Federal Housing Administration
(FHA) within the United States Department of Housing and Urban Development
(HUD); (2) as a mortgagee or servicer for mortgages insured or guaranteed by
federal mortgage programs administered by agencies that include FHA, the United
States Department of Veterans Affairs (VA), and the United States Department of
Agriculture Rural Development; (3) as a servicer for loans owned by other
institutions participating in the Making Home Affordable Program (MHA)
(including MHA's component




--------------------------------------------------------------------------------




program, the Home Affordable Modification Program (HAMP)) of the United States
Department of the Treasury (Treasury) and HUD, and as a participant in various
state programs of the Housing Finance Agency Innovation Fund for the Hardest Hit
Housing Markets (HHF); and (4) as an entity that litigates single-family
residential mortgage issues in U.S. Bankruptcy Courts and in related U.S.
District Court proceedings in capacities that include commencing and pursuing or
supporting litigation commenced against mortgagors and other debtors.


C.The United States and the Bureau contend that they have certain civil claims
against SunTrust based on SunTrust’s conduct in servicing of mortgage loans (the
“Covered Servicing Conduct”). Such Covered Servicing Conduct encompasses all
activities of SunTrust, of any affiliated entity during or prior to such time as
it was an affiliated entity, and all of the current or former officers,
directors, employees and agents of any of the foregoing, directed toward
servicing (including subservicing and master servicing), whether for their own
account or for the account of others, of mortgage loans for single-family
residential homeowners (which includes loans secured by one- to four-family
residential properties, whether used for investor or consumer purposes), whether
in the form of a mortgage, deed of trust or other security instrument creating a
lien upon such property or any other property described therein that secures the
related mortgage loan (“single-family residential mortgage loans”) from and
after the closing of a borrower’s mortgage loan and includes, but is not limited
to, the following conduct:
(1)Deficiencies in performing loan modification and other loss mitigation
activities, including extensions, forbearances, short sales and deeds in lieu of
foreclosure, setting the qualifying criteria for any of the foregoing and/or
setting the terms and conditions for any of the foregoing;




--------------------------------------------------------------------------------






(2)Deficiencies in foreclosing on single-family residential mortgage loans or
acquiring title in lieu of foreclosure, including the designation and identity
of the foreclosing party, the timing of foreclosures, transfer of legal or
beneficial ownership to the mortgage loan and/or the related servicing rights or
obligations, the charging of any fees, the preparation, contents, execution,
notarization or presentation of any documents filed with or submitted to a court
or any government agency, or otherwise used as part of the foreclosure process
(including, but not limited to, affidavits, declarations, certifications,
substitutions of trustees, and assignments) and dual-tracking foreclosure and
loan modification activities, and communications with borrowers in respect of
foreclosure;
(3)Other deficiencies in servicing single-family residential mortgage loans
relating to:
(a)Collections activity, including all contact with borrowers (e.g., telephone
calls, letters, and in-person visits) in respect of such activities;
(b)Practices relating to paying or failing to pay taxes (including property
taxes), hazard insurance, force-placed insurance, and homeowner association dues
or other items provided for in a mortgage loan escrow arrangement (including
making or failing to make such payments), including obtaining or maintaining
insurance and advancing funds to pay therefor and the creation and maintenance
of such escrow accounts;
(c)Use or supervision of vendors, agents and contract employees, and their
activities in connection with creation and recording of assignments,




--------------------------------------------------------------------------------




servicing, foreclosure, and loss mitigation activities, including subservicers,
foreclosure and bankruptcy attorneys, and other default service providers, and
pursuit of claims against vendors and other third parties for failure of such
third parties to comply with contractual or other obligations;
(d)Activities related to the executing, notarizing, transferring or recording of
mortgages; the obtaining, executing, notarizing, transferring or recording of
assignments; or activities related to the use of any mortgage registry system,
including MERS, and including the transferring of mortgages or assignments using
MERS;
(e)Account statements, disclosures, and/or other communications to borrowers;
unintentional reporting errors, and unintentional remittance errors that are
cured;
(f)Maintenance and placement of loan-level and pool-level mortgage insurance and
guarantees, hazard insurance, flood insurance, title insurance, and other
insurance related to mortgage loans and related properties, including claims
activity;
(g)Handling and resolution of inquiries, disputes and complaints by or on behalf
of borrowers and frequency and adequacy of communications with borrowers;
(h)Securing, inspecting, repairing, maintaining, or preserving properties both
before and after foreclosure or other acquisition of title;
(i)Adequacy of staffing, training, systems and processes,




--------------------------------------------------------------------------------




including maintenance and security of access to records relating to servicing,
foreclosure, bankruptcy, property sale and management and activities related or
ancillary thereto;
(j)Determinations in respect of the appropriate actions of obtaining value for
mortgage loans, including whether to pursue foreclosure on properties, whether
to assert or abandon liens and other claims and actions taken in respect
thereof, and whether to pursue a loan modification or any particular loan
modification or other form of loss mitigation;
(k)Acceptance, rejection, application, or reporting of payments made by or on
behalf of borrowers, including the assessment of any fees and placement of the
payment(s) in a suspense account;
(l)Obtaining, securing, updating, transferring, or providing promissory notes or
endorsements of promissory notes through allonges or otherwise;
(m)Licensing or registration of employees, agents, or contractors, or
designation of employees as agents for another entity, through corporate
resolutions or Powers of Attorney or otherwise;
(n)Pursuing claims post foreclosure, including seeking deficiency judgments;
(o)Eviction notices, registrations of vacant properties, and any activity
relating to the sale or disposition of foreclosed or acquired properties
(including Real Estate Owned properties), including management of such
properties




--------------------------------------------------------------------------------




and proceedings related to such properties;
(p)Executing, notarizing, or recording any documents related to the sale of
acquired properties, including the warranty deeds and closing documents;
(q)Custodial and trustee functions related to the Covered Servicing Conduct;
(r)Quality control, quality assurance or compliance or audit testing or
oversight related to the Covered Servicing Conduct; for avoidance of doubt,
quality control or compliance reviews associated with the origination, sale, or
securitization of mortgage loans does not constitute Covered Servicing Conduct;
(s)Reporting, certification or registration requirements related to any of the
Covered Servicing Conduct; and
(t)Communications with borrowers with respect to the Covered Servicing Conduct.
(4)Deficiencies in SunTrust’s or any of its affiliates’ participation in various
state programs of the Hardest Hit Fund Program and servicing of loans owned by
another institution participating in the Making Home Affordable Program,
including all of its component programs (e.g., HAMP, 2MP, HAFA, UP, PRA-HAMP,
FHA-HAMP, FHA2LP, and RD- HAMP).
D.The United States and the Bureau further contend that they have certain civil
claims against SunTrust based on SunTrust’s conduct in originating mortgage
loans (the “Covered Origination Conduct”). Such Covered Origination Conduct
consists of all activities of SunTrust, of any affiliated entity during or prior
to such time as it was an affiliated entity, and all




--------------------------------------------------------------------------------




of the current or former officers, directors, employees, and agents of any of
the foregoing,


directed toward directly or indirectly originating, assisting in the origination
of, or purchasing single-family residential mortgage loans and excludes conduct
occurring following the closing of the borrower’s mortgage loan that is
otherwise covered as the Covered Servicing Conduct. Such Covered Origination
Conduct includes, but is not limited to, the following conduct:
(1)    Submitting loans for insurance endorsement and claims for insurance
benefits for FHA loans that SunTrust or any affiliated entity during or prior to
such time as it was an affiliated entity endorsed or underwrote as a participant
in the FHA’s Direct Endorsement Program that failed to meet any applicable
underwriting requirements, including those set forth in the applicable version
of the HUD Handbook 4155.1, as supplemented by relevant mortgagee letters, all
as of the time of origination;
(2)    Submitting loans for insurance endorsement or claims for insurance
benefits for FHA loans that SunTrust or any affiliated entity during or prior to
such time as it was an affiliated entity endorsed or underwrote as a participant
in the FHA’s Direct Endorsement Program while failing to implement applicable
quality control measures;
(3)    Other deficiencies in originating single-family residential mortgage
loans relating to:
(a)    Processing, underwriting, closing, or funding of loans and the terms and
conditions of such loans;
(b)    Taking, approving or denying loan applications;
(c)    Terms and conditions of loans, and pricing of loans, including




--------------------------------------------------------------------------------




the charging and splitting of any fee or discount points;
(d)    Recommendations of particular types of loan products, loan features or
terms and conditions of any loan;
(e)    Valuing the properties used as collateral for such loans, including use
of employee, independent and vendor management appraisers and alternative
valuation methods such as AVMs and BPOs;
(f)    Use of vendors, including vendor management companies and other providers
of real estate settlement services, whether affiliated or unaffiliated;
(g)    Payment of fees or other things of value in connection with the making or
receiving of referrals of settlement and other services;
(h)    Conduct of any vendors used in connection with the origination of loans,
including, but not limited to, closing agents, appraisers, real estate agents,
title review, flood inspection, and mortgage brokers;
(i)    Drafting of loan documents and loan disclosures and the provision of such
disclosures;
(j)    Obtaining and recording of collateral documents relating to loans,
including, but not limited to, use of trustees or designees on mortgages or
deeds of trust;
(k)    Advertising of loans and solicitation of borrowers;
(l)    Licensing, registration, qualifications or approvals of employees in
connection with the Covered Origination Conduct; and




--------------------------------------------------------------------------------




(m)    Quality control, quality assurance or compliance or audit testing or
oversight related to the Covered Origination Conduct.


E.The United States further contends that it has certain civil claims against
SunTrust based on SunTrust’s servicing, including servicing by any affiliated
entity during or prior to such time as it was an affiliated entity, and by any
of SunTrust’s or such affiliated entities’ current or former officers,
directors, employees, and agents, of loans of borrowers in bankruptcy (the
“Covered Bankruptcy Conduct”). Such Covered Bankruptcy Conduct includes, but is
not limited to, the following conduct:
(1)    Deficiencies in servicing residential mortgage loans for borrowers in
bankruptcy relating to:
(a)    The preparation, prosecution, documentation, substantiation, or filing of
proofs of claim (and related attachments, exhibits and supplements), motions
seeking relief from the automatic stay, objections to plan confirmation, motions
to dismiss bankruptcy cases, and affidavits, declarations, and other
mortgage-related documents in bankruptcy courts and related district court
proceedings;
(b)    Charging and timing of fees and expenses, including any fees or expenses
assessed to the borrower due to delay while the bankruptcy court reviews a
pending request for loan modification or delay by the Chapter 13 trustee to
timely remit the borrower’s payments;
(c)    Use, analysis, accounting, or disclosure of escrow accounts, including
any advances on borrower’s behalf, as evidenced in proofs of claim (and




--------------------------------------------------------------------------------




related attachments, exhibits and supplements), motions seeking relief from the
automatic stay, objections to plan confirmation, motions to dismiss bankruptcy
cases, and affidavits, declarations, and other mortgage-related documents in
bankruptcy courts and district courts;
(d)    Account statements, disclosures, and/or other communications to
borrowers, including: (i) assessing, imposing, posting, or collecting fees and
charges; (ii) disclosure of fees and charges assessed, imposed or posted during
the bankruptcy case; and (iii) collection of undisclosed post-petition fees and
charges after the borrower receives a discharge, SunTrust obtains relief from
the automatic stay, or the bankruptcy case is dismissed;
(e)    Adequacy of staffing, training, systems, and processes relating to
administering and servicing loans for borrowers in bankruptcy;
(f)    Use or supervision of vendors and contract employees, including Lender
Processing Services, Inc., bankruptcy attorneys and other default service
providers;
(g)    Pursuit of or failure to pursue claims against vendors and other third
parties for failure of such third parties to comply with contractual or other
obligations;
(h)    Compliance with the privacy protection and public access provisions of
the United States Bankruptcy Code, Federal Rules of Bankruptcy Procedure, and
any applicable local rule or order in proofs of claim, motions seeking relief
from the automatic stay, objections to plan confirmation, motions to dismiss




--------------------------------------------------------------------------------




bankruptcy cases, and affidavits, declarations, and other mortgage-related
documents


in bankruptcy courts, including, but not limited to 11 U.S.C. § 107 and Fed. R.
Bankr.


P.
9037; and

(i)Handling and resolution of inquiries, disputes or complaints by or on behalf
of borrowers, and frequency and adequacy of communications with borrowers in
bankruptcy.
(2)    Deficiencies in accounting for, processing, approving and administering
loan modifications for borrowers in bankruptcy relating to:
(a)    Charging late fees or seeking arrearages while a trial period
modification plan or permanent loan modification plan is in place and borrower
is timely making payments under the terms of the loan modification plan;
(b)    Seeking relief from the automatic stay when SunTrust has approved a trial
period or permanent loan modification plan and borrower is timely making
payments under the terms of the loan modification plan; and
(c)    Delays in approving or finalizing the documentation necessary to the
approval of loan modifications for borrowers in bankruptcy.
F.This Release is neither an admission of liability by SunTrust of the
allegations of the Complaint or in cases settled pursuant to this Consent
Judgment, nor a concession by the United States or the Bureau that its claims
are not well-founded.
To avoid the delay, uncertainty, inconvenience, and expense of protracted
litigation of the above claims, and in consideration of the mutual promises and
obligations of the Consent Judgment, the Parties agree and covenant as follows:




--------------------------------------------------------------------------------




TERMS AND CONDITIONS


(1)    SunTrust shall pay or cause to be paid, for the purposes specified in the
Consent Judgment, the amount specified in Paragraph 3 of the Consent Judgment
(“Direct Payment Settlement Amount”) by electronic funds transfer within ten
days of receiving notice that the escrow account referenced in Paragraph 3 of
the Consent Judgment is established or within ten days after the United States
District Court for the District of Columbia enters the final non-appealable
Consent Judgment (the “Effective Date of the Consent Judgment”), whichever is
later, pursuant to written instructions to be provided by the United States
Department of Justice. SunTrust, itself and through its affiliates, shall also
undertake, for the purposes specified in the Consent Judgment, certain consumer
relief activities as set forth in Exhibit D, as amended in Exhibit I, to such
Consent Judgment (“Consumer Relief Requirements”) and will be obligated to make
certain payments (the “Consumer Relief Payments”) in the event that it does not
complete the Consumer Relief Requirements set forth in Exhibit D to the Consent
Judgment. The releases contained in this Release shall become effective upon
payment of the Direct Payment Settlement Amount. In the event that SunTrust does
not complete the Consumer Relief Requirements, and does not make the Consumer
Relief Payments required under the Consent Judgment and fails to cure such
non-payment within thirty days of written notice by the United States, the
United States may declare this Release null and void with respect to the United
States.


(2)
(a)    Subject to the exceptions in Paragraph 11 (concerning excluded claims)
below, the United States fully and finally releases SunTrust and any affiliated
entity and any of their respective successors or assigns, as well as any current
or former




--------------------------------------------------------------------------------




director, current or former officer, and current or former employee of any of
the foregoing, individually and collectively, from any civil or administrative
claims the United States has or may have, and from any civil or administrative
remedies or penalties (expressly including punitive or exemplary damages) it may
seek or impose, based on the Covered Servicing Conduct that has taken place as
of 11:59 p.m., Eastern Daylight Time, on June 17, 2014 (and, for the avoidance
of doubt, with respect to FHA-insured loans, whether or not a claim for mortgage
insurance benefits has been or is in the future submitted), under the Financial
Institutions Reform, Recovery, and Enforcement Act (“FIRREA”), the False Claims
Act, the Racketeer Influenced and Corrupt Organizations Act (“RICO”), the Real
Estate Settlement Procedures Act, the Fair Credit Reporting Act, the Fair Debt
Collection Practices Act, the Truth in Lending Act, the Interstate Land Sales
Full Disclosure Act, 15 U.S.C. § 1691(d) (“Reason for Adverse Action”) or §
1691(e) (“Copies Furnished to Applicants”) of the Equal Credit Opportunity Act,
sections 502 through 509 (15 U.S.C. § 6802-6809) of the Gramm- Leach Bliley Act
except for section 505 (15 U.S.C. § 6805) as it applies to section 501(b) (15
U.S.C. § 6801(b), or that the Civil Division of the United States Department of
Justice has actual and present authority to assert and compromise pursuant to 28
C.F.R. § 0.45.
(b)    Subject to the exceptions in Paragraph 11 (concerning excluded claims)
below, the United States fully and finally releases SunTrust and any affiliated
entity, and any of their respective successors or assigns, as well as any
current or former director, current or former officer, or current or former
employee of any of the foregoing, individually and collectively, from any civil
or administrative claims the United States




--------------------------------------------------------------------------------




has or may have, and from any civil or administrative remedies or penalties
(expressly including punitive or exemplary damages) it may seek or impose, based
on the Covered Origination Conduct that has taken place as of 11:59 p.m.,
Eastern Daylight Time, on June 17, 2014, under the Real Estate Settlement
Procedures Act, the Fair Credit Reporting Act, the Truth in Lending Act, 15
U.S.C. § 1691(d) (“Reason for Adverse Action”) or § 1691(e) (“Copies Furnished
to Applicants”) of the Equal Credit Opportunity Act, or the Interstate Land
Sales Full Disclosure Act.
(c)     Subject to the exceptions in Paragraph 11 (concerning excluded claims)
below, the United States fully and finally releases SunTrust and any affiliated
entity, and any of their respective successors or assigns, as well as any
current or former director, current or former officer, and current or former
employee of any of the foregoing, individually and collectively, from any civil
or administrative claims the United States has or may have, and from any civil
or administrative remedies or penalties (expressly including punitive or
exemplary damages) it may seek to impose under FIRREA based on the Covered
Origination Conduct only to the extent that:
(i)such claim is (A) based upon false, misleading or fraudulent representations
(or a scheme to defraud consisting solely of such a false, misleading or
fraudulent representation) made by SunTrust or affiliated entity as of 11:59
p.m., Eastern Daylight Time, on June 17, 2014, to a borrower in connection with
SunTrust’s or affiliated entity’s making of a residential mortgage loan to such
borrower; or (B) an action pursuant to 12 U.S.C. 1833a(c)(2) in which the action
is consisting solely of the allegation that SunTrust or one of its affiliated
entities made a




--------------------------------------------------------------------------------




false, misleading or fraudulent statement or misrepresentation (or engaged in a
scheme to defraud based solely upon such a false, misleading or fraudulent
statement or misrepresentation) to SunTrust or another affiliated entity, as of
11:59 p.m., Eastern Daylight Time, on June 17, 2014, in connection with
SunTrust’s or an affiliated entity’s making of a residential mortgage loan to a
borrower; and
(ii)(A) the only federally insured financial institution that was affected by
the statement or misrepresentation (or scheme), or by actions based on,
incorporating, or omitting the statement or misrepresentation (or scheme) was
SunTrust or an affiliated entity; (B) the false statement or misrepresentation
(or scheme) was not part of a scheme to defraud any person or entity other than
or in addition to the borrower and/or SunTrust or an affiliated entity,
including, but not limited to, any other financial institution (as defined in 18
U.S.C. § 20), investors, and governmental entities; (C) the false statement or
misrepresentation (or scheme), or actions based on, incorporating, or omitting
the statement or misrepresentation (or scheme) did not harm any other financial
institution (as defined in 18 U.S.C. § 20), investors, governmental entities, or
any other entities other than SunTrust or an affiliated entity; and (D) there
was no material monetary effect on an agency of the United States.


(3)


(a)    Subject to the exceptions in Paragraph 11 (concerning excluded claims)
below, and in addition to the releases provided in Exhibits J and K, the United
States fully and finally releases SunTrust and any affiliated entity, and any of
their




--------------------------------------------------------------------------------




respective successors or assigns, as well as any current or former director,
current or former officer, and current or former employee of any of the
foregoing, individually and collectively, from any civil or administrative
claims it has or may have and from any civil or administrative remedies or
penalties (expressly including punitive or exemplary damages) it may seek or
impose under FIRREA, the False Claims Act, RICO and the Program Fraud Civil
Remedies Act where the sole basis for such claim or claims is that SunTrust or
any affiliated entity or any of their respective successors or assigns,
submitted to HUD-FHA prior to11:59 p.m., Eastern Daylight Time, on June 17,
2014, a false or fraudulent annual certification that the mortgagee had
“conform[ed] to all HUD-FHA regulations necessary to maintain its HUD-FHA
approval” (including, but not limited to, the requirement that the mortgagee
implement and maintain a quality control program that conforms to HUD-FHA
requirements), or “complied with and agree[d] to continue to comply with HUD-FHA
regulations, handbooks, Mortgagee Letters, Title I Letters, policies, and terms
of any agreements entered into with the Department under HUD’s Direct
Endorsement Program.” For avoidance of doubt, this Paragraph means that the
United States is barred from asserting that a false annual certification renders
SunTrust liable under the False Claims Act and the other laws cited above for
loans endorsed by SunTrust for FHA insurance during the period of time
applicable to the annual certification without regard to whether any such loans
contain material violations of HUD-FHA requirements, or that a false individual
loan certification that “this mortgage is eligible for HUD mortgage insurance
under the Direct Endorsement program” renders SunTrust liable under the False
Claims Act for any individual loan that does not contain a




--------------------------------------------------------------------------------




material violation of HUD-FHA requirements. However, this Paragraph does not (i)
release, bar or otherwise preclude the right of the United States to pursue any
civil or administrative claims or remedies it has or may have, or release or
preclude under res judicata or collateral estoppel theories any civil or
administrative remedies or penalties it may seek or impose, against SunTrust,
any affiliated entity, and any of their respective successors or assigns, for
conduct with respect to the insurance of residential mortgage loans that
violates any laws, regulations or other HUD-FHA requirements applicable to the
insurance of residential mortgage loans by HUD, including, but not limited to,
material violations of any applicable HUD-FHA requirements with respect to an
individual loan or loans, except if and to the extent such claim, remedy or
penalty is based solely on such entity’s failure to provide HUD with an accurate
annual certification as described above; (ii) release or otherwise bar the
United States from introducing evidence of any alleged failure to comply with
applicable HUD-FHA requirements, including, but not limited to, sufficient
quality control, underwriting or due diligence programs, in any way (including,
but not limited to, for the purpose of proving intent) in connection with any
claim that there was a material violation(s) of applicable HUD-FHA requirements
with respect to an individual loan or loans that would subject SunTrust to
liability under the False Claims Act or any other federal statutory or common
law administrative or judicial claim or permit SunTrust or its affiliates to
offset or otherwise reduce any potential liability for such claims or remedies
by any amount paid under the Consent Judgment. The parties agree that the issue
of whether and to what extent the United States may use statistical sampling of
individual loans or similar techniques for calculating damages or proving




--------------------------------------------------------------------------------




material violations of HUD-FHA underwriting requirements with respect to a pool
of loans is not addressed by the Consent Judgment and shall be governed by the
law of the relevant administrative or judicial forum of any future dispute.
Notwithstanding the foregoing, in no instance shall this Release relieve
SunTrust from the obligation to remedy, upon identification, defects of title or
such other problems caused by SunTrust acts or omissions that may preclude FHA
from accepting assignment or paying a claim for which FHA lacks statutory
authority pursuant to 12 § 1707(a) and § 1710(a)(1)(B), in which case FHA shall
reconvey the property back to SunTrust to remedy the defect in title or such
other problem and SunTrust shall convey the property back to FHA once the defect
or problem is cured.
(4)Subject to the exceptions in Paragraph 11 (concerning excluded claims) below,
for loans that closed before 11:59 p.m., Eastern Daylight Time, on June 17,
2014, and are guaranteed by the Department of Veterans Affairs (VA), the United
States fully and finally releases SunTrust and any current or former affiliated
entity (to the extent SunTrust retains liabilities associated with such former
affiliated entity), and any of their respective successors or assigns, as well
as any current or former director, current or former officer, and current or
former employee of any of the foregoing, individually and collectively, from any
civil or administrative claims it has or may have against SunTrust or any
affiliated entity based on Covered Origination Conduct that arises under FIRREA,
the False Claims Act, RICO or the Program Fraud Civil Remedies Act to the extent
that they are based on any failure by SunTrust or any affiliated entity and any
of their respective successors or assigns, as well as any current or former
director, current or former officer, and current or former employee of any of
the foregoing, individually




--------------------------------------------------------------------------------




and collectively, to conform to all VA regulations necessary to maintain the
authority of SunTrust or any affiliated entity to close VA-guaranteed loans on
an automatic basis. Nothing in the foregoing shall be interpreted to release the
right of the United States to pursue any civil or administrative claims it has
or may have, or to release any civil or administrative remedies or penalties it
may seek or impose, against SunTrust, any affiliated entity , and any of their
respective successors or assigns, based on Covered Origination Conduct that
violates the laws or regulations applicable to the guaranty of residential
mortgage loans by VA with respect to any residential mortgage loan or loans,
except if and to the extent such claim, remedy or penalty is based solely on
such entity’s failure to provide VA with an accurate general program compliance
certification, to implement an effective quality control plan, or to conform to
all VA regulations necessary to maintain the authority of SunTrust or any
affiliated entity to close VA-guaranteed loans on an automatic basis.


(5)Subject to the exceptions in Paragraph 11 (concerning excluded claims) below,
for loans that closed before 11:59 p.m., Eastern Daylight Time, on June 17,
2014, and are guaranteed by the Department of Agriculture (USDA), the United
States fully and finally releases SunTrust and any affiliated entity , and any
of their respective successors or assigns, as well as any current or former
director, current or former officer, and current or former employee of any of
the foregoing, individually and collectively, from any civil or administrative
claims it has or may have against SunTrust and any of its respective successors
or assigns, as well as any current or former director, current or former
officer, and current or former employee of any of the foregoing, individually
and collectively, based on Covered Origination Conduct that arises under FIRREA,
the False Claims Act, RICO or the Program Fraud Civil Remedies Act to the




--------------------------------------------------------------------------------




extent that they are based on statements made in SunTrust’s or affiliated
entity’s application for approved lender status in the Single Family Housing
Guaranteed Loan Program. Nothing in the foregoing shall be interpreted to
release the right of the United States to pursue any civil or administrative
claims it has or may have, or to release any civil or administrative remedies or
penalties it may seek or impose, against SunTrust, any affiliated entity , and
any of their respective successors or assigns, based on Covered Origination
Conduct that violates the laws or regulations applicable to the guaranty of
residential mortgage loans by USDA with respect to any residential mortgage loan
or loans, except if and to the extent such claim, remedy or penalty is based
solely on such entity’s failure to provide USDA with an accurate general program
compliance certification, to implement an effective quality control plan, or on
statements made in SunTrust’s or affiliated entity’s application for approved
lender status in the Single Family Housing Guaranteed Loan Program.
(6)Subject to the exceptions described in this Paragraph 6 and in Paragraph 11
(concerning excluded claims) below, the United States Department of the Treasury
(“Treasury”) fully and finally releases SunTrust and any affiliated entity, and
any of their respective successors or assigns, as well as any current or former
director, current or former officer, and current or former employee of any of
the foregoing, individually and collectively, and will refrain from instituting,
directing, or maintaining any civil or administrative claims the Treasury has or
may have, and from any civil remedies or penalties (expressly including punitive
or exemplary damages) it may seek or impose against SunTrust and any affiliated
entity, and any of their respective successors or assigns, as well as any
current or former director, current or former officer, and current or former
employee of any of the foregoing,




--------------------------------------------------------------------------------




individually and collectively, based on the Covered Servicing Conduct that has
taken place as of 11:59 p.m., Eastern Daylight Time, on June 17, 2014.
Notwithstanding the foregoing, Treasury, in connection with the Making Home
Affordable Program, reserves the right to continue to perform compliance reviews
on SunTrust’s Making Home Affordable Program activities occurring prior to June
17, 2014, to require non-financial remedies with respect to such activities, and
to publicly release servicer assessments with respect thereto. In addition, with
respect to instances of noncompliance that occur after June 17, 2014, Treasury
reserves the right to exercise all available remedies, both financial and
non-financial, under the Assignment and Assumption Agreement, dated February 28,
2011, between SunTrust Mortgage, Inc. as assignee and Wells Fargo Bank, N.A as
assignor of all of its rights and obligations under the Making Home Affordable
Program Commitment to Purchase Financial Instrument and Servicer Participation
Agreement, as amended, between Treasury and Wells Fargo Bank, N.A.
(7)Subject to the exceptions in Paragraph 11 (concerning excluded claims) below,
the CFPB fully and finally releases SunTrust and any current or former
affiliated entity (to the extent SunTrust retains liabilities associated with
such former affiliated entity), and any of their respective successors or
assigns as well as any current or former director, current or former officer,
and current or former employee of any of the foregoing, individually and
collectively, and will refrain from instituting, directing, or maintaining any
civil or administrative claims the CFPB has or may have, and from imposing any
civil or administrative remedies or penalties (expressly including, punitive or
exemplary damages) against SunTrust and any affiliated entity , and any of their
respective successors or assigns, as well as any current or former director,




--------------------------------------------------------------------------------




current or former officer, or current or former employee of any of the
foregoing, individually and collectively, based on Covered Servicing Conduct or
Covered Origination Conduct that has taken place as of 11:59 p.m. Eastern
Daylight Time, on December 31, 2013. For avoidance of doubt, the CFPB agrees
that Covered Servicing Conduct includes the servicing of loans of borrowers in
bankruptcy.
(8)Subject to the exceptions in Paragraph 11 (concerning excluded claims) below,
and conditioned upon SunTrust full payment of the Direct Payment Settlement
Amount, the Federal Trade Commission fully and finally releases SunTrust and any
affiliated entity , and any of their respective successors or assigns, as well
as any current or former director, current or former officer, and current or
former employee of any of the foregoing, individually and collectively, from any
civil or administrative claim the Federal Trade Commission has or may have, and
from any civil or administrative remedies or penalties (expressly including
punitive or exemplary damages) it may seek or impose, based on the Covered
Origination Conduct that has taken place as of 11:59 p.m., Eastern Daylight
Time, on June 17, 2014, or based on the Covered Servicing Conduct that has taken
place as of 11:59 p.m., Eastern Daylight Time, on June 17, 2014, provided,
however, that nothing in this Paragraph or Release shall be interpreted to
release any liability to the Federal Trade Commission relating to the Covered
Servicing Conduct or Covered Origination Conduct of any affiliated entity that
SunTrust has acquired on or after June 17, 2014, or, notwithstanding Section
C.3.i of this Release, any conduct or claims involving the privacy, security, or
confidentiality of consumer information.
(9)Subject to the exceptions in Paragraph 11 (concerning excluded claims) below:




--------------------------------------------------------------------------------




(a)Upon the Effective Date of the Consent Judgment, the Executive Office for
United States Trustees (“EOUST”) and the United States Trustees and Acting
United States Trustees for Regions 1 through 21 (collectively, with the EOUST,
“the United States Trustees”) will consent to and agree to take such steps as
may be reasonably necessary to fully and finally withdraw or facilitate the
dismissal with prejudice of pending objections and other actions by the United
States Trustees, including all related discovery requests, whether formal or
informal, and requests for examination under Fed. R. Bankr. P. 2004
(collectively, “the Discovery Requests”) and subpoenas or subpoenas duces tecum
(collectively, “the Subpoenas”), directed to or filed against SunTrust, its
affiliated entities, and directors, employees and officers of SunTrust and its
affiliated entities, pertaining to SunTrust’s or its affiliated entities’
mortgage-related claims filed in a bankruptcy case prior to 11:59 p.m., Eastern
Daylight Time, on June 17, 2014, and based on the Covered Bankruptcy Conduct.
The United States Trustees further agree not to take any action to obtain
discovery from SunTrust pursuant to any court order granting such Discovery
Requests or with respect to enforcing related Subpoenas pending as of 11:59
p.m., Eastern Daylight Time, on June 17, 2014. Upon the Effective Date of the
Consent Judgment, the United States Trustees further agree to take such steps as
may be reasonably necessary to fully and finally withdraw or facilitate the
dismissal with prejudice of Discovery Requests and Subpoenas directed to or
filed against any other party where the discovery was sought for the purpose of
obtaining relief against SunTrust, its affiliated entities, or directors,
employees and officers of SunTrust or its




--------------------------------------------------------------------------------




affiliates, and pertains to SunTrust’s or its affiliated entities’
mortgage-related claims filed in a bankruptcy case prior to 11:59 p.m., Eastern
Daylight Time, on June 17, 2014, and based on the Covered Bankruptcy Conduct,
except that nothing in this Paragraph requires the United States Trustee to
withdraw or facilitate the dismissal of Discovery Requests and Subpoenas to the
extent that relief against another party, other than SunTrust, its affiliated
entities, or directors, employees and officers of SunTrust’s or its affiliated
entities, is the purpose of such discovery. The parties agree that any such
action taken inadvertently by either party will not be considered a violation of
this agreement.
(b)Upon the Effective Date of the Consent Judgment, SunTrust will consent to and
agrees to take such steps as may be reasonably necessary to fully and finally
withdraw or facilitate the dismissal with prejudice of pending adversary
proceedings, contested matters, appeals, and other actions filed by SunTrust or
its affiliated entities, including all Discovery Requests and Subpoenas directed
to or filed against any United States Trustee, relating to objections and other
actions by the United States Trustees, including Discovery Requests and
Subpoenas, directed to or filed against SunTrust, its affiliated entities, or
directors, employees and officers of SunTrust or its affiliated entities
pertaining to SunTrust’s or its affiliated entities’ mortgage-related claims
filed in a bankruptcy case prior to 11:59 p.m., Eastern Daylight Time, on June
17, 2014, and based on the Covered Bankruptcy Conduct. SunTrust further agrees
not to take any action to obtain discovery from the United States Trustees
pursuant to any court order granting such Discovery Requests or with




--------------------------------------------------------------------------------




respect to enforcing related Subpoenas pending as of 11:59 p.m., Eastern
Daylight Time, on June 17, 2014. The parties agree that any such action taken
inadvertently by either party will not be considered a violation of this
agreement.
(c)The United States Trustees fully and finally release any claims, and will
refrain from instituting, directing or maintaining any action or participating
in any action by a third party (except that the United States Trustees may
participate in an action to the extent ordered by a court provided that the
United States Trustees may not seek such a court order formally or informally),
against SunTrust and any affiliated entity , and any of their respective
successors or assigns, as well as any current or former director, current or
former officer, and current or former employee of any of the foregoing,
individually and collectively, pertaining to SunTrust’s or its affiliated
entities’ mortgage-related claims filed in a bankruptcy case prior to 11:59
p.m., Eastern Daylight Time, on June 17, 2014, and based on the Covered
Bankruptcy Conduct. The United States Trustees shall refrain from sharing
information obtained via the Discovery Requests and Subpoenas outside the
federal government (unless required to do so under applicable law or pursuant to
a court order) in support of any action, against SunTrust, or any affiliated
entity , and any of their respective successors or assigns, as well as any
current or former director, current or former officer, and current or former
employee of any of the foregoing, individually and collectively, pertaining to
SunTrust’s or its affiliated entities’ mortgage-related claims filed in a
bankruptcy case prior to 11:59 p.m., Eastern Daylight Time, on and based on the
Covered Bankruptcy Conduct. Except as otherwise provided in the Enforcement




--------------------------------------------------------------------------------




Terms in Exhibit E of the Consent Judgment, the United States Trustees further
agree to refrain from seeking to invalidate SunTrust’s or its affiliated
entities’ lien on residential real property, including in an adversary
proceeding pursuant to Fed. R. Bank. P. 7001(2) and 11 U.S.C. § 506, or to
impose monetary sanctions or other punitive relief against SunTrust, and any
affiliated entity, and any of their respective successors or assigns, as well as
any current or former director, current or former officer, and current or former
employee of any of the foregoing, individually and collectively, pertaining to
SunTrust’s or its affiliated entities’ mortgage-related claims filed in a
bankruptcy case after 11:59 p.m., Eastern Daylight Time, on June 17, 2014, and
based on the Covered Bankruptcy Conduct where the Covered Bankruptcy Conduct
occurred before 11:59 p.m., Eastern Daylight Time, on June 17, 2014.
(d)Notwithstanding the foregoing, nothing in this Paragraph shall be construed
to be (1) a waiver of any defenses or claims of SunTrust, its affiliated
entities, or directors, employees and officers of SunTrust or its affiliated
entities, against any other party, or a dismissal of any pending adversary
proceedings, contested matters, appeals, and other actions filed by SunTrust,
its affiliated entities, or directors, employees and officers of SunTrust or its
affiliated entities, against any other party, wherein the United States Trustee
is a party or otherwise involved; (2) a waiver of any defenses or claims of the
United States Trustee against any other party, or a dismissal of any pending
adversary proceedings, contested matters, appeals, and other actions filed by
the United States Trustee against any other party wherein SunTrust, its
affiliated entities, or directors, employees and officers of SunTrust or its




--------------------------------------------------------------------------------




affiliated entities, is a party or otherwise involved; or (3) a waiver of, or
restriction or prohibition on, the United States Trustees’ ability, to the
extent permitted by law, informally or formally, in individual bankruptcy cases,
to seek a cure of material inaccuracies in SunTrust’s or its affiliated
entities’ mortgage-related claims filed in a bankruptcy case and based on the
Covered Bankruptcy Conduct, but not to impose monetary sanctions or other
punitive relief against SunTrust or its affiliated entities in addition to such
cure; provided, however, that this provision shall not constitute a waiver of,
or restriction or prohibition on, SunTrust’s or its affiliated entities’ ability
to dispute whether the United States Trustees have authority or ability to seek
such a cure.
(10)For the purposes of this Release, the terms “affiliated entity,” “affiliated
entities,” or “affiliate” shall mean entities that are directly or indirectly
controlled by, or control, or are under common control with, SunTrust as of or
prior to 11:59 p.m., Eastern Daylight Time, on June 17, 2014, and entities that
were formerly directly or indirectly controlled by, or controlled, or are under
common control with, SunTrust to the extent SunTrust currently retains
liabilities associated with such former entity for activities prior to 11:59
p.m., Eastern Daylight Time, on June 17, 2014. The term “control” with respect
to an entity means the beneficial ownership (as defined in Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) of 50 percent
or more of the voting interest in such entity.
(11)Notwithstanding any other term of this Release, the following claims of the
United States and the CFPB to the extent applicable are specifically reserved
and are not released, and nothing in this Paragraph operates as a waiver of any
defense SunTrust may assert




--------------------------------------------------------------------------------




to any such claims, including but not limited to any statute of limitations or
other time-related defense.:


(a)    Any liability arising under Title 26, United States Code (Internal
Revenue Code);
(b)    Any liability of individuals (including current or former directors,
officers, and employees of SunTrust) who, based on the Covered Servicing
Conduct, the Covered Origination Conduct, or the Covered Bankruptcy Conduct
(collectively, the “Covered Conduct”), have received or receive in the future
notification that they are the target of a criminal investigation (as defined in
the United States Attorneys’ Manual); have been or are indicted or charged; or
have entered or in the future enter into a plea agreement;
(c)    Any criminal liability;
(d)    Any liability to the United States for any conduct other than the Covered
Conduct, or any liability for any Covered Conduct that is not expressly released
herein or in Exhibits H or J to the Consent Judgment;
(e)    Any and all claims whether legal or equitable, in connection with
investors or purchasers in or of securities or based on the sale, transfer or
assignment of any interest in a loan, mortgage, or security to, into, or for the
benefit of a mortgage-backed security, trust, special purpose entity, financial
institution, investor, or other entity, including but not limited to in the
context of a mortgage securitization or whole loan sale to such entities
(“Securitization/




--------------------------------------------------------------------------------




Investment Claims”). Securitization/Investment Claims include, but are not
limited to, claims based on the following, all in connection with investors or
purchasers in or of securities or in connection with a sale, transfer, or
assignment of any interest in loan, mortgage or security to, into, or for the
benefit of a mortgage-backed security, trust, special purpose entity, financial
institution, investor, or other entity:
(i)The United States’ capacity as an owner, purchaser, or holder of whole loans,
securities, derivatives, or other similar investments, including without
limitation, mortgage backed securities, collateralized debt obligations, or
structured investment vehicles.
(ii)The creation, formation, solicitation, marketing, assignment, transfer,
valuation, appraisal, underwriting, offer, sale, substitution, of or issuance of
any interest in such whole loans, mortgages, securities, derivatives, or other
similar investments.
(iii)Claims that SunTrust or an affiliated entity made false or misleading
statements or omissions, or engaged in other misconduct in connection with the
sale, transfer or assignment of any interest in a loan, mortgage, or security or
in connection with investors or purchasers in or of such loans, mortgages, or
securities, including but not limited to any such conduct that (a) affected a
federally insured financial institution or violated a legal duty to a
mortgage-backed security, trust, special purpose entity, financial institution,
or investor (including the United States), or governmental agency and/or (b)
that subjects SunTrust or an affiliated entity to a civil penalty or other
remedy under 12 U.S.C. § 1833a.




--------------------------------------------------------------------------------




(iv)Representations, warranties, certifications, statements, or claims made
regarding such whole loans, securities, derivatives or other similar
investments, including representations, warranties, certifications or claims
regarding the eligibility, characteristics, or quality of mortgages or
mortgagors;
(v)Activities related to the executing, notarizing, transferring or recording of
mortgages; the endorsement or transfer of a loan; and the obtaining, executing,
notarizing, transferring or recording of assignments;
(vi)Obtaining, securing, updating, transferring, or providing promissory notes
or endorsements of promissory notes through allonges or otherwise;
(vii)Custodial and trustee functions;
(viii)Intentional or fraudulent failure to pay investors sums owed with respect
to any security, derivatives, or similar investment;
(ix)Contractual covenants, agreements, obligations and legal duties to a
mortgage-backed security, trust, special purpose entity, financial institution,
investor, or other entity (including the United States);
(x)Covered Origination Conduct (except to the extent such conduct is released in
Paragraphs 3, 4, 5, 7 or 8); and
(xi)Covered Servicing Conduct to the extent SunTrust or any affiliated entity
engaged in the Covered Servicing Conduct in question not its capacity as
servicer, subservicer or master servicer, but in its capacity as the originator
of a mortgage loan or as seller, depositor, guarantor, sponsor,




--------------------------------------------------------------------------------




securitization trustee, securities underwriter, document custodian or any other
capacity.
The exclusions set forth above in this subparagraph 11(e) shall not apply to
Securitization/Investment Claims based on the following conduct, and such claims
are included in what is being released:
Securitization/Investment Claims based on Covered Servicing Conduct by SunTrust
or any affiliated entity where: (1) such conduct was performed by SunTrust or
any affiliated entity in its capacity as the loan servicer, master servicer or
subservicer, whether conducted for its own account or pursuant to a third party
servicing agreement or similar agreement, and not in its capacity as loan
originator, seller, depositor, guarantor, sponsor, securitization trustee,
securities underwriter, or any other capacity; and (2) such conduct was not in
connection with (x) the creation, formation, solicitation, marketing, sale,
assignment, transfer, offer, sale, substitution, underwriting, or issuance of
any interest in securities, derivatives or other similar investments or (y) the
sale or transfer of mortgage loans. The claims addressed in this sub-paragraph
include, without limitation, Securitization and Investment Claims that the party
seeking to enforce a mortgage loan against a borrower and homeowner in respect
of that borrower’s default did not have a documented enforceable interest in the
promissory note and mortgage or deed of trust under applicable state law or is
otherwise not a proper party to the foreclosure or bankruptcy action or claims
based on such party’s attempts to obtain such a documented enforceable interest
or become such a proper party.




--------------------------------------------------------------------------------




(f)    Any liability arising under Section 8 of the Real Estate Settlement
Procedures Act, 12 U.S.C. § 2607, relating to private mortgage insurance, with
respect to claims brought by the CFPB;
(g)    Except with respect to claims related to the delivery of initial or
annual privacy notices, requirements with respect to the communication of
non-public personal information to non-affiliated third parties, or other
conduct required by Sections 502 through 509 of the Gramm-Leach-Bliley Act (15
U.S.C. §§ 6802-6809), any claims or conduct involving the obligation of a
financial institution under Section 501(b) of the Gramm-Leach-Bliley Act (15
U.S.C. s. 6801(b)) and its implementing regulations to maintain administrative,
technical, and physical information security safeguards;
(h)    Any liability arising under the Fair Housing Act; any provision of the
Equal Credit Opportunity Act that is not expressly released in Paragraph 2 of
this Release, including any provision prohibiting discriminatory conduct; the
Home Mortgage Disclosure Act; or any other statute or law that prohibits
discrimination of


persons based on race, color, national origin, gender, disability, or any other
protected status;
(i)    Administrative claims, proceedings, or actions brought by HUD against any
current or former director, officer, or employee for suspension, debarment or
exclusion from any HUD program;
(j)    Any liability arising under the federal environmental laws;
(k)    Any liability to or claims brought by (i) the Federal Housing Finance
Agency; (ii) any Government Sponsored Enterprise, including the Federal




--------------------------------------------------------------------------------




National Mortgage Association and the Federal Home Loan Mortgage Corporation
(except where the Government Sponsored Enterprise seeks to impose such liability
or pursue such claims in its capacity as an administrator of the Making Home
Affordable Program of Treasury); (iii) the Federal Deposit Insurance Corporation
(whether in its capacity as a Corporation, Receiver, or Conservator); (iv) the
Government National Mortgage Association (“Ginnie Mae”) arising out of
SunTrust’s contractual obligations related to serving as Master Subservicer on
defaulted Ginnie Mae portfolios, including claims for breach of such
obligations; (v) the CFPB with respect to claims within its authority that are
not expressly released in Paragraph 7; (vi) the National Credit Union
Administration, whether in its capacity as a Federal agency, Liquidating Agent,
or Conservator; (vii) the Securities and Exchange Commission; (viii) the Federal
Reserve Board and its member institutions; (ix) Maiden Lane LLC, Maiden Lane II
LLC, Maiden Lane III LLC, entities that are consolidated for accounting purposes
on the financial statements of the Federal Reserve Bank of New York, and the
Federal Reserve Bank of New York; (x) the Office of the Comptroller of the
Currency; (xi) the USDA (except to the extent claims are released in Paragraph
5; (xii) the VA (except to the extent claims are released in Paragraph 4; (xiii)
the Commodity Futures Trading Commission; and (xvi) the Inspectors General of
such entities;
(l)    Any liability to the United States based on the claims and conduct
alleged in the First Amended Complaint in U.S. ex rel. [Sealed] v. [Sealed],
12-civ-7199 (S.D.N.Y.) [UNDER SEAL], including but not limited to, any false or
fraudulent statements, claims, and/or certifications to HUD and/or the GSEs in
connection with the




--------------------------------------------------------------------------------




reimbursement of costs or expenses incurred in connection with
foreclosure-related proceedings anywhere in the United States (including
foreclosure proceedings or other proceedings, such as bankruptcy or eviction
proceedings, involving claims or issues relating to foreclosure), any failure to
comply with, or any false or fraudulent statements, claims, and/or
certifications to HUD and/or the GSEs concerning compliance with, quality
control and/or monitoring requirements applicable to such costs or expenses; and
no setoff related to amounts paid under this agreement shall be applied to any
recovery in connection with that action..


(m)    Any action that may be taken by the appropriate Federal Banking Agency
(FBA), as defined in 12 U.S.C. § 1813(q), against SunTrust, any of its
affiliated entities, and/or any institution-affiliated party of SunTrust, as
defined in 12 U.S.C. § 1813(u), pursuant to 12 U.S.C. § 1818, and any action by
the FBA to enforce the Consent Order issued against SunTrust by the FBA on April
13, 2011;


(n)
Any liability based upon obligations created by this Consent



Judgment;


(o)    Any liability under FIRREA for any conduct, statements or omissions that
are:


(i)    Made or undertaken in connection with either (a) the creation, formation,
transfer, sale, conveyance, or securitization of mortgage- backed securities,
derivatives, collateralized debt obligations and credit default




--------------------------------------------------------------------------------




swaps, or other similar securities or (b) the sale or transfer of mortgage loans
(ii)    Made or undertaken by SunTrust or an affiliated entity in its capacity
as loan originator, seller, depositor, guarantor, sponsor, securitization
trustee, securities underwriter, or any capacity other than as loan servicer,
master servicer or subservicer, in connection with the origination (including
Covered Origination Conduct), underwriting, due diligence, quality control,
valuation, appraisal, pledging, substitution, recording, assignment, or
securitization of mortgages, whole loans, mortgage-backed securities,
derivatives, collateralized debt obligations and credit default swaps, or other
similar securities (except to the extent such conduct is released in Paragraphs
2.c, 3, 4 or 5 and not excluded from this Release in Subsections (a)-(n) of this
Paragraph 11);
(iii)    Made to or directed at federal governmental entities (except to the
extent such conduct is released in Paragraphs 2.a, 3, 4 or 5 and not excluded
from this Release in Subsections (a)-(n) of this Paragraph 11); or
(iv)    Based on (A) the failure by SunTrust or affiliated entity to pay
investors or trustees any sums received by SunTrust or affiliated entity and
owed to the investors and trustees with respect to any security, derivatives, or
similar investment; (B) the failure by SunTrust or affiliated entity to disclose
that it failed to pay investors or trustees any sums received by SunTrust or
affiliated entity and owed to investors or trustees with respect to any
security, derivatives, or similar investment; (C) the collection by SunTrust or
affiliated entity of money or other consideration from loan sellers with respect
to loans that SunTrust or an affiliated entity had sold to others or packaged
into




--------------------------------------------------------------------------------




a security for sale to others; or (D) the failure by SunTrust or affiliated
entity to repurchase loans to the extent that it had a contractual obligation to
repurchase.
To the extent that the reservation of FIRREA claims in this subparagraph 11(o)
is inconsistent with any other provision of this Release (not including Exhibit
J), the reservation of FIRREA claims in this subparagraph 11(o) shall control.
This reservation of FIRREA Claims shall not be construed to otherwise limit any
other claim that the United States has against SunTrust, to alter the
requirements of FIRREA, or to waive any defense available to SunTrust under
existing law.
(12)For avoidance of doubt, this Release shall not preclude a claim by any
private individual or entity for harm to that private individual or entity,
except for a claim asserted by a private individual or entity under 31 U.S.C. §
3730(b) or 12 U.S.C. § 4207 that is subject to this Release and not excluded by
Paragraph 11.
(13)SunTrust waives and shall not assert any defenses SunTrust may have to any
criminal prosecution or administrative action based on the Covered Conduct that
may be based in whole or in part on a contention that, under the Double Jeopardy
Clause in the Fifth Amendment of the Constitution or under the Excessive Fines
Clause in the Eighth Amendment of the Constitution, this Release bars a remedy
sought in such criminal prosecution or administrative action. Nothing in this
Paragraph or any other provision of this Consent Judgment constitutes an
agreement by the United States concerning the characterization of the Federal
Settlement Amount for purposes of Title 26, United States Code (Internal Revenue
Code).
(14)SunTrust and any current or former affiliated entity, as well as any current
or former director, current or former officer, or current or former employee of
any of the




--------------------------------------------------------------------------------




foregoing, but only to the extent that SunTrust and any current or former
affiliated entity possesses the ability to release claims on behalf of such
individuals or entities, fully and finally releases the United States, the CFPB,
and their employees from any claims based on the Covered Conduct to the extent,
and only to the extent, that such individual or entity is released from claims
based on that Covered Conduct under Paragraphs 2 through 9 of this Release and
such claim is not excluded under Paragraph 11 of this Release (including, for
the avoidance of doubt, claims by the entities listed in Paragraph 11(k)), as
well as claims under the Equal Access to Justice Act, 28 U.S.C. § 2412 based on
the United States’ and CFPB’s investigation and prosecution of the foregoing
released claims. Nothing herein is intended to release claims for mortgage
insurance or mortgage guaranty payments or claims for payment for goods and
services, such as incentive payments under HAMP.


(15)


(a)    Unallowable Costs Defined: All costs (as defined in the Federal
Acquisition Regulations, 48 C.F.R. § 31.205-47) incurred by or on behalf of
SunTrust and any current or former affiliated entity (to the extent SunTrust
retains liabilities associated with such former affiliated entity), any
successor or assign, as well as any current or former director, current or
former officer, and current or former employee of any of the foregoing,
individually and collectively, in connection with:


(1)
the matters covered by the Consent Judgment;



(2)
the United States’ audits and civil investigations of the





--------------------------------------------------------------------------------




matters covered by the Consent Judgment;
(3)
SunTrust’s investigation, defense, and corrective actions undertaken in response
to the United States’ audit(s) and civil investigation(s) in connection with the
matters covered by the Consent Judgment (including attorney’s fees);

(4)
the negotiation and performance of the Consent Judgment; and

(5)
the payments SunTrust makes to the United States or others pursuant to the
Consent Judgment,

(6)
are unallowable costs for government contracting purposes (“Unallowable Costs”).



(b)    Future Treatment of Unallowable Costs: Unallowable Costs will be
separately determined and accounted for by SunTrust, and SunTrust shall not
charge such Unallowable Costs directly or indirectly to any contract with the
United States.
(c)    Treatment of Unallowable Costs Previously Submitted for Payment: Within
90 days of the Effective Date of the Consent Judgment, SunTrust shall identify
and repay by adjustment to future claims for payment or otherwise any
Unallowable Costs included in payments previously sought by SunTrust or any of
its affiliated entities from the United States. SunTrust agrees that the United
States, at a minimum, shall be entitled to recoup from any overpayment plus
applicable interest




--------------------------------------------------------------------------------




and penalties as a result of the inclusion of such Unallowable Costs on
previously- submitted requests for payment. The United States reserves its
rights to audit, examine, or re-examine SunTrust’s books and records and to
disagree with any calculations submitted by SunTrust or any of its affiliated
entities regarding any Unallowable Costs included in payments previously sought
by SunTrust, or the effect of any such Unallowable Costs on the amount of such
payments.
(16)SunTrust agrees to cooperate fully and truthfully with the United States’
and the CFPB’s investigation of individuals and entities not released in this
Release. Upon reasonable notice, SunTrust shall encourage, and agrees not to
impair, the reasonable cooperation of its directors, officers and employees, and
shall use its reasonable efforts to make available and encourage the cooperation
of former directors, officers, and employees for interviews and testimony,
consistent with the rights and privileges of such individuals.
(17)This Release is intended to be and shall be for the benefit only of the
Parties and entities and individuals identified in this Release, and no other
party or entity shall have any rights or benefits hereunder.
(18)Each party shall bear its own legal and other costs incurred in connection
with this matter, including the preparation and performance of this Consent
Judgment.
(19)Each party and signatory to this Consent Judgment represents that it freely
and voluntarily enters into the Consent Judgment without any degree of duress or
compulsion.
(20)This Release is governed by the laws of the United States. The exclusive
jurisdiction and venue for any dispute arising out of matters covered by this
Release is the United States District Court for the District of Columbia. For
purposes of construing this




--------------------------------------------------------------------------------




Release, this Release shall be deemed to have been drafted by all the Parties
and shall not, therefore, be construed against any party for that reason in any
subsequent dispute.
(21)The Consent Judgment constitutes the complete agreement between the Parties
as to the matters addressed herein. The Consent Judgment may not be amended
except by written consent of the Parties.
(22)The undersigned represent and warrant that they are fully authorized to
execute the Consent Judgment on behalf of the Parties indicated below.
(23)The Consent Judgment may be executed in counterparts, each of which
constitutes an original and all of which constitute one and the same Consent
Judgment.
(24)This Release is binding on, and inures to the benefit of, SunTrust’s
successors, heirs, and assigns.
(25)The Parties may disclose this Release, and information about this Release,
to the public at their discretion.
(26)Facsimiles of signatures shall constitute acceptable, binding signatures for
purposes of this Release.
(27)Whenever the words “include,” “includes,” or “including” are used in this
Release, they shall be deemed to be followed by the words “without limitation.”




--------------------------------------------------------------------------------
















EXHIBIT G






--------------------------------------------------------------------------------




STATE RELEASE


I.
Covered Conduct



For purposes of this Release, the term “Covered Conduct” means residential
mortgage loan servicing, residential mortgage loan origination services, and
residential mortgage foreclosure services, as defined below. For the purposes of
this Release, Released Parties shall include SunTrust Mortgage, Inc.
(“SunTrust”), including SunTrust’s current and former parent corporations or
other forms of legal entities, direct and indirect subsidiaries, brother or
sister corporations or other forms of legal entities, divisions or affiliates,
and the predecessors, successors, and assigns of any of them, as well as the
current and former directors, officers, and employees of any of the foregoing.
For purposes of this Section I only, the term Released Parties includes agents
(including, without limitation, third party vendors) of the Released Parties and
the Released Parties are released from liability for the covered conduct acts of
their agents (including, without limitation, third-party vendors). This Release
does not release the agents (including, without limitation, third-party vendors)
themselves for any of their conduct. For purposes of this Release, the term
“residential mortgage loans” means loans secured by one- to four- family
residential properties, irrespective of usage, whether in the form of a
mortgage, deed of trust, or other security interest creating a lien upon such
property or any other property described therein that secures the related
mortgage note.
For purposes of this Release, the term “residential mortgage loan servicing”
means all actions, errors or omissions of the Released Parties, arising out of
or relating to servicing (including subservicing and master servicing) of
residential mortgage loans from and after




--------------------------------------------------------------------------------




the closing of such loans, whether for the Released Parties’ account or for the
account of others, including, but not limited to, the following: (1) Loan
modification and other loss mitigation activities, including, without
limitation, extensions, forbearances, payment plans, short sales and deeds in
lieu of foreclosure, and evaluation, approval, denial, and implementation of the
terms and conditions of any of the foregoing; (2) Communications with borrowers
relating to borrower accounts, including, without limitation, account statements
and disclosures provided to borrowers; (3) Handling and resolution of inquiries,
disputes or complaints by or on behalf of borrowers; (4) Collection activity
related to delinquent borrower accounts; (5) Acceptance, rejection, application
or posting of payments made by or on behalf of borrowers, including, without
limitation, assessment and collection of fees or charges, placement of payments
in suspense accounts and credit reporting; (6) Maintenance, placement or payment
(or failure to make payment) of any type of insurance or insurance premiums, or
claims activity with respect to any such insurance; (7) Payment of taxes,
homeowner association dues, or other borrower obligations, and creation and
maintenance of any escrow accounts; (8) Use, conduct or supervision of vendors,
agents and contract employees, whether affiliated or unaffiliated, including,
without limitation, subservicers and foreclosure and bankruptcy attorneys, in
connection with servicing, loss mitigation, and foreclosure activities; (9)
Adequacy of staffing, training, systems, data integrity or security of data that
is related to the servicing of residential mortgage loans, foreclosure,
bankruptcy, and property sale and management services; (10) Securing,
inspecting, repairing, maintaining, or preserving properties before and after
foreclosure or acquisition or transfer of title; (11) Servicing of residential
mortgage loans involved in




--------------------------------------------------------------------------------




bankruptcy proceedings; (12) Obtaining, executing, notarizing, endorsing,
recording, providing, maintaining, registering (including in a registry system),
and transferring promissory notes, mortgages, or mortgage assignments or other
similar documents, or transferring interests in such documents among and between
servicers and owners, and custodial functions or appointment of officers
relating to such documents; (13) Decisions on disposition of residential
mortgage loans, including, without limitation, whether to pursue foreclosure on
properties, whether to assert or abandon liens and other claims and actions
taken in respect thereof, and whether to pursue any particular loan modification
or other form of loss mitigation; (14) Servicing of residential mortgage loans
of borrowers who are covered by federal or state protections due to military
status; (15) Licensing or registration of employees, agents, vendors or
contractors, or designation of employees as agents of another entity; (16)
Quality control, quality assurance, compliance, audit testing, oversight,
reporting, or certification or registration requirements related to the
foregoing; and (17) Trustee functions related to the servicing of residential
mortgage loans.
For purposes of this Release, the term “residential mortgage foreclosure
services” means all actions, errors or omissions of the Released Parties arising
out of or relating to foreclosures on residential mortgage loans, whether for
the Released Parties’ own account or for the account of others, including, but
not limited to, the following: (1) Evaluation of accounts for modification or
foreclosure referral; (2) Maintenance, assignment, recovery and preparation of
documents that have been filed or otherwise used to initiate or pursue
foreclosures, and custodial actions related thereto; (3) Drafting, review,
execution and notarization of documents (including, but not limited to,
affidavits, notices, certificates, substitutions of trustees, and assignments)




--------------------------------------------------------------------------------




prepared or filed in connection with foreclosures or sales of acquired
properties, or in connection with remediation of improperly filed documents; (4)
Commencement, advancement and finality of foreclosures, including, without
limitation, any issues relating to standing, fees, or notices; (5) Acquisition
of title post-foreclosure or in lieu of foreclosure; (6) Pursuit of pre- and
post-foreclosure claims by the Released Parties, including, without limitation,
the seeking of deficiency judgments when permitted by law, acts or omissions
regarding lien releases, and evictions and eviction proceedings; (7) Management,
maintenance, and disposition of properties in default or properties owned or
controlled by the Released Parties, whether prior to or during the foreclosure
process or after foreclosure, and executing, notarizing, or recording any
documents related to the sale of acquired properties; (8) Quality control,
quality assurance, compliance, audit testing, oversight, reporting, or
certification or registration requirements related to the foregoing; and (9)
Trustee functions related to the foreclosure of residential mortgage loans.
For purposes of this Release, the term “residential mortgage loan origination
services” means all actions, errors or omissions of the Released Parties arising
out of or relating to the origination of, or the assistance in the origination
of, residential mortgage loans, or the purchasing of residential mortgage whole
loans, including, but not limited to, the following: (1) Advertising,
solicitation, disclosure, processing, review, underwriting, closing and funding
of borrower residential mortgage loans or lending services, including, without
limitation, the charges, terms, pricing, and conditions of such loans or lending
services; (2) Approving or denying loan applications; (3) Recommendation,
offering or provision of loan products, including, without limitation, whether
such products’ features or terms and conditions were




--------------------------------------------------------------------------------




appropriate for a particular borrower; (4) Valuation of the properties used as
collateral for such loans, including, without limitation, use of employees,
independent and vendor management appraisers, and alternative valuation methods
such as AVMs and BPOs; (5) Use, referral, conduct or supervision of, or payment
of fees or other forms of consideration to, vendors, agents or contract
employees, whether affiliated or unaffiliated, and whether retained by the Bank,
borrower or otherwise, including, without limitation, closing agents,
appraisers, real estate agents, mortgage brokers, and providers of real estate
settlement services; (6) Drafting and execution of residential mortgage loan
documents and disclosures and the provision of such disclosures; (7) Obtaining
or recording of collateral documents relating to the origination of residential
mortgage loans, including, without limitation, use of trustees or designees on
mortgages or deeds of trust; (8) Licensing and registration of employees in
connection with origination of residential mortgage loans; (9) Quality control,
quality assurance, or compliance audit testing, or oversight related to the
foregoing; and (10) Communications with borrowers related to the origination of
residential mortgage loans.


II.
Release of Covered Conduct



By their execution of this Consent Judgment, the Attorneys General that are
parties to this Consent Judgment release and forever discharge the Released
Parties from the following: any civil or administrative claim, of any kind
whatsoever, direct or indirect, that an Attorney General has or may have or
assert, including, without limitation, claims for damages, fines, injunctive
relief, remedies, sanctions, or penalties of any kind whatsoever based on,
arising out of, or resulting from the Covered Conduct on or before the Effective
Date, except for claims and




--------------------------------------------------------------------------------




the other actions set forth in Section IV below (collectively, the “Released
Claims”).
This Release does not release any claims against any entity other than the
Released Parties as defined in Section I above.


III.
Covenants by SunTrust



1.SunTrust waives and shall not assert any defenses SunTrust may have to any
criminal prosecution based on the Covered Conduct that may be based in whole or
in part on a contention that, under the Double Jeopardy Clause in the Fifth
Amendment of the Constitution or under the Excessive Fines Clause in the Eighth
Amendment of the Constitution, this Release bars a remedy sought in such
criminal prosecution.


2.SunTrust agrees to cooperate with an Attorney General’s criminal investigation
of individuals and entities not released in this Release. For purposes of this
covenant, cooperation shall not include any requirement that SunTrust waive the
attorney-client privilege or any other applicable privileges or protection,
included but not limited to the attorney work product doctrine. Upon reasonable
notice, SunTrust agrees not to impair the reasonable cooperation of its
directors, officers and employees, and shall use its reasonable efforts to make
available and encourage the cooperation of former directors, officers, and
employees for interviews and testimony, consistent with the rights and
privileges of such individuals.


IV.
Claims and Other Actions Exempted from Release

Notwithstanding the foregoing and any other term of this Consent Judgment, the
following claims are hereby not released and are specifically reserved:




--------------------------------------------------------------------------------




1.Securities and securitization claims based on the offer, sale, or purchase of
securities, or other conduct in connection with investors or purchasers in or of
securities, regardless of the factual basis of the claim, including such claims
of the state or state entities as an owner, purchaser, or holder of whole loans,
securities, derivatives or similar investments, including, without limitation,
mortgage backed securities, collateralized debt obligations, or structured
investment vehicles, and including, but not limited to, such claims based on the
following:
a.the creation, formation, solicitation, marketing, assignment, transfer, offer,
sale or substitution of securities, derivatives, or other similar investments,
including, without limitation, mortgage backed securities, collateralized debt
obligations, collateralized loan obligations, or structured investment vehicles;


b.representations, warranties, certifications, or claims made regarding such
securities or investments, such as representations, warranties, certifications
or claims regarding origination, funding, and underwriting activities, and
including the eligibility, characteristics, or quality of the mortgages or the
mortgagors;
c.the transfer, sale, conveyance, or assignment of mortgage loans to, and the
purchase and acquisition of such mortgage loans by, the entity creating, forming
and issuing the securities, derivatives or other similar investments relating to
such mortgage loans;
d.all servicing-, foreclosure-, and origination-related conduct, but solely to
the extent that such claims are based on the offer, sale, or purchase of
securities,




--------------------------------------------------------------------------------




or other conduct in connection with investors or purchasers in or of securities;
and
e.all Covered Conduct, but solely to the extent that such claims are based on
the offer, sale, or purchase of securities, or other conduct in connection with
investors or purchasers in or of securities.
For avoidance of doubt, securities and securitization claims based on the offer,
sale, or purchase of securities, or other conduct in connection with investors
or purchasers in or of securities, that are based on any source of law,
including, but not limited to, false claims acts or equivalent laws, securities
laws, and common law breach of fiduciary duty, are not released.
2.Claims against a trustee or custodian or an agent thereof based on or arising
out of the conduct of the trustee, custodian or such agent related to the
pooling of residential mortgage loans in trusts, mortgage backed securities,
collateralized debt obligations, collateralized loan obligations, or structured
investment vehicles, including, but not limited to, the performance of trustee
or custodial functions in such conduct.
3.Liability based on SunTrust’s obligations created by this Consent Judgment.
4.Claims against Mortgage Electronic Registration Systems, Inc. or MERSCORP,
INC.
5.Claims arising out of alleged violations of fair lending laws that relate to
discriminatory conduct in lending.
6.Claims of state, county and local pension or other governmental funds as
investors (whether those claims would be brought directly by those pension or
other governmental funds or by the Office of the Attorney General as attorneys
representing the




--------------------------------------------------------------------------------




pension or other governmental funds).
7.Tax claims, including, but not limited to, claims relating to real estate
transfer taxes.
8.Claims of county and local governments and claims or disciplinary proceedings
of state regulatory agencies having specific regulatory jurisdiction that is
separate and independent from the regulatory and enforcement jurisdiction of the
Attorney General.
9.Criminal enforcement of state criminal laws.
10.Claims of county recorders, city recorders, town recorders or other local
government officers or agencies (or, for Hawaii only, where a statewide
recording system is applicable and operated by the state, claims by Hawaii; and
for Maryland, where the recording system is the joint responsibility of the
counties or Baltimore City and the state, claims of the counties or Baltimore
City and the state), for fees relating to the recordation or registration
process of mortgages or deeds of trust, including assignments, transfers, and
conveyances, regardless of whether those claims would be brought directly by
such local government officers or agencies or through the Office of the Attorney
General as attorneys representing such local government officers or agencies.
11.Claims and defenses asserted by third parties, including individual mortgage
loan borrowers on an individual or class basis.
12.Claims seeking injunctive or declaratory relief to clear a cloud on title
where the Covered Conduct has resulted in a cloud on title to real property
under state law; provided, however, that the Attorneys General shall not
otherwise take actions seeking to invalidate past mortgage assignments or
foreclosures in connection with loans serviced and/or owned by the




--------------------------------------------------------------------------------




Released Parties. For the avoidance of doubt, nothing in this paragraph 12
releases, waives or bars any legal or factual argument related to the validity
of past mortgage assignments or foreclosures that could be made in support of
claims not released herein, including, without limitation, all claims preserved
under paragraphs 1 through 13 of Section IV of this Release.
13.Authority to resolve consumer complaints brought to the attention of SunTrust
for resolution outside of the monitoring process, as described in Section H of
the Enforcement Terms (Exhibit E).










--------------------------------------------------------------------------------


































































EXHIBIT H
























--------------------------------------------------------------------------------






[RESERVED]




--------------------------------------------------------------------------------






EXHIBIT I




--------------------------------------------------------------------------------




This Exhibit I is an Addendum to Exhibits D and D-1






The Federal Parties, the State Parties, and Defendant, have agreed to enter into
the Consent Judgment. Capitalized terms used herein but not defined herein have
the meanings assigned to them in the relevant portion of or exhibit to the
Consent Judgment.


In addition to the terms agreed elsewhere in the Consent Judgment, the Parties
agree to the following:


1.
This Exhibit I amends and modifies the terms and provisions of Exhibits D and
D-1. For clarity, the terms agreed to in this Exhibit are in addition to, and
not in lieu of terms agreed elsewhere in the Consent Judgment and its exhibits.
To the extent that this Exhibit I and Exhibits D or D-1 or other provisions of
the Consent Judgment have inconsistent or conflicting terms and provisions, this
Exhibit I shall be controlling and shall govern the agreement among the Parties.
Whenever Exhibits D or D-1 are referenced in this Exhibit I or elsewhere in the
Consent Judgment and exhibits, it shall mean Exhibits D or D-1 as amended and
modified by this Exhibit I. References to Servicer in Exhibits D, D-1, and I
shall mean SunTrust Banks, Inc. including its affiliates and subsidiaries
(“Servicer” or “SunTrust”).



2.
Pursuant to Paragraph 3 of the Consent Judgment, Defendant shall pay a Direct
Payment Settlement Amount of $50,000,000, by electronic funds transfer within
ten days of receiving notice that the escrow account referenced in Paragraph 3
of the Consent Judgment is established or within ten days after the entry of the
Consent Judgment (“Effective Date”), whichever is later.



3.
Defendant shall be responsible for $500,000,000 in consumer relief as set forth
in Exhibit D and credited pursuant to the terms of Exhibits D and D-1.



a.
The Servicer’s $500,000,000 consumer relief obligation will be allocated as
follows:



i.
The Servicer will provide a minimum of $187,500,000 in creditable relief to
consumers who meet the eligibility criteria in the forms and amounts described
in Paragraphs 1 or 2 of Exhibit D and/or Paragraph 6 of Exhibit I (“1st/2nd Lien
Principal Reduction Obligation”). No less than

$93,750,000 of the 1st/2nd Lien Principal Reduction Obligation will come from
consumers who meet the eligibility criteria described in Paragraph 1 of Exhibit
D (“1st Lien Principal Reduction Obligation”).


ii.
The Servicer will provide a minimum of $25,000,000 in creditable relief to
consumers who meet the eligibility criteria in the forms and amounts described
in Paragraph 9 of Exhibit D and/or in Paragraph 5 of Exhibit I





--------------------------------------------------------------------------------




(“Refinancing Obligation”).
iii.
The Servicer may not receive credit of more than $100,000,000 for relief
provided to consumers who meet the eligibility criteria in the forms and amounts
described in Paragraph 4 of Exhibit I (“Lending Cap”).



b.
Notwithstanding anything to the contrary in the Consent Judgment or the Exhibits
thereto, Defendant will be obligated to make the payments specified in Paragraph
10.d of Exhibit D in the event and to the extent that Servicer or its successors
in interest do not complete the Consumer Relief Requirements set forth in
Exhibit D.



c.
The releases contained in Exhibits F and G of the Consent Judgment shall become
effective upon payment of the Direct Payment Settlement Amount by Defendant. The
United States and any State Party may withdraw from the Consent Judgment and
declare it null and void with respect to that party and all released entities if
the Consumer Relief Requirements (as that term is defined in Exhibit F (Federal
Release)) required under this Consent Judgment are not completed within the time
specified and any payment required under Paragraph 10.d of Exhibit D is not made
within thirty days of written notice by the party. However, the United States
may not void the terms and releases set forth in Exhibits J and K.



4.
Low to Moderate Income and Hardest Hit Area Lending Program (“Lending Program”).

The Servicer may establish mortgage origination programs satisfying the
conditions set forth below, and will receive credit against its Lending Cap in
the manner and form set forth below.


a.
Eligibility Criteria. The Eligibility Criteria for the Lending Program are the
following:



i.
Purchase-money mortgages originated after January 1, 2014 to credit- worthy
borrowers whose income is no greater than 80% of the area median income (“AMI”)
as calculated in accordance with the parameters used by the U.S. Department of
Housing and Urban Development and who (1) are first time homebuyers or (2) who
are buying homes in hardest hit areas as set forth in Appendix A (“Hardest Hit
Areas”) or (3) who have previously lost a home to foreclosure or short sale; and



ii.
The borrower intends to occupy the home. The Servicer may rely on the borrower’s
stated intent to occupy the home when evidencing the borrower’s intent to
occupy.



b.
Crediting. Credits for relief provided under this program will be calculated
according to the following terms:



i.
The Servicer will receive a $10,000 credit against Defendant's consumer relief
obligation for each eligible mortgage loan originated by the Servicer.





--------------------------------------------------------------------------------




ii.
The Servicer will receive an additional 25% credit for any eligible mortgage
loan made by the Servicer to a borrower who is purchasing a home in the Hardest
Hit Areas.



iii.
The Servicer will receive an additional 25% credit for any eligible mortgage
loan made by the Servicer to a borrower between January 1, 2014 and January 1,
2015



c.
Borrower Outreach Program in Hardest Hit Areas.



i.
The Servicer will in good faith take steps substantially similar to some of the
examples described below to increase borrower awareness of the Lending Program
and principal reduction loss mitigation options available pursuant to this
Agreement in Hardest Hit Areas. The following are illustrative examples of the
steps the Servicer may take to satisfy this requirement: partner and/or co-brand
with reputable housing assistance or non-profit consumer or housing counseling
agencies of its choosing to increase borrower awareness of the Lending Program;
sponsor borrower outreach events targeted at Hardest Hit Areas; provide
information and/or training regarding the Lending Program to the Servicer’s
origination agents who are active in Hardest Hit Areas; provide information
and/or training regarding the Lending Program and principal reduction loss
mitigation options to reputable housing assistance or non-profit consumer or
housing counseling agencies that are active in Hardest Hit Areas; and/or
increase the Servicer’s advertising efforts targeted to reach potential
borrowers living in or considering home purchase financing in Hardest Hit Areas.



ii.
The Servicer must employ one or more activities in satisfaction of the
requirement in Paragraph 4.c.i., above, on a scheduled and sustained basis
unless and until it (1) reports to the Monitor that it has fulfilled its total
consumer relief obligation, or (2) informs the Monitor in writing that it no
longer intends to seek credit for activities under the Lending Program or for
bonus credit associated with 1st and 2nd lien principal reduction modifications
in Hardest Hit Areas. The Servicer may not receive credit under the Lending
Program or receive the bonus associated with 1st and 2nd lien principal
reduction modifications in Hardest Hit Areas for any activity initiated after
the date on which it informs the Monitor of its intention to no longer seek
credit for activities under the Lending Program.



iii.
The Monitor will evaluate and certify the Servicer’s compliance with paragraph
4.c.i. above using a methodology similar to the methodology employed to
determine the Servicers’ compliance with the Mandatory Relief Requirements set
forth in Exhibit E to the Consent Judgment entered in United States, et al. v.
Bank of America Corp., et al., No. 12- civ-00361-RMC (April 4, 2012) (Docket
Nos. 10-14).





--------------------------------------------------------------------------------




5.
Additional Rate Reduction Programs. The Servicer may establish programs
satisfying the conditions set forth below, and rate relief provided through
these programs will receive credit against its Refinancing Obligation in the
manner as described below. Except where specified below, the calculation of
credit for these programs will be consistent with Paragraph 9 of Exhibit D. In
accordance with Paragraph 9.b of Exhibit D, Servicer will not be required to
solicit or offer Rate Reduction Program relief on loans under circumstances
that, in the reasonable judgment of the Servicer, would result in TDR treatment.



a.
Rate Relief Program.



i.
Eligibility Criteria. The Eligibility Criteria for the Rate Relief Program are
the following:



A.
The borrower’s LTV is greater than 100%, or is greater than 80% if the borrower
would not have qualified for a refinance under the Servicer’s
generally-available refinance programs as of June 30, 2013;



B.
The loan to be modified is a first lien and was originated prior to January 1,
2009;



C.
The borrower is current on the loan, and has not had more than one delinquency
of at most 30 days within the prior 12 months; and



D.
The current interest rate on the loan is at least 5.25%, including but not
limited to interest-only loans.



E.
Borrowers need not have underwriting based on income.



ii.
Relief.    Borrowers meeting the Eligibility Criteria will be offered the
following:



A.
A new fixed rate mortgage at or below current conforming rates (as indicated by
the Primary Mortgage Market Survey Rate (“PMMS”) at the time the modification or
refinance is evaluated);



B.
Minimum payment relief of $100/month; and



C.
No future interest rate increases, changes in term, or additional costs to the
borrower.



D.
Relief may be provided through a modification or refinance.



b.
Payment Shock Relief Program.



i.
Eligibility Criteria. The same eligibility criteria in Paragraph 9.a of Exhibit
D, shall





--------------------------------------------------------------------------------




be the Eligibility Criteria for the Payment Shock Relief Program, except as
follows:


A.
The subject loan is a first lien that is at imminent risk of default, consistent
with Paragraph 1.c. of Exhibit D, due to being an interest- only loan or other
high-risk mortgage product that may reset, resulting in a payment shock to the
borrower.



B.
The current interest rate may be at or below the greater of 5.25% or PMMS plus
100 basis points.



C.
Borrowers need not have underwriting based on income.



ii.
Relief. Borrowers meeting the Eligibility Criteria for this program will be
offered the following:



A.
A fully amortizing 30-year loan with a fixed interest rate no greater than PMMS
plus 75 basis points; or a fully amortizing 30-year, 1- year LIBOR ARM at a 175
basis point margin.



B.
Relief may be provided through a modification or refinance.



iii.
For purposes of calculating credit under Paragraph 9 of Exhibit D:



A.
Permanent margin reductions for post-modification 30-year ARMs will be treated
consistent with Paragraph 9.e of Exhibit D.



c.
Second Lien Rate Reduction Program



i.
Eligibility Criteria. The same eligibility criteria in Paragraph 9.a of Exhibit
D, applied to second liens, shall be the Eligibility Criteria for the Second
Lien Reduction Program, except as follows:



A.
The program shall apply to Servicer owned second lien mortgage loans;



B.
The combined LTV must be greater than 100%;



C.
The current interest rate is at least 5.25%.



ii.
Relief. Borrowers meeting the Eligibility Criteria for this program will be
offered a modification or refinance that meets the requirements set forth in
Paragraphs 9.c and 9.d of Exhibit D, as applied to second liens, except that the
Servicer will reduce the borrower’s rate by at least 200 basis points. However,
the Servicer will not be obligated to reduce the borrower’s rate to below 4%.



iii.
Credit. Credits for relief provided under this program will be calculated at 90%
of the calculation set forth in Paragraph 9.e of Exhibit D. The amount of credit





--------------------------------------------------------------------------------




available under this program will be capped at $5 million of the total
Refinancing Obligation.


d.
Notwithstanding the success or failure of a Refinancing Program in putting
borrowers in sustainable mortgages, the Servicer shall be obligated to satisfy
the commitment set forth in Paragraph 3 above; failure to satisfy the commitment
set forth in Paragraph 3 shall result in an additional payment as set forth in
Paragraph 10 of the Consumer Relief Requirements contained in Exhibit D.



6.
Second Lien Principal Modification Program



a.
Eligibility Criteria. For purposes of crediting second lien principal reduction
modifications under Paragraph 2 of Exhibit D, the eligibility criteria may also
include:



i.
A current second lien that is at imminent risk of default due to being, among
other things, an interest-only loan, delinquent senior lien, or other high-risk
mortgage product that may reset, resulting in a payment shock to the borrower.
Servicer need not require income verification for these borrowers.



b.
Provided a second lien modification is otherwise creditable under this Paragraph
6, the Servicer will receive credit for modifications to loans where personal
liability has been discharged in Chapter 7 bankruptcy, the borrower continues to
occupy the property, the borrower remains current on payments post-discharge,
and the underlying lien has not been extinguished.



c.
Relief. Borrowers may receive 100% principal forgiveness on their second liens
except for situations where the Servicer owns or services the first lien loan on
the same property and knows the first lien is to be foreclosed on or is subject
to a foreclosure sale in the next 30 days.



d.
Credit. Credits for relief provided under this program will be calculated in
accordance with the provisions set forth in Paragraph 2 of Exhibit D, and in
accordance with the crediting formula set forth in Paragraph 2.i of Exhibit D-1.



7.
Borrower Solicitation. The Servicer will solicit all borrowers in its loan
portfolio who are eligible for the Rate Relief Program as of the Effective Date
(“Eligible Borrowers”). The Servicer will solicit as follows:



a.
Such solicitation shall commence as soon as reasonably practicable following the
Effective Date and solicitations shall be sent to Eligible Borrowers in
accordance with the timeline set forth in the Servicer’s work plan until the
Servicer reports to the Monitor that it has satisfied its Refinancing
Obligation. Any borrower who accepts an offer made under a Rate Relief Program
within 3 months from the date the Servicer sends the borrower a refinance or
modification agreement (which shall be the first calendar day





--------------------------------------------------------------------------------




of the month following the date the refinance or modification agreement is first
sent pursuant to Paragraph 7.c.i below) will receive the relief. Further, any
borrower who accepts a modification offer made under the Rate Relief Program
within 180 days of the offer being made shall, unless the SunTrust has, as of
the date of the offer, exceeded their obligations under Paragraph 3 by
$60,000,000, receive the modification. The minimum solicitation period for an
offer made under a Rate Relief Program shall be 3 months from the date the
solicitation commences (which shall be the first calendar day of the month
following the date written communication is first sent pursuant to Paragraph
7.c.i below). Upon commencement of this solicitation of any individual Eligible
Borrower, the Servicer shall complete all of the solicitation requirements
described below until the earlier of the following occurs: (a) exhaustion of
relevant solicitation steps described in Paragraph 7.c below, without success,
or (b) proper acceptance or denial of an Eligible Borrower for a Rate Relief
Program (the “Borrower Solicitation Period”).


b.
The Borrower Solicitation Requirements shall not apply to solicitations for
modification programs other than Rate Relief Program (which may be conducted
contemporaneously), to solicitations to a particular Eligible Borrower that
occur after that particular Eligible Borrower has been previously solicited, in
compliance with this agreement, to Eligible Borrowers under the Rate Relief
Program who (1) accepted another home retention option after the Effective Date
of this Consent Judgment, or (2) who accepted a non-home retention option prior
to the date the Servicer made a final determination that the borrower was an
Eligible Borrower provided that the borrower was informed about and offered a
modification under the Rate Reduction Program. Additionally, the Servicer is not
required to solicit Eligible Borrowers whose loans are no longer serviced by the
Servicer at the time the Servicer identifies the Eligible Borrower for
solicitation.



c.
Requirements for solicitations under this paragraph shall include:



i.
The Servicer will issue an initial proactive correspondence letter to borrowers
advising them they are eligible for the Rate Relief Program (“Proactive
Correspondence”). If the borrower expresses an interest in the Rate Relief
Program, Servicer shall send the pre-approved refinance or modification
agreement (as appropriate) to the borrower for execution. These packages will be
sent via overnight delivery services (e.g., Federal Express) with return
receipt/delivery confirmation.



ii.
If the borrower does not return the agreement after being sent the package, the
Servicer will call the Eligible Borrower.



iii.
If the Servicer is not successful in communicating with the borrower following
the initial Proactive Correspondence, the Servicer will send a second Proactive
Correspondence on or about 30 days after the mailing of the initial Proactive
Correspondence.



iv.
The Servicer, as part of any contact with borrowers, whether by telephone, mail
or otherwise, shall (1) advise borrowers that they may be eligible for a Rate
Relief





--------------------------------------------------------------------------------




Program; and (2) clearly describe the Rate Relief Program being offered as well
as the documents required to be submitted by the borrower and state what other
information, if any, the Servicer needs to complete the analysis.


8.
Other Matters.



a.
Menu Items.    With respect to Exhibit D and D-1 Table 1 “Credit Towards
Settlement,” the following modification and amendments shall apply:



i.    Exhibit D, Paragraph 1.b is amended by replacing “85%” with “65%”.
ii.    Exhibit D, Paragraph 1.d is amended by replacing “100%” with “90%”.
iii.Exhibit D, Paragraphs 1.e, 1.f, and 1.g are amended as follows:


A.
By replacing all references to LTV of 120% with LTV of 110%; and



iv.
Exhibit D, Paragraph 1.e is amended as follows: By adding a subparagraph
1.e.iii, which shall read: “When the borrower’s pre-modification LTV ratio is
below 100%, then the borrower’s post-modification LTV shall not be lower than
80%.”



v.
Exhibit D, Paragraph 1.f applies to the following categories of loans:



A.
Regardless of delinquency, modifications made to borrowers in an active
bankruptcy; or for borrowers who have received Chapter 7 bankruptcy discharges
of personal liability for the loans, who continue to occupy the properties, who
remain current on payments, and where the underlying lien has not been
extinguished;



B.
Regardless of delinquency, modifications made to borrowers involved in active
litigation;



C.
Modifications made to borrowers who are current (less than 30 days delinquent)
on a mortgage modification made prior to the terms of this Agreement or that
does not meet the terms set forth in this Agreement.



vi.
Exhibit D, Paragraph 1.h is amended to read as follows: “Following Servicer’s
Effective Date, Servicer will modify a second lien mortgage loan consistent with
the treatment waterfall described below, and as modified by Exhibit I, within a
reasonable time to facilitate a Participating Servicer’s modification of a first
lien mortgage owned by the Participating Servicer, provided that the
Participating Servicer who owns the first lien mortgage contacts Servicer
regarding the second lien mortgage loan that Servicer owns and provides
reasonably satisfactory documentation of the first lien mortgage actively being
considered for modification. Credit for such second lien mortgage loan write





--------------------------------------------------------------------------------




downs shall be credited in accordance with the second lien percentages and cap
described in Table 1, Section 2, as amended by Exhibit I. Additionally, Servicer
will receive credit for modified first lien mortgages that qualify for its
proprietary modification processes regardless of whether the owner of the second
lien mortgage loan modifies the second lien.”


vii.
Exhibit D Paragraph 9.c is amended as follows by adding subparagraph 9.c.i.4:
For loans with current interest rates above 5.25% or PMMS +100 basis points,
whichever is greater, the interest rate may be reduced for 7 years. After the 7
year fixed interest rate period, the rate will be set at the then-current 1-year
LIBOR plus 175 basis points, subject to a maximum rate increase of 2% in the
first year (the maximum rate is based off of the fixed rate that applied during
the 7-year term), 2% in any year following the first year, and a maximum 5%
total increase for the life of the loan (the maximum rate is based off of the
fixed rate that applied during the 7-year term). The relief described herein may
also be offered in Exhibit I Paragraphs 5.a.ii.A, 5.b.ii.A, and 5.c.ii.



viii.
Exhibit D Paragraph 9.c is amended as follows by adding subparagraph 9.c.i.5:
For loans with current interest rates below 5.25% or PMMS +100 basis points, the
interest rate may be reduced to obtain at least a 25 basis point interest rate
reduction or $100 payment reduction in monthly payment, for a period of 7 years.
After the 7 year fixed interest rate period, the rate will be set at the
then-current 1-year LIBOR plus 175 basis point, subject to a maximum rate
increase of 2% in the first year (the maximum rate is based off of the fixed
rate that applied during the 7-year term), 2% in any year following the first
year, and a 5% total increase for the life of the loan (the maximum rate is
based off of the fixed rate that applied during the 7-year term). The relief
described herein may also be offered in Exhibit I Paragraph 5.b.ii.A.



ix.
Exhibit D Paragraph 9.e is amended as follows by adding Paragraph 9.e.3: If the
new rate applies for 7 years, the multiplier shall be 6.



x.
Exhibit D, Paragraph 9.f is amended to read as follows: “Additional dollars
spent by Servicer on the refinancing program beyond Servicer's required
commitment shall be credited against Servicer's overall consumer relief
obligation, provided that any such credit shall not reduce or count against
Servicer's minimum 1st Lien Principal Reduction Obligation or “1st/2nd Lien
Principal Reduction Obligation.”.



xi.
The Servicer will receive credit for activities set forth in Paragraph 9 of
Exhibit D and Paragraph 5 of Exhibit I for loans discharged in Chapter 7
bankruptcy provided the Servicer maintains a valid lien on the property, the
borrower remains in the home, the borrower remains current on payments
post-discharge, and the loss mitigation activity is otherwise creditable under
Paragraph 9 of Exhibit D or Paragraph 5 of Exhibit I.







--------------------------------------------------------------------------------




xii.
Exhibit D, Paragraph 10.a is amended to read as follows: “For the consumer
relief and refinancing activities imposed by this Agreement, Servicer shall be
entitled to receive credit against Servicer’s outstanding settlement commitments
for activities taken on or after Servicer's start date, July 1, 2013 (such date,
the “Start Date”), including without limitation any creditable activity that
occurred before the completion and approval of any Work Plan.”



xiii.
Exhibit D, Paragraph 10.b is amended to read as follows: “Servicer shall receive
an additional 25% credit against Servicer’s outstanding settlement commitments
for any first or second lien principal reduction, any amounts credited pursuant
to the refinancing program, and any amounts credited pursuant to the Lending
Program between January 1, 2014 and January 1, 2015. This early incentive credit
is cumulative with other credits (including Hardest Hit).”



xiv.
Exhibit D, Paragraph 10.c is amended to read as follows: “Servicer shall
complete 75% of its Consumer Relief Requirement credits within two years of the
Effective Date.”



xv.
Exhibit D, Paragraph 10.d is amended to read as follows: “If Servicer fails to
meet the commitment set forth in these Consumer Relief Requiremenst within three
years of the Effective Date, Servicer shall pay an amount equal to 125% of the
unmet commitment amount; except that if Servicer fails to meet the two year
commitment noted above, and then fails to meet the three year commitment, the
Servicer shall pay an amount equal to 140% of the unmet three-year commitment
amount; provided, however, that if Servicer must pay any Participating State for
failure to meet the obligations of a state- specific commitment to provide
Consumer Relief pursuant to the terms of that commitment, then Servicer's
obligation to pay under this provision shall be reduced by the amount that such
a Participating State would have received under this provision and the Federal
portion of the payment attributable to that Participating State. The purpose of
the 125% and 140% amount is to encourage Servicer to meet its commitments set
forth in these Consumer Relief Requirements.”



xvi.
Exhibit D-1, Paragraphs 1 and 2 Credit Caps are deleted, except that the cap on
“forgiveness of forbearance amounts on existing modification” will remain 12.5%.



xvii.
Exhibit D-1, Paragraph 3 Credit Cap is amended by replacing “5%” with “10”.



xviii.
Exhibit D-1, Footnote 2 is amended to read as follows: “Credit for all
modifications is determined from the date the modification is approved (the date
on which the Servicer decides to offer the modification to the borrower) or
communicated to the borrower. No credits will be credited unless the payments on
the modification are current as of 90 days following the





--------------------------------------------------------------------------------




implementation of the modification, including any trial period, or unless the
borrower is not current at day 90 but subsequently becomes current prior to day
180. However, if the failure to make payments on the modification within the 90
day period is due to unemployment or reduced hours, the Servicer will receive
credit provided that Servicer has reduced the principal balance on the loan.
Eligible Modifications will include any modification that is completed on or
after the Start Date, as long as the loan meets the criteria set forth in the
preceding sentences of footnote 2.”


xix.
The Servicer will receive an additional 25% credit for any first or second lien
principal reduction modifications made, pursuant to Paragraphs 1 and 2 of
Exhibit D and Paragraph 6 of Exhibit I, to borrowers in Hardest Hit Areas. This
credit is conditioned on Servicer’s satisfaction of the outreach requirements as
set forth in Paragraph 4.C.iii











































































--------------------------------------------------------------------------------




























Exhibit J




--------------------------------------------------------------------------------




EXHIBIT J – RELEASE WITH RESPECT TO CERTAIN CLAIMS ARISING FROM SUNTRUST’S FHA
ORIGINATION, UNDERWRITING AND QUALITY CONTROL OF FEDERAL HOUSING ADMINISTRATION
(FHA)-INSURED MORTGAGES


In addition to the terms set forth in Exhibit F, the United States of America,
acting through the United States Department of Justice and on behalf of the
Department of Housing and Urban Development (“HUD”) (collectively the "United
States") and SunTrust Mortgage, Inc. on behalf of itself and its affiliated
entities1 (“SunTrust”) (hereafter collectively referred to as "the Parties"),
through their authorized representatives, agree upon the following additional
terms (Exhibit J Agreement).




TERMS AND CONDITIONS


1.SunTrust shall pay to the United States $418,000,000 (the “Exhibit J
Settlement Amount”), plus simple interest on the Settlement Amount at a rate of
2.375% per annum accruing from March 5, 2014 through March 15, 2014, for a total
of
$418,271,986, by electronic funds transfer pursuant to written instructions to
be provided by the Civil Division of the Department of Justice. Payment of the
Exhibit J Settlement Amount shall be no later than 10 days after the Effective
Date of this Agreement.


__________
1 The term “affiliated entities” as used here is defined in paragraph 10 of
Exhibit F.








--------------------------------------------------------------------------------




2.     Subject to the exceptions in Paragraph 3 (concerning excluded claims)
below, and conditioned upon SunTrust’s full payment of the Exhibit J Settlement
Amount plus the accrued interest, the United States, on behalf of its officers,
agencies, and departments (including HUD), releases SunTrust, together with its
current and former parent corporations, direct and indirect subsidiaries,
divisions, and affiliates agents, attorneys and assigns, as well as any current
or former director, current or former officer, and current or former employee of
any of the foregoing, individually and collectively, from any civil or
administrative monetary claim the United States has under the False Claims Act,
31 U.S.C. §§ 3729-3733; the Financial Institutions Recovery, Reform, and
Enforcement Act of 1989, 12 U.S.C. § 1833a; the Program Fraud Civil Remedies
Act, 31 U.S.C. §§ 3801-3812; or the common law theories of breach of contract,
payment by mistake, unjust enrichment, and fraud, or any other statute or common
law cause of action for civil damages or civil penalties that the Civil Division
of the United States Department of Justice has actual and present authority to
assert and compromise pursuant to 28 C.F.R. § 0.45(d), for the conduct set forth
in Attachment A in connection with its origination, underwriting, quality
control, and endorsement of single- family residential mortgage loans insured by
the FHA between January 1, 2006 and March 30, 2012 that resulted in claims
submitted to HUD on or before September 30, 2013. SunTrust agrees that it
engaged in the conduct set forth in Attachment A.
3.Notwithstanding the release given in paragraph 2 of this Release, or any other
term of this Exhibit J Agreement, the following claims of the United States are
not released by this Exhibit J Agreement.
a.
Any liability arising under Title 26, U.S. Code (Internal Revenue





--------------------------------------------------------------------------------




Code);
b.
Any criminal liability;

c.
Except as explicitly stated in this Release, any administrative liability,
including the suspension and debarment rights of any federal agency;

d.
Any liability to the United States (or its agencies) for any conduct other than
the conduct set forth in Attachment A;

e.
Any liability based upon obligations created by this Release;

f.
Any liability for personal injury or property damage or for other consequential
damages arising from the conduct set forth in Attachment A;

g.Any liability of individuals (including current or former directors, officers,
employees, agents, or attorneys of SunTrust) who receive written notification
that they are the target of a criminal investigation (as defined in the United
States Attorneys’ Manual), are indicted or charged, or who enter into a plea
agreement, related to the conduct set forth in Attachment A.
h.Any liability arising from SunTrust’s origination or underwriting of Home
Equity Conversion Mortgages under 12 U.S.C. § 1715z-20 or Streamlined Refinances
under 12 U.S.C. § 1715n(a)(7);
i.Any liability arising from any claims submitted to HUD on or after October 1,
2013, or from any mortgages endorsed for FHA insurance on or after April 1,
2012;
j.Any liability to the United States arising from, and no setoff




--------------------------------------------------------------------------------




related to amounts paid under this Release shall be applied to any recovery for,
false statements, claims, and/or certifications related to unlawful or excessive
costs or expenses charged or claimed in connection with foreclosure-related
litigation (including foreclosure, bankruptcy, and eviction proceedings),
including but not limited to liability arising from inadequate quality control
and/or monitoring of such costs or expenses; or
k.Any liability to the United States for the claims and conduct alleged in the
following qui tam action and no setoff related to amounts paid under this
Release shall be applied to any recovery in connection with that action:
(i)U.S. ex rel. [Sealed] v. [Sealed]; 12-civ-7199 (S.D.N.Y.) [UNDER SEAL].
4.SunTrust fully and finally releases the United States, its agencies, officers,
agents, employees, and servants, from any claims (including attorney’s fees,
costs, and expenses of every kind and however denominated) that SunTrust has
asserted, could have asserted, or may assert in the future against the United
States, its agencies, officers, agents, employees, and servants, related to the
conduct set forth in Attachment A and the United States’ investigation and
prosecution thereof.
5.    Paragraphs 13, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, and 26 of
Exhibit F are incorporated herein by reference into this Exhibit J Agreement and
govern the Parties’ rights and obligations with respect to this Release.




--------------------------------------------------------------------------------












































Attachment A
To
Exhibit J




--------------------------------------------------------------------------------




ATTACHMENT A


1.Between January 2006 and March 2012, SunTrust Mortgage, Inc. (SunTrust) was a
Direct Endorsement Lender approved by the Federal Housing Administration (FHA)
and U.S. Department of Housing and Urban Development (HUD). As a Direct
Endorsement Lender, SunTrust was authorized by HUD to originate and underwrite
mortgage loans on HUD’s behalf, including determining a borrower’s
creditworthiness and whether the proposed loan met all applicable HUD
requirements. As a Direct Endorsement Lender, SunTrust was authorized to endorse
mortgage loans for HUD insurance without any review of the mortgage application
by HUD.
2.In originating, underwriting, and endorsing mortgage loans for FHA insurance,
Direct Endorsement Lenders such as SunTrust were required to follow applicable
HUD requirements, including those set out in HUD’s Handbooks and Mortgagee
Letters.1 With respect to creditworthiness of the proposed borrower, Direct
Endorsement Lenders such as SunTrust were required to follow HUD Handbook
4155.1. At a general level, HUD Handbook 4155.1 required Direct Endorsement
Lenders such as SunTrust to: (1) evaluate the borrower’s credit history; (2)
analyze the borrower’s liabilities; (3) not accept or use certain documentation
transmitted by interested parties;
(4) determine the authenticity of faxed documents and portions of certain
printouts downloaded from the internet; (5) in some situations, document reasons
for approving a mortgage when the borrower has collections accounts or
judgments, determine the purpose of recent debts, and/or require sufficient
written explanation from the borrower for major indications of derogatory
credit; (6) verify certain employment history of the borrower(s); (7) determine
the income stability of the borrower(s) and whether the




--------------------------------------------------------------------------------




borrowers’ income level can be reasonably expected to continue for a certain
period of time; (8) verify that the borrower has funds to cover the required
minimum down payment; (9) document the source of funds used for the required
minimum down payment, as well as any closing costs and fees; and (10) if
applicable, calculate certain debt and income ratios and compare those ratios to
the fixed ratios set by HUD including, as necessary, any compensating factors
that might permit deviation from the fixed ratios.
3.Direct Endorsement Lenders such as SunTrust were required to submit certain
proposed FHA originations through a HUD-approved Automated Underwriting System
(AUS) in conjunction with a tool known as Technology Open to Approved Lenders
(TOTAL). According to the FHA’s TOTAL Mortgage Scorecard User Guide, TOTAL
evaluated the overall creditworthiness of the applicants based on a number of
credit variables. TOTAL also either: (1) approved the mortgage subject to
certain conditions, including conditions that the lender validate the
information that formed the basis for TOTAL’s determination; or (2) referred the
mortgage back to the lender for manual underwriting in accordance with HUD
requirements. SunTrust understood that TOTAL’s determination was based on the
integrity of the data supplied by the lender. HUD has promulgated requirements
regarding how to calculate each data point used by TOTAL.
4.To maintain Direct Endorsement Lender status, Direct Endorsement Lenders such
as SunTrust were required to implement and maintain a quality control program in
accordance with HUD Handbook requirements for FHA loans. As a Direct Endorsement
Lender, SunTrust’s FHA quality control function was required to be
independent of its FHA mortgage origination and underwriting functions. In
carrying out




--------------------------------------------------------------------------------




quality control programs, Direct Endorsement Lenders such as SunTrust were
required to perform a review of a sample of FHA mortgage loan files and also to
review each FHA mortgage loan that went into default within the first six
payments, which HUD defines as “early payment defaults” or EPDs. In performing
these quality control reviews, Direct Endorsement Lenders such as SunTrust were
required to review the mortgage loan file, re-verify certain information, review
the soundness of underwriting judgments, document its review and any findings in
a quality control review report, and retain the quality control review report
for two years.
5.Direct Endorsement Lenders such as SunTrust were required to self-report to
HUD all findings that FHA mortgage loans constituted “material violations of FHA
or mortgagee requirements and represent an unacceptable level of risk” and all
findings of “fraud or other serious violations.” Direct Endorsement Lenders such
as SunTrust were also required to take “prompt action to deal appropriately with
any material findings.”
6.In the forms HUD-92001-A, Application for FHA Lender Approval, Direct
Endorsement Lenders such as SunTrust were required to certify as follows:


I certify that, upon the submission of this application, and with its submission
of each loan for insurance or request for insurance benefits, [SunTrust] has and
will comply with the requirements of the Secretary of Housing and Urban
Development, which include, but are not limited to, the National Housing Act (12
U.S.C. § 1702 et seq.) and HUD’s regulations, FHA handbooks, mortgagee letters,
and Title I letters and policies with regard to using and maintaining its FHA
lender approval.


7.Additionally, Direct Endorsement Lenders such as SunTrust were required to
submit an Annual Certification stating:




--------------------------------------------------------------------------------






I know, or am in a position to know, whether the operations of [SunTrust]
conform to HUD-FHA regulations, handbooks, and policies. I certify that to the
best of my knowledge, [SunTrust] conforms to all HUD-FHA regulations necessary
to maintain its HUD-FHA approval, and that [SunTrust] is fully responsible for
all actions of its employees including those of its HUD-FHA approved branch
offices.


or submit a statement to HUD that it was unable to so certify.


8.With respect to each mortgage loan endorsed by SunTrust for FHA insurance,
either a SunTrust mortgagee representative or a SunTrust direct endorsement
underwriter was required to certify that the mortgage “is eligible for HUD
mortgage insurance under the Direct Endorsement program.” For each loan that was
approved using an AUS, a SunTrust mortgagee representative was required to
certify to “the integrity of the data supplied by [SunTrust] used to determine
the quality of the loan [and] that a Direct Endorsement Underwriter reviewed the
appraisal.” For each FHA loan that SunTrust approved using manual underwriting,
a SunTrust direct endorsement underwriter was required to certify that he or she
“personally reviewed the appraisal report (if applicable), credit application,
and all associated documents and ha[s] used due diligence in underwriting th[e]
mortgage.”
9.For every mortgage loan SunTrust endorsed for FHA insurance, whether through
manual underwriting or the use of an AUS, a SunTrust direct endorsement
underwriter was required to certify that:


“I, the undersigned, as authorized representative of [SunTrust] at this time of
closing of this mortgage loan, certify that I have personally reviewed the
mortgage loan documents, closing statements, application for insurance
endorsement, and all




--------------------------------------------------------------------------------




accompanying documents. I hereby make all certifications required for this
mortgage as set forth in HUD Handbook 4000.4.”
10.Additionally, for each mortgage loan endorsed, a SunTrust direct endorsement
underwriter was required to certify, to the best of his or her knowledge, that
the information in the loan application was true and correct, that the
conditions listed in HUD Form 92900-A or appearing in any outstanding commitment
issued under the loan’s case number have been satisfied, that the information
used to validate the borrower’s employment, income, and assets was transmitted
directly to the lender and did not pass through any third party, and that the
proposed loan met the applicable HUD requirements.
11.When a borrower defaults on an FHA-insured loan underwritten and endorsed by
a Direct Endorsement Lender such as SunTrust, SunTrust (or, if SunTrust
transferred the mortgage or servicing rights after closing, the mortgage holder
or servicer) has the option of submitting a claim to HUD to compensate the
lender for any loss the lender sustained as a result of the default. As such,
once a mortgage loan is endorsed for FHA insurance, HUD bears the risk of the
borrower defaulting on that mortgage, which is realized if an insurance claim is
submitted.
12.The Department of Justice has investigated SunTrust with regard to its
origination, underwriting, quality control and endorsement practices, as well as
its submission of certifications, related to certain FHA-insured mortgage loans
secured by single-family residential mortgage loans originated between January
1, 2006 and March 31, 2012, and for which claims for FHA insurance benefits had
been submitted by September 30, 2013 (the “Released Loans”). The following
statements apply to the Released Loans




--------------------------------------------------------------------------------




only.
13.Between January 1, 2006 and March 31, 2012, SunTrust endorsed for FHA
mortgage insurance pursuant to the Direct Endorsement Lender Program certain
Released Loans that did not meet underwriting requirements contained in HUD’s
handbooks and mortgagee letters, and therefore were not eligible for FHA
mortgage insurance under the Direct Endorsement Lender Program. As a result of
SunTrust’s conduct, HUD-FHA insured certain Released Loans endorsed by SunTrust
that were not eligible for FHA mortgage insurance and that HUD-FHA would not
otherwise have insured; and HUD consequently incurred losses when it paid
insurance claims on those SunTrust-endorsed Released Loans.
14.SunTrust self-reported fewer Released Loans than were required to be
reported. Between January 2009 and March 2012, SunTrust’s internal quality
control report documented 256 FHA mortgage loans originated by SunTrust with a
Level 1 risk grade, which captured material underwriting issues broader than the
self-reporting standard set forth in the HUD-FHA guidelines. During this same
time period, SunTrust self-reported as materially deficient 11 mortgages to HUD.
15.In October 2009, an internal presentation regarding “broken loans” stated in
part that SunTrust underwriters received “less training than those at other
mortgage companies.”    The presentation also stated that with respect to FHA
loans, these “loans are more complicated to underwrite and will likely continue
to be scrutinized given the overall reserve situation.”
16.In December 2009, a SunTrust internal presentation listed top causes for
broken loans, some of which applied to FHA loans. These included: (1) “Income




--------------------------------------------------------------------------------




Calculation,” described as “[i]ncorrect treatment of different income types
(commission, bonus, overtime, alimony) per guidelines”; (2) “AUS Data
Integrity,” regarding “key data elements”; (3) failure to condition or properly
clear conditions; (4) “Appraisal Issues,” described to include “[f]ield reviews
after close showing declining values”; (5) “Asset Documentation” for “gift
funds” and “earnest money deposit”; (6) “Credit Policy Clarifications,” related
to “Verbal [verification of employment]” and the “FHA [requirement for] 12
consecutive on-time [mortgage] payments; and
(7) Misrepresentations” described as relating to “[f]alsified bank statements,”
“W2s/tax returns,” employment status, and the borrower’s intent to occupy the
property. The presentation noted, among other things, that it “does not
represent a formal data driven root cause analysis, but rather a [subject matter
expert] interview methodology to quickly draw directionally correct solutions
around root causes and solution accordingly.” The presentation also noted that
SunTrust management had designed solutions to correct these problems but failed
to complete them “due to multiple demands and shifting priorities.”
17.An internal SunTrust audit report from 2009 that reflects that it was
distributed to certain SunTrust management stated, to the extent applicable to
SunTrust’s FHA origination and underwriting, that “the system of internal
control is ineffective.” The report also stated in part:


Three significant control weaknesses impair the overall system of internal
control. The first significant issue is the lack of consistent performance
reviews on each underwriter to assess their performance and the quality of
underwriting decisions. The second significant issue is the lack of standards
over the timing of when loan approval conditions must be cleared (e.g., prior to
close vs. at close) and which conditions or tasks must be performed by




--------------------------------------------------------------------------------




the underwriter. The third significant issue is insufficient loan
origination/underwriting training due to the lack of instructor-led curriculum,
case studies, and annual refresher training. SunTrust Audit Services believes
these three control weaknesses are key
catalysts to the high level of errors and loan defects identified in 2009 by the
SunTrust Mortgage Quality Control Team.


Regarding the lack of consistent performance reviews on underwriters, the
“Management Action Plan” portion of the report stated in part that “[m]anagement
agrees with this finding and recognized this weakness mid-2009 when volume
prevented Group Underwriting Managers from consistently performing this
function. It should be noted that the Group Managers have been performing this
type of performance review, but there has been no consistency, no documented
policy, and no control to escalate to senior management when resources prevented
the activity from occurring.” It further stated that SunTrust would implement “a
process control function to ensure appropriate testing is performed.” Management
also agreed with the audit finding regarding closing conditions and noted that
it had “recently implemented revised documentation and standards for
conditioning, and implemented an automated tool to assist with improved
consistency and standardization.” With regard to the training issue, the
“Management Action Plan” stated that SunTrust was working “to define and build a
formal new hire training program for Underwriters, Processors, and Closers” and
anticipated completing the program by August 2010, but that “very good,
customized training programs take a long time to develop,” and that, therefore,
“additional customization of the program is anticipated in 2011.”
18.A July 19, 2010 internal SunTrust presentation stated, to the extent
applicable to SunTrust-originated FHA mortgages, that the quality control “error
rate is at




--------------------------------------------------------------------------------




an unacceptable level,” with the rate of material errors within target range and
significant errors above target range. The presentation further stated that
“following a large improvement in 2009, there has been minimal improvement in
[the quality control] error
rate in 2010,” that “[s]pecific actions are in development to aggressively
address this issue,” and that “stronger focus needs to be placed on [FHA]
loans.” To the extent applicable to FHA mortgages, the presentation also stated,
in part, that prior to July 2010, the “sampling size and methodology” in
SunTrust’s quality control process had been “severely flawed.” The presentation
also stated in part that, to the extent applicable to FHA mortgages, the “error
rate has been misleading” because the “[c]uring of QC errors was allowed,
deflating error rates,” that “[t]his curing is not realistic in a normal
population when error detection would occur years later,” that the
“classification of Material and Significant is thought to be overly generous
with some of the Material errors classified as Significant,” and that SunTrust
lacked “a definitive list and pre-established categorization of Material and
Significant errors.” The presentation further stated that, to the extent
applicable to FHA mortgages, “the effectiveness and work product of the QC team
needs to be significantly improved,” and that SunTrust had “corrected” some of
the QC issues.
19.A 2010 SunTrust internal audit report of SunTrust’s quality control process,
which reflects that it was distributed to certain SunTrust management, stated,
to the extent applicable to FHA mortgages, that SunTrust’s “controls need
improvement.” The report further stated, to the extent applicable to FHA
mortgages, that “[a]lthough Material and Significant defects have been reported
at elevated levels for the past several years, the actual volume of defects has
been underreported, unclearly defined,




--------------------------------------------------------------------------------




and inconsistently applied.” The report further found, to the extent applicable
to FHA mortgages, that SunTrust’s quality control reviews failed to adequately
control for “non- sampling error . . . introduced by inconsistent interpretation
among QC Analysts, faulty
definitions, misunderstanding, and processing errors.” The report further
identified “the lack of sufficient documentation to evidence compliance with . .
. HUD quality control requirements.” The management response portion of the
report stated, among other things, that SunTrust had been “working to improve
the QC process in 2010” and had “implemented several enhancements in recent
months.”
20.Another 2010 SunTrust internal audit report that reflects that it was
distributed to certain SunTrust management, stated, to the extent applicable to
SunTrust’s FHA mortgage origination and underwriting, that “[t]he overall system
of internal control
. . . is ineffective,” and further “identified pervasive weaknesses in many
controls that . . . impair continuity and consistency of operations and
management’s ability to generate high-quality loans.”
21.A 2011 SunTrust internal audit report of SunTrust’s origination and
underwriting, which reflects that it was distributed to certain SunTrust
management, to the extent applicable to SunTrust’s FHA mortgages, stated, in
part, that:


Based on the results of this review, the overall system of internal controls is
ineffective. Controls over mortgage origination continue to be weak. Over the
past year, there has been an increase in the volume of origination errors and
the current level of errors is unacceptable. Since July 2011, the Quality
Control (QC) function has reported total error rates on monthly loan production
of 36% to 59%. Excessive errors have been identified in appraisals, assets, AUS
(automated underwriting system), and VVOE (verbal verification of employment).






--------------------------------------------------------------------------------




The report further found, to the extent applicable to FHA mortgages, that
“[e]rror rates in loan originations remain at elevated levels due to significant
process changes, insufficient controls, unclear roles and responsibilities, new
staff, [and] poor incentive payment administration[,]” and that “QC reviews for
February 2012 continue to show no material
improvement[.]” The report included a “Management Action Plan” section in which
SunTrust management described the actions that it planned to take in response to
the issues raised by the audit report.
22.A SunTrust internal audit report from June 2011, related to the Government
Insuring (GI) department, which reflects that it was distributed to certain
SunTrust management, stated that the GI department “manages the insuring process
on [FHA] loans originated by the Retail and Broker channels.” In the “Overall
Evaluation of Controls” section of the report, the report stated that the system
of internal control around the insuring of FHA-insured mortgages “needs
improvement.” The report further stated, in part, that:


The volume of technical defects, procedural errors, and noncompliance with
underwriting rules is excessive. Half of the [FHA] loans submitted by the
origination channels contained documentation irregularities (called “pends”)
that must be addressed or corrected by [Government Insuring]. However
[Government Insuring] has been unable to correct all deficiencies. From June
2010 to March 2011, Production Quality Control randomly sampled 519
[FHA]-insured mortgages and found errors or exceptions in 41% . . . [T]hese high
error rates result from weak loan origination processes that cause half of the
loan files submitted to [Government Insuring] to contain document irregularities
that must be addressed before the loan can be insured. While [Government
Insuring] processes and controls catch and correct many of these errors and
irregularities, they do not catch enough to keep rescission and indemnification
exposure to a tolerable level . . . [FHA] require[s] SunTrust to certify that
the loan is eligible for government insurance in conformance with




--------------------------------------------------------------------------------




[FHA] requirements. Lenders who submit false certifications and claims may be
subject to penalties or lawsuits under the False Claims Act (31 U.S.C. § 3729).
The report stated that the errors included “missing documents, missing paystubs,
appraisal issues, incorrect debt-to-income ratio, document errors, et cetera.”
23.A 2011 internal audit report of SunTrust’s quality control process that
reflects that it was distributed to certain SunTrust management, stated, to the
extent applicable to FHA mortgages, that “[w]hile [SunTrust worked to improve
the [quality control] process throughout 2010, additional improvements and
corrections are needed . .
. [g]iven [among other things] the ongoing high volume of loan production
errors[.]” The audit report stated, in part, that “employment and deposit
reverifications on FHA” mortgages “do not consistently comply with standards,”
and “that the QC process for documenting employment and asset” re-verifications
was “restricted by the limitations of a manual (Excel) environment. In April
[2011], QC took steps to improve this process by defining business requirements
for the automated capture, tracking, and reporting of required reverification
information.”
24.A 2012 SunTrust audit report regarding SunTrust’s government insuring
department, which reflects that it was distributed to certain SunTrust
management, stated, in part, that:


The volume of technical defects, procedural errors, and noncompliance with
standards remains excessive. Missing documents, errors, and other pend items
continue to plague many of the [FHA] loan files submitted by the origination
channels and the [Government Insuring] department has insufficient ability or
resources to identify and correct all problems. There has been no improvement in
processes and controls since the last audit (audit report dated June 14, 2011)
as this report reflects repeat issues. Production Quality Control continues to
identify an excessive level




--------------------------------------------------------------------------------




of loan file exceptions ([up to] 56% [or greater] defect rate on [FHA] loans
originated from January to March 2012)[.] . . . Management should take immediate
action to install gatekeepers in the loan origination process to ensure [FHA]
loan files contain all required documentation and that each document is accurate
and complete[.] . . . Management should also expand managerial oversight of the
pre-insurance review process.
The report noted two “significant” issues, “Broken Loan Origination Process” and
“Deficient Government Insuring Process.” The “Broken Loan Origination Process”
issue noted that:


Loan production processes are broken as origination channels submit an excessive
number of [FHA] loan files that contain documentation irregularities that must
be corrected or addressed by the Government Insuring team. The excessive number
of documentation irregularities increases the risk of impaired loans that do not
meet FHA standards. Half ([up to] 51% [or more]) of all [FHA] loan files
submitted to Government Insuring were missing documents or contained
documentation irregularities. Missing documents and other documentation
irregularities (collectively called ‘pends’) preclude the loan from being
insured until pended items can be corrected. [SunTrust Audit Services] notes
that the excessive level of pended loans (51% as of March 2012) is essentially
the same level of error observed in the last audit dated June 14, 2011. . . .
For loans originated from January to March 2012, approximately 90% of pends were
on simple matters such as missing entire documents, missing pages on documents,
or blanks on data fields, signature lines, and date fields.”


The “Deficient Government Insuring Process” issue noted that:


The [government insuring] department is not meeting its quality standards as an
excessive number of loans processed and insured by the department contain errors
or defects (e.g., missing or incomplete documentation . . . Moreover, the
[SunTrust Mortgage] Quality Control team has identified a[n up to] 56% [or
greater] defect rate on [FHA] loans originated from January to March 2012.






--------------------------------------------------------------------------------




The report also included management action plans to address the issues noted in
the audit.
25.In March 2012, two SunTrust managers made a presentation regarding SunTrust’s
portfolio. Their presentation noted that, over the three
months analyzed, (November 2011-January 2012), SunTrust’s retail FHA mortgages
evidenced a 55.8% error rate.
26.The statements herein apply only to certain mortgages which are the subject
of the release in this Agreement. This document is not an admission as to any
conduct related to any mortgage not released in this Agreement, nor is it an
admission of any legal liability. SunTrust reserves the right to contest the use
and/or application of this document in any future litigation.
















































--------------------------------------------------------------------------------
















EXHIBIT K














--------------------------------------------------------------------------------




HUD ADMINISTRATIVE RELEASE


This Administrative Release (“Administrative Release”) is entered into among the
United States Department of Housing and Urban Development (HUD), acting through
the United States Department of Justice, and SunTrust Mortgage, Inc. on behalf
of itself and its affiliated entities1 (collectively “SunTrust”) (HUD and
SunTrust are collectively referred to as “the Parties”).


TERMS AND CONDITIONS
(1)Subject to the exceptions in Paragraph 2 below, HUD fully and finally
releases SunTrust and any of its respective successors or assigns, as well as
any current or former director, current or former officer, and current or former
employee of any of the foregoing, individually and collectively, from any civil
or administrative claims it has or may have, and from any civil or
administrative remedies or penalties (expressly including punitive or exemplary
damages) it may seek or impose, based on the Covered Servicing Conduct,2 the
Covered Origination Conduct3 and/or the conduct described in Attachment A to
Exhibit J with respect to FHA loans that has taken place as of 11:59 p.m.,
Eastern Daylight Time, on June 17, 2014. Provided, however, that, for all FHA
mortgage loans originated by SunTrust and/or approved by a SunTrust FHA direct
endorsement underwriter from January 1, 2006, through March 31, 2012, and for
which a claim for FHA insurance benefits has not been submitted for payment on
or before June 17, 2014 ("Future Claims"), HUD does not release its rights to
demand




_____________
1
The term “affiliated entities” as used here is defined in paragraph 10 of
Exhibit F.

2
The term “Covered Servicing Conduct” as used here is defined in paragraph C of
Exhibit F.

3
The term “Covered Origination Conduct” as used here is defined in paragraph D of
Exhibit F.





--------------------------------------------------------------------------------




indemnification administratively (i.e., for single damages, but not for double
damages, treble damages, or penalties) pursuant to the procedures set forth
below:
(a)HUD may demand that SunTrust provide electronic copies of FHA case binders to
facilitate its review of the Future Claims. SunTrust will produce such FHA case
binders within thirty (30) days of HUD's request or such other time period
agreed to by SunTrust and HUD.


(b)HUD may demand indemnification from SunTrust on Future Claims, where HUD has
identified one or more material deficiencies in the origination and/or
underwriting of these loans.
(c)HUD will notify SunTrust in writing of the material deficiency or
deficiencies, and will provide a description of the material deficiency or
deficiencies, in any Future Claims within six (6) years of the submission of the
claim for insurance benefits.
(d)SunTrust will indemnify HUD for HUD's losses in connection with the Future
Claims within 60 days of HUD's transmission of its request for indemnification,
unless a greater time is agreed to by SunTrust and HUD within that 60-day
period, or SunTrust will satisfy HUD, through the dispute resolution process
described herein, that indemnification is not warranted.
(e)The referenced dispute resolution process shall be restricted to the
following, and will not afford, and SunTrust agrees that it will not seek,
judicial, quasi-judicial, or any other review or appeal, legal or administrative
or otherwise, or any other challenge of any kind:




--------------------------------------------------------------------------------




(i)SunTrust will have the right to respond in writing to HUD's request for
indemnification, provided that such response by SunTrust is made within 60 days
of HUD's request for indemnification, or within such further time as HUD's
Associate General Counsel for Program Enforcement or his designee (provided such
designee is not a person making a determination at any other level of this
escalation review process) ("Associate General Counsel") permits in response to
a reasonable request by SunTrust for an extension of time that is received by
HUD's Associate General Counsel within that 60-day period;
(ii)SunTrust's timely response will be reviewed by the Associate General
Counsel, who will decide whether indemnification is warranted, and will notify
SunTrust in writing of his conclusion;
(iii)SunTrust will pay the amount of indemnification specified pursuant to
paragraph 1(e)(ii) (above), within 30 days of the Associate General Counsel's
transmission of his conclusion, or request further review by HUD's General
Counsel or his designee (provided such designee is not a person making a
determination at any other level of this escalation review process) ("HUD's
General Counsel") by submitting a written request for such review to the
Associate General Counsel within 30 days of the Associate General Counsel's
notice that indemnification is warranted;
(iv)SunTrust's timely request pursuant to paragraph 1(e)(iii) (above) will be
reviewed by HUD's General Counsel, who will decide whether indemnification is
warranted and will notify SunTrust in writing of his conclusion;




--------------------------------------------------------------------------------




(v)SunTrust will pay the amount of indemnification specified pursuant to
paragraph 1(e)(iv) (above) within 30 days of the HUD General Counsel's
transmission of his conclusion, or request further review by the Secretary of
the Department of HUD or his designee (provided such designee is not a person
making a determination at any other level of this escalation review process)
(the "Secretary") by submitting a written request for such review to the
Associate General Counsel within 30 days of the HUD General Counsel's notice
that indemnification is warranted;
(vi)SunTrust's timely request pursuant to paragraph 1(e)(v) (above) will be
reviewed by the Secretary, who will decide whether indemnification is warranted
and will notify SunTrust in writing of his conclusion; and
(vii)To the extent the Secretary concludes that indemnification is warranted,
SunTrust shall have 14 days from HUD's transmission of the Secretary's notice to
pay HUD the amount of indemnification specified pursuant to paragraph 1(e)(vi)
(above).
Notwithstanding the foregoing, in no instance shall this Administrative Release
relieve SunTrust of any obligation to remedy, upon identification, defects of
title or such other problems caused by SunTrust’s acts or omissions that may
preclude FHA from accepting assignment or paying a claim for which FHA lacks
statutory authority pursuant to 12 U.S.C. § 1707(a) and § 1710(a)(1)(B), in
which case FHA shall notify SunTrust and SunTrust shall have 60 days from the
notification (or such further time as the Secretary may approve in writing) to
correct the




--------------------------------------------------------------------------------




defect in title.    Further, nothing in this Administrative Release shall
relieve SunTrust of any obligation to provide FHA with any and all mortgage
insurance premium payments that have been or should have been collected, plus
interest, if any. Notwithstanding any other provision of
this Administrative Release, FHA shall calculate the payment of insurance
benefits for any insured mortgage in accordance with its regulations.
(2)Notwithstanding any other term of this Administrative Release, the following
claims of HUD are specifically reserved and are not released:


(a)Any liability to HUD for any conduct other than the Covered Origination
Conduct and/or Covered Servicing Conduct, or any liability for any conduct that
is not expressly released herein or in Exhibit J to the Consent Judgment;
(b)Any liability to or claims brought by the Government National Mortgage
Association (“Ginnie Mae”);
(c)Any liability arising under the Fair Housing Act; any provision of the Equal
Credit Opportunity Act that is not expressly released in Exhibit F or Paragraph
1 of this Administrative Release, including any provision prohibiting
discriminatory conduct; the Home Mortgage Disclosure Act; or any other statute
or law that prohibits discrimination of persons based on race, color, national
origin, gender, disability, or any other protected status.
(d)Administrative claims, proceedings, or actions brought by HUD against any
current or former director, officer, or employee for suspension, debarment or
exclusion from any HUD programs.




